UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-1018 Dreyfus Funds, Inc. (Exact name of registrant as specified in charter) 201 Columbine Street, Suite 200, Denver, Colorado 80206 (Address of principal executive offices) (Zip code) Kenneth R. Christoffersen, Esq. 201 Columbine Street, Suite 200, Denver, Colorado 80206 (Name and address of agent for service) Registrant's telephone number, including area code: 303-394-4404 Date of fiscal year end: December 31 Date of reporting period: June 30, 2009 ITEM 1. REPORTS TO STOCKHOLDERS Dreyfus Discovery Fund Discovery Fund is closed to new investors. Please see the prospectus for additional information. SEMIANNUAL REPORT June 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus, Founders or any other person in our organization. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 22 Notes to Financial Statements 34 Factors Considered in Approving Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Discovery Fund The Fund A LETTER FROM THE CHAIRMAN Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Discovery Fund, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow.After reaching multi-year lows in early March, equities staged an impressive rally, enabling most major stock market indices to end the six-month reporting period close to where they began. While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the stock markets 2009 rebound. Indeed, the markets advance was led mainly by lower-quality stocks when investors developed renewed appetites for risk. We would prefer to see a steadier rise in stock prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. J. David Officer Chairman, President and Chief Executive Officer Founders Asset Management LLC July 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through June 30, 2009 as provided by B. Randall Watts, Jr., CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Discovery Funds Class A shares produced a total return of 0.94%, Class B shares returned 0.65%, Class C shares returned 0.64%, Class F shares returned 1.28% and Class I shares returned 1.30%. 1 In comparison, the Russell 2000 Growth Index, the funds benchmark, produced a total return of 11.36% for the reporting period. 2 The markets bias toward defensive investments reversed course in mid-March, as renewed economic optimism and the lure of inexpensive stocks fueled a market rally through mid-year 2009.The funds returns underperformed its benchmark, mainly due to disappointing stock selections in the health care, information technology and financials sectors. The Funds Investment Approach The fund invests primarily in small U.S.-based companies that we believe possess high-growth potential. The fund may also invest in larger companies if, in our opinion, they represent better prospects for capital appreciation.We use a growth style of investing, searching for companies whose fundamental strengths suggest the potential to provide superior earnings growth over time. Our bottom-up approach emphasizes individual stock selection.We go beyond Wall Street analysis and perform intensive qualitative and quantitative in-house research to determine whether companies meet our investment criteria. Stocks Rallied from Multi-Year Lows 2009 opened in the midst of a deep and prolonged global recession stemming from rising unemployment, plummeting housing values and depressed consumer sentiment. The economic downturn was intensified by a financial crisis that nearly led to the collapse of the global banking system. Consequently, investors continued to favor the stocks of traditionally defensive companies and industry groups early in the year. However, in early March, evidence of stabilization in global credit markets buoyed investor sentiment, as did early signs that massive intervention by government and monetary authorities had helped to The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) slow the rate of economic decline. Bargain-hunting investors regained their appetites for risk, and they began to favor the lower-quality, beaten-down stocks they previously had avoided. Stock Selection Strategies Undermined Performance We remained resolute in our bias toward higher-quality companies with viable long-term growth opportunities. Because many of the benchmarks stronger performers did not meet our investment criteria, the funds results trailed its benchmark for the reporting period. The traditionally defensive health care sector suffered during the reporting period due in part to uncertainty surrounding government health care reform proposals. In addition, cash-strapped consumers found ways to reduce health care costs, and the market rally led investors away from more defensive market sectors. In light of these headwinds, the funds health care holdings weighed on its performance.The stocks of biotechnology firms BioMarin Pharmaceutical , Myriad Genetics and Onyx Pharmaceuticals encountered pressure during the volatile reporting period, as did equipment suppliers CONMED , Haemonetics and Integra LifeSciences Holding . Missed earnings expectations hurt behavioral hospital operator Psychiatric Solutions . In the information technology sector, unfortunate timing in the purchase of software developer Sybase undermined the funds returns. Expense management solutions provider Concur Technologies underperformed as investors began to question the companys growth,while local search firm Marchex saw a drop in advertising sales. Within the financials sector, overweighted exposure to weaker-performing property-and-casualty insurance companies RLI, Validus Holdings and Arch Capital Group detracted from performance as investors remain concerned regarding their investment portfolios. Moreover, Lions Gate Entertainment lagged its consumer discretionary peers, while apparel manufacturers Sketchers U.S.A. and True Religion Apparel suffered from softer consumer spending. Education stock Corinthian Colleges also lagged market averages due to questions regarding the availability of government loans and other financing for higher education. Despite these influences, some of the funds strategies produced above-average results. Advantageous buy and sell strategies in the energy sector produced positive contributions through equipment and service providers Dril-Quip and NATCO Group as well as exploration-and-production firms Concho Resources and Plains Exploration & 4 Production. In addition, telecommunications services company Neutral Tandem ,a provider of interconnectivity between mobile devices and networks, saw its stock price rise amid strong demand. Focusing on High-Quality Stocks Investors appeared to refocus on underlying business fundamentals toward the end of the reporting period, and the funds relative performance began to improve. We have continued to favor information technology companies due to their early-cycle economic sensitivity and the prospect of robust demand from companies that have postponed upgrades to their systems.The growth potential of property-and-casualty insurers also appears attractive to us given the scarcity of capital, and we have continued to favor the energy sector in anticipation of stronger demand in a recovering global economy. Conversely, the fund has maintained underweighted exposure to the consumer discretionary sector, as we have not yet seen signs of stabilization in consumer spending amid high levels of unemployment. Regardless of the markets direction, we intend to remain steadfast in our investment approach, focusing on companies with sound fundamentals, positive growth trajectories and attractive prices. July 15, 2009 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Small companies carry additional risks because their earnings and revenues tend to be less predictable, and their share prices more volatile than those of larger, more established companies. The shares of smaller companies tend to trade less frequently than those of larger, more established companies. Part of the funds historical performance is due to amounts received from class action settlements regarding prior fund holdings. There is no guarantee that these settlement distributions will occur in the future or have a similar impact on performance. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gains distributions.The Russell 2000 Growth Index is an unmanaged index, which measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values.The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund's prospectus or talk to your financial advisor. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Discovery Fund from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses.To estimate the expenses you paid on your account over this period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the results by the number in the Expenses paid per $1,000 line for the class of shares you own. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Class A Class B Class C Class F Class I Expenses paid per $1,000  $ 11.51 $ 14.93 $ 15.07 $ 8.58 $ 8.53 Ending value (after expenses) $1,009.40 $1,006.50 $1,006.40 $1,012.80 $1,013.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Class A Class B Class C Class F Class I Expenses paid per $1,000  $ 11.53 $ 14.95 $ 15.10 $ 8.60 $ 8.55 Ending value (after expenses) $1,013.34 $1,009.92 $1,009.77 $1,016.27 $1,016.31  Expenses are equal to the funds non annualized expense ratio of 2.31% for Class A shares, 3.00% for Class B shares, 3.03% for Class C shares, 1.72% for Class F shares and 1.71% for Class I shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Common Stocks97.6% Shares Value ($) Consumer Discretionary9.0% Aeropostale 19,230 a 659,012 Carters 51,670 a 1,271,599 Cato, Cl. A 51,050 890,312 Chipotle Mexican Grill, Cl. B 8,286 a 578,280 Citi Trends 35,390 a 915,893 Fossil 37,180 a 895,294 Gentex 70,360 816,176 Interactive Data 31,870 737,472 Lions Gate Entertainment 75,680 a 423,808 Lumber Liquidators 56,190 a 885,554 Papa Johns International 17,250 a 427,627 Pool 49,630 821,873 Shuffle Master 54,750 a 361,897 Texas Roadhouse, Cl. A 62,620 a 683,184 Consumer Staples5.4% Alberto-Culver 45,760 1,163,677 Caseys General Stores 43,140 1,108,267 Central Garden & Pet 58,520 a 643,135 Cheesecake Factory 32,250 a 557,925 Hain Celestial Group 49,710 a 775,973 Nu Skin Enterprises, Cl. A 63,260 967,878 Peets Coffee & Tea 25,470 a 641,844 Smart Balance 44,170 a 300,798 Energy4.5% Arena Resources 67,190 a 2,140,001 Concho Resources 36,593 a 1,049,853 Dril-Quip 18,390 a 700,659 Oil States International 26,380 a 638,660 Plains Exploration & Production 20,980 a 574,013 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial6.0% Arch Capital Group 18,570 a 1,087,831 Duff & Phelps 30,670 545,313 Riskmetrics Group 44,640 a 788,342 RLI 22,550 1,010,240 Tower Group 51,560 1,277,657 Validus Holdings 54,320 1,193,954 Westamerica Bancorporation 20,950 1,039,329 Health Care26.6% Acorda Therapeutics 22,620 a 637,658 Affymetrix 94,700 a 561,570 Alexion Pharmaceuticals 41,080 a 1,689,210 Allos Therapeutics 29,070 a 240,990 Allscripts-Misys Healthcare Solutions 67,180 a 1,065,475 Alnylam Pharmaceuticals 32,308 a 719,499 Analogic 15,350 567,182 AngioDynamics 63,600 a 843,972 Bio-Rad Laboratories, Cl. A 8,870 a 669,508 Bruker 54,237 a 502,235 Catalyst Health Solutions 51,910 a 1,294,635 Centene 37,440 a 748,051 Chemed 13,910 549,167 Cyberonics 33,990 a 565,254 Eclipsys 47,590 a 846,150 Emergency Medical Services, Cl. A 16,316 a 600,755 Emergent Biosolutions 47,360 a 678,669 Emeritus 5,690 a 75,165 Enzon Pharmaceuticals 101,000 a 794,870 ev3 53,270 a 571,054 Haemonetics 15,260 a 869,820 Inspire Pharmaceuticals 32,380 a 180,033 Medarex 84,930 a 709,165 MEDNAX 21,150 a 891,050 Natus Medical 71,930 a 830,072 8 Common Stocks (continued) Shares Value ($) Health Care (continued) NuVasive 25,180 a 1,123,028 Onyx Pharmaceuticals 19,630 a 554,744 Owens & Minor 28,050 1,229,151 PerkinElmer 57,980 1,008,852 PharMerica 26,990 a 529,814 Phase Forward 45,080 a 681,159 PSS World Medical 53,000 a 981,030 Regeneron Pharmaceuticals 43,920 a 787,046 Resmed 22,590 a 920,091 SonoSite 31,380 a 629,483 Thermo Fisher Scientific 22,380 a 912,433 Thoratec 13,270 a 355,370 United Therapeutics 4,960 a 413,317 Varian 15,800 a 622,994 Volcano 49,131 a 686,850 West Pharmaceutical Services 22,970 800,505 Zoll Medical 28,440 a 550,030 Industrial13.3% A.O. Smith 23,860 777,120 Administaff 30,030 698,798 Applied Industrial Technologies 31,720 624,884 Astec Industries 31,780 a 943,548 Clean Harbors 10,310 a 556,637 Columbus McKinnon 42,330 a 535,475 Cornell 50,800 a 823,468 EnerSys 51,030 a 928,236 Exponent 18,710 a 458,582 First Advantage, Cl. A 28,680 a 436,223 Geo Group 23,905 a 444,155 GrafTech International 30,790 a 348,235 ICF International 30,770 a 848,944 II-VI 18,730 a 415,244 Kennametal 30,690 588,634 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Landstar System 15,270 548,346 MSC Industrial Direct, Cl. A 32,640 1,158,067 Old Dominion Freight Line 46,580 a 1,563,691 Orion Marine Group 19,050 a 361,950 Quanta Services 36,860 a 852,572 Team 37,980 a 595,147 TransDigm Group 21,790 a 788,798 Information Technology29.2% 3PAR 124,610 a 1,545,164 ADTRAN 27,280 585,702 AsiaInfo Holdings 17,740 a 305,305 Atheros Communications 61,790 a 1,188,840 ATMI 54,180 a 841,415 CACI International, Cl. A 20,050 a 856,335 Celestica 118,730 a 809,739 Cogent 63,630 a 682,750 CyberSource 95,560 a 1,462,068 DTS 24,810 a 671,607 F5 Networks 9,700 a 335,523 FEI 41,390 a 947,831 FormFactor 19,200 a 331,008 Informatica 86,570 a 1,488,138 Intermec 97,760 a 1,261,104 International Rectifier 61,390 a 909,186 j2 Global Communications 34,460 a 777,418 JDA Software Group 52,680 a 788,093 Limelight Networks 125,090 a 550,396 Littelfuse 31,470 a 628,141 ManTech International, Cl. A 13,560 a 583,622 Mellanox Technologies 56,220 a 676,326 10 Common Stocks (continued) Shares Value ($) Information Technology (continued) Metavante Technologies 92,689 a 2,396,938 Michael Baker 11,020 a 466,807 NCI, Cl. A 10,740 a 326,711 NETGEAR 56,630 a 816,038 Novellus Systems 45,790 a 764,693 PMC-Sierra 46,130 a 367,195 Polycom 63,630 a 1,289,780 Quest Software 110,110 a 1,534,933 SkillSoft, ADR 163,530 a 1,275,534 Sybase 32,900 a 1,031,086 Take-Two Interactive Software 103,700 a 982,039 Teradyne 77,410 a 531,033 Ultratech 69,140 a 851,113 ValueClick 51,480 a 541,570 Verigy 70,910 a 862,975 Vishay Intertechnology 94,890 a 644,303 Volterra Semiconductor 40,890 a 537,295 Materials2.2% Aurizon Mines 115,623 a 410,462 H.B. Fuller 59,760 1,121,695 Horsehead Holding 11,420 a 85,079 Penn Virginia 57,550 942,093 Telecommunications1.4% CommScope 36,220 a 951,137 Harris Stratex Networks, Cl. A 95,200 a 616,896 Total Common Stocks (cost $110,141,104) The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment2.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,093,000) 3,093,000 b Total Investments (cost $113,234,104) 100.3% Liabilities, Less Cash and Receivables (.3%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 29.2 Energy 4.5 Health Care 26.6 Money Market Investment 2.7 Industrial 13.3 Materials 2.2 Consumer Discretionary 9.0 Telecommunications 1.4 Financial 6.0 Consumer Staples 5.4  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 110,141,104 111,930,306 Affiliated issuers 3,093,000 3,093,000 Cash 201,719 Receivable for investment securities sold 3,203,483 Dividends and interest receivable 9,717 Receivable for shares of Common Stock subscribed 7,041 Other Assets 69,737 Prepaid expenses 51,054 Liabilities ($): Due to Founders Asset Management LLC and affiliatesNote 3(c) 139,837 Payable for investment securities purchased 3,571,045 Payable for shares of Common Stock redeemed 20,167 Directors deferred compensation 69,737 Accrued expenses 135,199 Net Assets ($) Composition of Net Assets ($): Paid-in capital 411,241,002 Accumulated Investment (loss)net (872,057) Accumulated net realized gain (loss) on investments (297,528,955) Accumulated net unrealized appreciation (depreciation) on investments 1,790,082 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class F Class I Net Assets ($) 5,245,908 262,929 1,100,121 99,357,921 8,663,193 Shares Outstanding 257,264 14,077 58,375 4,821,351 412,202 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 205,516 Affiliated issuers 2,982 Total Income Expenses: Investment advisory feeNote 3(a) 539,255 Shareholder servicing costsNote 3(c) 164,878 Accounting feesNote 3(c) 47,070 Professional fees 38,218 Registration fees 35,019 Directors fees and expensesNote 3(d) 33,625 Distribution feesNote 3(b) 32,722 Prospectus and shareholders reports 27,988 Custodian feesNote 3(c) 15,953 Loan commitment feesNote 2 3,178 Miscellaneous 28,260 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (13,381) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (21,028,289) Net unrealized appreciation (depreciation) on investments 22,656,485 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) a December 31, 2008 Operations ($): Investment (loss)net (744,287) (1,833,780) Net realized gain (loss) on investments (21,028,289) (43,009,047) Net unrealized appreciation (depreciation) on investments 22,656,485 (34,809,802) Net Increase (Decrease) in Net Assets Resulting from Operations Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 300,806 678,427 Class B Shares  30,853 Class C Shares 9,568 248,924 Class F Shares 1,816,049 4,845,191 Class I Shares 212,629 3,037,366 Class T Shares 191 67,912 Cost of shares redeemed: Class A Shares (545,525) (2,473,778) Class B Shares (79,227) (210,161) Class C Shares (139,618) (493,414) Class F Shares (6,892,034) (28,433,576) Class I Shares (827,899) (6,440,640) Class T Shares (73,056) (41,378) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 119,964,279 228,801,182 End of Period Accumulated investment (loss)net (872,057) (127,770) The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2009 Year Ended (Unaudited) a December 31, 2008 Capital Share Transactions: Class A b,c Shares sold 17,678 24,094 Shares redeemed (29,007) (91,626) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold  1,064 Shares redeemed (4,574) (7,968) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 548 9,469 Shares redeemed (8,117) (18,574) Net Increase (Decrease) in Shares Outstanding Class F Shares sold 95,483 175,364 Shares redeemed (366,867) (1,018,054) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 11,575 100,083 Shares redeemed (44,669) (222,125) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold 10 2,287 Shares redeemed (4,075) (1,433) Net Increase (Decrease) in Shares Outstanding a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended June 30, 2009, 1,763 Class B shares representing $31,113 were automatically converted to 1,617 Class A shares and during the period ended December 31, 2008, 5,625 Class B shares representing $149,695, were automatically converted to 5,194 Class A shares. c On the close of business on February 4, 2009, 2,918 Class T shares representing $52,312 were automatically converted to 2,811 Class A shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2009 Year Ended December 31, Class A Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 20.20 32.80 30.09 28.63 28.82 26.04 Investment Operations: Investment (loss)net (.18) a (.37) a (.50) a (.35) a (.28) a (.64) Net realized and unrealized gain (loss) on investments .37 (12.23) 3.21 1.81 .09 3.42 Total from Investment Operations .19 (12.60) 2.71 1.46 (.19) 2.78 Net asset value, end of period 20.39 20.20 32.80 30.09 28.63 28.82 Total Return (%) b .94 c (38.41) 9.01 5.10 (.66) 10.68 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.32 d 1.77 2.02 1.51 1.47 1.38 Ratio of net expenses to average net assets 2.31 d 1.77 2.01 1.51 1.45 1.37 Ratio of net investment (loss) to average net assets (1.93) d (1.30) (1.58) (1.15) (1.09) (1.11) Portfolio Turnover Rate 145 c 234 215 202 160 98 Net Assets, end of period ($ x 1,000) 5,246 5,425 11,024 35,719 45,092 65,763 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Class B Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 18.56 30.40 28.04 27.10 27.55 25.12 Investment Operations: Investment (loss)net (.22) a (.58) a (.60) a (.61) a (.54) a (1.07) Net realized and unrealized gain (loss) on investments .34 (11.26) 2.96 1.55 .09 3.50 Total from Investment Operations .12 (11.84) 2.36 .94 (.45) 2.43 Net asset value, end of period 18.68 18.56 30.40 28.04 27.10 27.55 Total Return (%) b .65 c (38.95) 8.38 3.51 (1.63) 9.67 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.01 d 2.76 2.55 2.64 2.44 2.30 Ratio of net expenses to average net assets 3.00 d 2.75 2.54 2.64 2.43 2.29 Ratio of net investment (loss) to average net assets (2.62) d (2.29) (2.08) (2.28) (2.06) (2.03) Portfolio Turnover Rate 145 c 234 215 202 160 98 Net Assets, end of period ($ x 1,000) 263 346 777 1,344 13,964 18,795 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 18 Six Months Ended June 30, 2009 Year Ended December 31, Class C Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 18.73 30.67 28.29 27.14 27.57 25.14 Investment Operations: Investment (loss)net (.23) a (.55) a (.64) a (.56) a (.50) a (1.53) Net realized and unrealized gain (loss) on investments .35 (11.39) 3.02 1.71 .07 3.96 Total from Investment Operations .12 (11.94) 2.38 1.15 (.43) 2.43 Net asset value, end of period 18.85 18.73 30.67 28.29 27.14 27.57 Total Return (%) b .64 c (38.93) 8.41 4.24 (1.56) 9.67 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.04 d 2.60 2.64 2.36 2.36 2.28 Ratio of net expenses to average net assets 3.03 d 2.60 2.63 2.36 2.35 2.27 Ratio of net investment (loss) to average net assets (2.65) d (2.13) (2.16) (2.01) (1.98) (2.01) Portfolio Turnover Rate 145 c 234 215 202 160 98 Net Assets, end of period ($ x 1,000) 1,100 1,235 2,302 2,981 4,391 6,668 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Class F Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 20.35 32.94 30.03 28.58 28.77 25.98 Investment Operations: Investment (loss)net (.13) a (.28) a (.32) a (.34) a (.30) a (.69) Net realized and unrealized gain (loss) on investments .39 (12.31) 3.23 1.79 .11 3.48 Total from Investment Operations .26 (12.59) 2.91 1.45 (.19) 2.79 Net asset value, end of period 20.61 20.35 32.94 30.03 28.58 28.77 Total Return (%) 1.28 b (38.22) 9.69 5.08 (.66) 10.74 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.72 c 1.48 1.49 1.53 1.46 1.35 Ratio of net expenses to average net assets 1.72 c 1.47 1.48 1.52 1.45 1.34 Ratio of net investment (loss) to average net assets (1.33) c (1.00) (1.01) (1.16) (1.09) (1.08) Portfolio Turnover Rate 145 b 234 215 202 160 98 Net Assets, end of period ($ x 1,000) 99,358 103,639 195,510 238,015 351,087 550,622 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 20 Six Months Ended June 30, 2009 Year Ended December 31, Class I Shares (Unaudited) 2008 2007 a 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 20.75 33.64 30.67 29.11 29.22 26.32 Investment Operations: Investment (loss)net (.13) b (.33) b (.32) b (.27) b (.24) b (.24) Net realized and unrealized gain (loss) on investments .40 (12.56) 3.29 1.83 .13 3.14 Total from Investment Operations .27 (12.89) 2.97 1.56 (.11) 2.90 Net asset value, end of period 21.02 20.75 33.64 30.67 29.11 29.22 Total Return (%) 1.30 c (38.32) 9.68 5.36 (.38) 11.02 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.72 d 1.62 1.49 1.26 1.18 1.11 Ratio of net expenses to average net assets 1.71 d 1.61 1.48 1.26 1.17 1.10 Ratio of net investment (loss) to average net assets (1.33) d (1.14) (.98) (.91) (.80) (.83) Portfolio Turnover Rate 145 c 234 215 202 160 98 Net Assets, end of period ($ x 1,000) 8,663 9,240 19,086 8,662 8,315 72,317 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Discovery Fund (the fund) is a separate diversified series of Dreyfus Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering five series, including the fund.The funds investment objective is to seek capital appreciation. Founders Asset Management LLC (Founders) serves as the funds investment adviser. Founders is an indirect, wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon). MBSC Securities Corporation (the Distributor), the direct owner of Founders and a wholly-owned subsidiary of The Dreyfus Corporation (Dreyfus), an affiliate of Founders, is the Distributor of the funds shares. The fund is authorized to issue up to 550 million shares of Common Stock, par value $.01 per share, in the following classes of shares: Class A, Class B, Class C, Class F, and Class I shares. Class A shares are subject to a sales charge imposed at the time of purchase, although the shares may be purchased at net asset value (NAV) without a sales charge by certain categories of investors. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class F and Class I shares are sold at NAV per share. Class F shares are sold only to Class F grandfathered investors, and Class I shares are sold only to eligible institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class. Income and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. Effective December 3, 2008, investments for new accounts were no longer permitted in Class T of the fund, except that participants in cer- 22 tain group retirement plans were able to open a new account in Class T of the fund, provided that the fund was established as an investment option under the plans before December 3, 2008. On February 4, 2009, the fund issued to each holder of its Class T shares, in exchange for said shares, Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders ClassT shares. Subsequent investments in the funds Class A shares made by prior holders of the funds Class T shares who received Class A shares of the fund in exchange for their Class T shares are subject to the front-end sales load schedule that was in effect for Class T shares at the time of the exchange. Otherwise, all other Class A share attributes will be in effect. Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. Each class of the fund bears expenses incurred specifically on its behalf and, in addition, each class bears a portion of general expenses based on the relative net assets or the number of shareholder accounts of the class.The type of expense determines the allocation method. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: A domestic equity security listed or traded on a securities exchange or in the over-the-counter market is valued at its last sale price on the exchange or market where it is principally traded or, in the case of a security traded on NASDAQ, at its official closing price. Lacking any sales on that day, the security is valued at the current closing bid price, or by quotes from dealers making a market in the security if the closing bid price is not available. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) A foreign equity security traded on a foreign exchange is valued at the last quoted official closing price available before the time when the funds assets are valued, or at the last quoted sales price if the exchange does not provide an official closing price or if the foreign market has not yet closed. Lacking any sales that day, the security is valued at the current closing bid price. NewYork closing exchange rates are used to convert foreign currencies to U.S. dollars. A debt security with a remaining maturity greater than 60 days at the time of purchase is valued in accordance with the evaluated bid price supplied by a pricing service approved by the Companys Board of Directors or, if such price is not available, at the mean between the highest bid and lowest asked quotations obtained from at least two securities dealers.A debt security with a remaining maturity of 60 days or less at the time of purchase is valued at amortized cost, which approximates market value, unless it is determined that amortized cost would not represent market value, in which case the securities would be marked to market. Registered investment companies that are not traded on an exchange are valued at their NAV. If market quotations or official closing prices are not readily available or are determined not to reflect accurately fair value, securities will be valued at their fair value as determined in good faith by the Board of Directors or pursuant to procedures approved by the Board of Directors. These situations may include instances where an event occurs after the close of the market on which a security is traded but before the fund calculates its NAV, and it is determined that the event has materially affected the value of the security. Fair value of foreign equity securities may be determined with the assistance of a pricing service using calculations based on indexes of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an author- 24 itative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic 110,654,772   Equity Securities Foreign 1,275,534   Mutual Funds 3,093,000   Other Financial Instruments  Liabilities ($) Other Financial Instruments   Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Foreign securities and currency transactions: The fund may invest at least a portion of its assets in foreign securities. Foreign securities carry more risk than U.S. securities, such as political and currency risks. In the event the fund executes a foreign security transaction, the fund may enter into a forward foreign currency exchange contract (forward contract) to settle the foreign security transaction.The fund could be exposed to risk if counterparties are unable to meet the terms of the contracts or if the value of the currency changes unfavorably to the U.S. dollar. The resultant foreign currency gain or loss from the contract is recorded as foreign currency gain or loss and is presented as such in the Statement of Operations. The accounting records of the fund are maintained in U.S. dollars.The market values of foreign securities, currency holdings and other assets and liabilities are translated into U.S. dollars based on the current exchange rates each business day. Purchases and sales of investment securities and income and expense items denominated in foreign currencies are translated into U.S. dollar amounts on the respective dates of such transactions. The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net unrealized appreciation (depreciation) on investments and foreign currency translations in the Statement of Operations. Reported net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized appreciation or depreciation on investments and foreign currency translation arises from changes in the values of assets and liabilities, including investments in securities held at the date of the financial 26 statements, resulting from changes in the exchange rates and changes in market prices of securities held. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (d) Affiliated issuers: Investments in other investment companies advised by Founders or its affiliates are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (f) Federal income taxes: No provision has been made for federal income taxes since it is the policy of the fund to comply with the requirements of Subchapter M of the Code that are applicable to regulated investment companies and to make distributions of income and capital gains sufficient to relieve it from all income taxes.The fund is treated as a separate tax entity for federal income tax purposes. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended June 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $252,605,739 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2008. If not applied,$218,607,732 of the carryover expires in fiscal 2010,$14,100,467 expires in fiscal 2011 and $19,897,540 expires in fiscal 2016. NOTE 2Bank Lines of Credit: The Company had a line of credit arrangement (LOC) with State Street Bank and Trust Company until May 27, 2009, to be used for temporary or emergency purposes, primarily for financing redemption payments.The borrowings by each series of the Company were limited to the lesser of (a) $25 million, or (b) the lesser of 25% of the series total net assets or the maximum amount which the series is permitted to borrow pursuant to the prospectus, any law or any other agreement. Combined borrowings were subject to the $25 million cap on the total LOC. Each series agreed to pay annual fees and interest on the unpaid balance based on prevailing market rates as defined in the LOC. Effective May 28, 2009, the fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective 28 Facility at the time of the borrowing. During the period ended June 30, 2009, the fund did not borrow under either the LOC or the Facilities. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) In accordance with an investment advisory agreement between the Company and Founders, the fund compensates Founders for its services as investment adviser by the payment of fees computed daily and paid monthly at an annual rate equal to a percentage of the average daily value of the funds net assets.The fee is 1% of the first $250 million of net assets, .80% of the next $250 million of net assets and .70% of net assets in excess of $500 million. During the period ended June 30, 2009, the Distributor retained $264 and $17 from sales commissions earned on sales of the funds Class A and Class T shares, respectively, and $584 and $669 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under a Distribution Plan (theClass B,C andT Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay and ClassT shares paid the Distributor for distributing the shares at an annual rate of .75% of the value of the average daily net assets of Class B and Class C shares and .25% of the value of the average daily net assets of Class T shares. During the period ended June 30, 2009, Class B, Class C and Class T shares were charged $1,030, $3,967 and $15, respectively, pursuant to the Class B, C and T Plan. The fund also has adopted a Distribution Plan pursuant to Rule 12b-1 under the Act applicable to its Class F shares (the Class F Plan). Under the Class F Plan, the fund is authorized to reimburse the Distributor for expenses paid for distributing or servicing its Class F shares at an annual rate of up to .25% of the value of the average daily net assets of the Funds Class F shares. During the period ended June 30, 2009, Class F shares were charged $27,710 pursuant to the Class F Plan. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay and Class T shares paid the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2009, Class A, Class B, Class C and Class T shares were charged $6,211, $343, $1,323 and $15, respectively, pursuant to the Shareholder Services Plan. The Company has a shareholder services agreement with the Distributor, whereby the fund has agreed to compensate the Distributor for providing certain shareholder servicing functions to holders of Class F shares. The fund paid the Distributor a monthly fee equal, on an annual basis, to $24.00 per Class F shareholder account considered to be an open account at any time during a given month. During the period ended June 30, 2009, Class F shares were charged $73,306 pursuant to this shareholder services agreement. Dreyfus Transfer, Inc. (DTI), a wholly-owned subsidiary of Dreyfus, is the transfer and dividend disbursing agent for all of the funds share classes.The Distributor pays the transfer and dividend agent fees, other than out-of-pocket charges, for Class F only. The fees charged by DTI with respect to the funds Class A, B, C, I and T shares are paid by the fund. These transfer agency fees, including both the per account fees paid to DTI and out-of-pocket charges, during the period ended June 30, 2009 were $12,823. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Founders, under two cash management agreements for performing cash management services related to fund 30 subscriptions and redemptions. During the period ended June 30, 2009, the fund was charged $12,154 for these services.These fees were offset by earnings credits pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2009, the fund was charged $15,953 pursuant to the custody agreement.These fees were partially offset by earnings credits pursuant to the custody agreement. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities, equipment and clerical help. The fee is computed at the annual rate of .06% of the average daily net assets of the fund on the first $500 million, .04% of the average daily net assets of the fund on the next $500 million and .02% of the average daily net assets of the fund in excess of $1 billion, plus reasonable out-of-pocket expenses. Dreyfus has contractually agreed in writing to waive any fees received for these services to the extent they exceed its costs in providing the services and a reasonable allocation of the costs incurred by Founders and its affiliates related to the support and oversight of these services. The components of Due to Founders Asset Management LLC and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $92,933, Rule 12b-1 distribution plan fees $5,259, shareholder services plan fees $22,728, custodian fees $5,843, compliance support fees $3,667, transfer agency per account fees $3,670 and accounting fees $5,737. (d) Annual retainer fees and attendance fees for the Companys Board of Directors are allocated to each series of the Company based on net assets. During the period ended June 30, 2009, the fund paid $32,745 in directors fees. The Companys Board of Directors has adopted a deferred compensation plan for Company directors that enables direc- The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) tors to elect to defer receipt of all or a portion of the annual compensation that they are entitled to receive from the Company. Under the plan, the compensation deferred is invested in shares of one or more of the Companys series. The amount paid to the director under the plan will be determined based upon the performance of the selected series.The current value of these amounts is included in Other Assets and Directors Deferred Compensation in the Statement of Assets and Liabilities. Increases in the market value of the deferred compensation accounts are added to the directors fees and expenses paid by the fund in the directors fees and expenses in the Statement of Operations, and decreases in the market value of the accounts are subtracted from such fees. During the period ended June 30, 2009, appreciation in the value of the accounts totaled $880.This appreciation also is included in the net unrealized appreciation (depreciation) on investments in the Statement of Operations. Deferral of directors fees under the plan does not affect the net assets of the fund. Certain officers of the Company are also officers and/or directors of Founders or its affiliates, which pay their compensation. However, the fund pays a portion of the cost of the services performed by the Companys Chief Compliance Officer and her staff. During the period ended June 30, 2009, the fund was charged $3,667 for these services, which is included in miscellaneous expenses. The affairs of the fund, including services provided by Founders, are subject to the supervision and general oversight of the Companys Board of Directors. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2009, amounted to $155,790,689 and $163,902,613, respectively. 32 The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period ended June 30, 2009, FAS 161 disclosures did not impact the notes to the financial statements. At June 30, 2009, accumulated net unrealized appreciation on investments was $1,789,202, consisting of $9,382,974 gross unrealized appreciation and $7,593,772 gross unrealized depreciation. At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements. At a meeting of the Board of Directors held on May 13, 2009, the Board approved, effective on or about September 1, 2009, the appointment of Dreyfus to replace Founders as the funds investment adviser. There will be no changes to the services to be provided to the fund as a result of the appointment of Dreyfus as the funds investment adviser. The Fund 33 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) At a meeting of the board of directors of Dreyfus Funds, Inc. (the Funds and, in reference to any one of the Funds portfolios, a Fund) held on May 13,2009,the Fundsdirectors unanimously approved a new investment advisory agreement (the New Management Agreement) between each of the Funds and The Dreyfus Corporation (Dreyfus) for a term commencing on or about September 1, 2009 (the Effective Date) and ending April 4, 2010. At their May 13, 2009 meeting, the Funds directors also unanimously approved the continuation of the Investment Advisory Agreement (the Current Management Agreement) between each of the Funds and Founders Asset Management LLC (Founders), the Funds current investment adviser, for a term ending on the earlier of the Effective Date or April 4, 2010. Founders is an indirect, wholly-owned subsidiary of Dreyfus, which is a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon).The boards appointment of Dreyfus to replace Founders as the investment adviser to the Funds relates to a larger process currently underway at BNY Mellon to restructure and consolidate its mutual fund business within Dreyfus. The board of directors of the Funds (board) is comprised entirely of individuals who have no affiliation with Founders or Dreyfus or any affiliates of Founders or Dreyfus (the directors). Prior to the directors May 2009 meeting, Founders and Dreyfus had provided the directors with extensive materials related to the renewal of the Current Management Agreement and the approval of the New Management Agreement (collectively the Agreements), including performance and expense information for other investment companies with similar investment objectives to each Fund derived from data compiled by Lipper Inc., an independent third party (Lipper). During their meeting, the directors discussed the proposed continuance of the Current Management Agreement and the approval of the New Management Agreement with senior management personnel of Founders and Dreyfus.At the conclusion of these discussions, the direc- 34 tors and their independent counsel met in a private session at which no representatives of Founders or Dreyfus were present, to continue their discussion of the Agreements. In determining to continue the Current Management Agreement and to approve the New Management Agreement, the directors considered all factors which they believed to be relevant, including the following: Nature, Extent and Quality of Services Provided by Founders and to be Provided by Founders and Dreyfus The directors recognized that they have had the opportunity to evaluate the investment and non-investment related services which Founders and its affiliates have provided to the Funds primarily through their quarterly review of all of the operations of the Funds during Fund board and committee meetings held throughout the past months. At each such meeting, extensive discussions of Fund operations are held with senior management personnel of Founders and a large volume of documentation with respect to these operations is provided to and reviewed by the directors. Such discussions and documentation afford the directors the continual opportunity to evaluate the nature, extent, and quality of the services provided by Founders and its affiliates to the Funds. The directors further recognized that under the New Management Agreement, the investment advisory and other services to be provided to the Funds by Dreyfus will be virtually identical to those provided by Founders, since there will be no change in the portfolio management of the Funds as a result of the new contractual arrangement.The directors noted that the terms and conditions of the New Management Agreement are substantially identical to the terms and conditions of the Current Management Agreement, except that the fee schedule for Dreyfus Global Growth Fund has been reduced in the New Management Agreement to reflect a fee waiver implemented by Founders on June 1, 2009. The Fund 35 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) The directors were satisfied that Founders is managing and Dreyfus will continue to manage the investment of the assets of the Funds in accordance with each Funds respective investment objective, policies and restrictions, subject to the directors overall supervision. The directors considered that Founders provides and Dreyfus will continue to provide many non-investment related services to the Funds in fulfilling their respective responsibilities under the Agreements. Following their discussion and review, the directors reached the following conclusions: That the breadth and quality of investment advisory and other ser- vices being provided to the Funds by Founders under the Current Management Agreement are satisfactory, as evidenced in part by the performance records of the Funds, to which the directors gave sig- nificant attention as indicated below; and That the breadth and quality of investment advisory and other services to be provided to the Funds by Dreyfus under the New Management Agreement are anticipated to be substantially identical to the invest- ment advisory and other services provided to the Funds by Founders, since there will be no change in the portfolio management of the Funds as a result of the new contractual arrangement; That the directors are satisfied with the portfolio management and trading services that have been and will continue to be provided to the Funds by Founders as the Funds current investment adviser and that will continue to be provided to the Funds by Dreyfus under the New Management Agreement; the directors also recognize that Founders or its affiliates have provided, and that Dreyfus and its affiliates will con- tinue to provide, the highest quality accounting, compliance and regulatory, administrative, underwriting, custody, shareholder, transfer agent and cash management services to the Funds, while charging fair, reasonable and competitive fees. 36 Investment Performance On a quarterly basis, the directors hold meetings with representatives of the portfolio management team for each Fund (usually a portfolio manager), during which each representative reviews, among other items, performance information, attribution analyses, and the portfolio managers investment outlook. The directors also receive written monthly and quarterly performance information for each Fund. The written quarterly reports include comparisons of each Funds performance with its respective Lipper category and one or more benchmark indexes for the most recent quarter and one-, three-, five-, and ten-year periods, as well as for the portfolio managers tenure. In conjunction with their consideration of renewal of the Current Management Agreement and the approval of the New Management Agreement, the directors received more detailed performance reports about each Fund from Lipper. These reports compared each Funds performance to both a relatively small group of similar funds selected by Lipper (the Lipper performance group), as well as to all funds in the applicable Lipper category (the Lipper performance universe). The performance of Discovery Funds Class F shares placed in the first quintile of both its Lipper performance group and the Lipper small-cap growth fund performance universe for the one-year period ended December 31, 2008, placed in the third quintile of its Lipper performance group and universe for the three-year period ended December 31, 2008, placed in the third and fourth quintiles, respectively, of its Lipper performance group and universe for the five-year period ended December 31, 2008, and underperformed its benchmark index for the one-, three-, and five-year periods ended March 31, 2009.The directors recognized that in its efforts to improve the performance results of Discovery Fund, Founders had changed the portfolio managers of The Fund 37 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) the Fund in August 2006, and that the Funds relative performance since that date had improved.The directors were hopeful that the steps Founders has taken in an effort to improve the Funds performance would continue to show relative performance progress. After consideration of all relevant information and data, the directors concluded that each Fund and its shareholders would continue to benefit from Founders and, thereafter, Dreyfuss investment management of the Fund.The directors further determined: That although certain of the Funds have experienced performance difficulties, Founders has focused its efforts upon improving the performance records of the Funds and Founders and, thereafter, Dreyfus will continue to seek improvement; and That the materials provided by Lipper demonstrated that most of the Funds maintained satisfactory performance quintile rankings in their respective comparison universes, with four of five Funds plac- ing in the third quintile of their respective Lipper performance uni- verses for the three-year period ended December 31, 2008, and three of five Funds placing in the top three quintiles of their respec- tive Lipper performance universes for the one-year period ended December 31, 2008; in 2008, one of the Funds placed in the top quintile of its respective Lipper performance group and universe. Costs of the Services to be Provided and Profits to be Realized by Founders, Dreyfus, and Their Affiliates from Founders and Dreyfuss Relationships With the Funds The directors recognized that on a semiannual basis, they received information with respect to the Funds expenses. The directors carefully reviewed and discussed the expense ratios for the Class F shares of each Fund at the meetings at which these reports were presented. In conjunction with their consideration of renewal of the Funds Current Management Agreement,the approval of the New Management Agreement with Dreyfus, and the renewal of other service arrangements, the directors received detailed information from Lipper which compared each Funds management fees and other expenses with those of a group 38 of similar funds selected by Lipper (the Lipper expense group), as well as summary information comparing each Funds management fees and expenses with those of the funds in its Lipper performance universe with load structures similar to that of the Funds (the Lipper expense universe). The directors noted that for the period ended December 31, 2008, Discovery Funds management fees ranked in the fourth quintile of its Lipper expense group, with the Funds fees the twelfth lowest of 16 peer funds. The Funds contractual management fees at a common asset level were determined by Lipper to be lower than nine of the 16 funds in its group. The Funds management fees were in the fourth quintile of its Lipper expense universe. The directors also considered information provided by Lipper with respect to the profitability of the investment management activities conducted by a number of publicly-held corporations, and were provided with extensive materials with respect to the profitability derived by Founders from providing investment advisory services to the Funds as a group and to each Fund individually. The directors also received and reviewed an analysis of estimated profitability to Dreyfus from providing services to the Funds under the New Management Agreement. The directors further considered certain indirect benefits received by Founders and its affiliates and to be received by Dreyfus and its affiliates as a result of having Founders and, thereafter, Dreyfus provide investment advisory services to the Funds.These included the following: Since Founders sub-advises and Dreyfus will sub-advise a non-Fund account in a style that is similar to that used for one of the Funds, and employees of Founders manage, and employees of Dreyfus will manage, other non-Fund accounts in their capacities as employees of their affiliates, Founders, Dreyfus, and their affiliates realize, and will realize, efficiencies in performing the portfolio management, trading and operational functions related to those non-Fund accounts; The Fund 39 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) The Funds brokerage transactions may be executed with brokers that provide research and brokerage services to Founders, Dreyfus, and their affiliates. These research and brokerage services may be useful to Founders, Dreyfus, and their affiliates in providing invest- ment advisory services to any of the clients they advise, including the Funds; and Affiliates of Founders and Dreyfus receive and will continue to receive various fees for providing accounting, underwriting, shareholder, transfer agency, custody and cash management services to the Funds. Founders also sub-advises one other mutual fund, and Dreyfus manages several mutual funds, that are in the same Lipper categories as a number of the Funds.The directors considered information concerning these accounts that was provided by Founders and Dreyfus. After deliberation and discussion of Fund fees and expenses, the directors determined: That upon review of the advisory fee structures of the Funds in comparison with the competitive expense groups and expense uni- verses selected by Lipper, the levels of investment advisory fees paid by the Funds to Founders and to be paid by the Funds to Dreyfus were deemed to be competitive; That the expense ratios of the Funds are competitive and that Founders continually reviews and Dreyfus will continually review each Funds total expense ratio in an effort to maintain Fund expense ratios at competitive levels; and That the comparative fee and expense information included in the materials provided by Lipper supports the determination that the advisory and other fees payable and to be payable by the Funds to Founders, Dreyfus and their affiliates are fair and reasonable and are essentially fees which would be similar to those that would have resulted solely from arms-length bargaining. With respect to the profitability of Founders and Dreyfus, the directors reviewed the adviser profitability analysis provided by Lipper, which demonstrated that Founders 2008 profitability from providing manage- 40 ment services to the Funds under the Current Management Agreement, and the estimated profitability to Dreyfus from providing services to the Funds under the New Management Agreement, were both reasonable in comparison to the entities included in the Lipper analysis. The directors were also advised by independent counsel of the profitability percentage ranges which court cases have found acceptable and determined that Founders profitability percentage and Dreyfuss estimated profitability percentage for providing management services to the Funds were reasonable. The directors concluded that Founders profits from providing management services to the Funds and Dreyfuss estimated profitability to be derived from providing such services were reasonable in relationship to the overall services which Founders provides and Dreyfus will provide. Economies of Scale The directors reviewed information provided by Founders and Dreyfus, which summarized the extent, if any, that Founders, Dreyfus and the Funds would achieve certain economies of scale if the assets of the Funds were to increase. After review and discussion, the directors considered the extent to which economies of scale and common management are shared with each Fund, including the economies that would be realized from the growth of each Funds assets. After such consideration, the directors determined that all of the Funds have structured breakpoints in their advisory fees, which result in fee reductions as the assets of each Fund reach defined levels, and that such fee reductions, when implemented, would benefit all of the applicable Funds shareholders through decreases in the Funds expense ratio. Dedication to Regulatory Requirements and Restrictions An important factor in the directors consideration of renewal of the Current Management Agreement with Founders and the approval of the New Management Agreement with Dreyfus included the directors The Fund 41 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) recognition of the dedication by Founders and Dreyfus of stringent adherence to regulatory requirements and restrictions. The directors determined that Founders and Dreyfus are dedicated to compliance with all applicable rules and regulations and that the systems of controls which are in place to ensure that the service providers to the Funds, including Founders and Dreyfus, and the Funds themselves, maintain and will continue to maintain strict adherence to the law are excellent. Overall Conclusions The directors determined that they are satisfied with the performance of the Funds and with the quality of the advisory and other services being provided by Founders and those to be provided by Dreyfus and their respective affiliates to the Funds. The directors recognized that efforts are being and will continue to be made to improve each Funds performance and to maintain Fund expense ratios at reasonable and competitive levels. The directors concluded that continuation of the Current Management Agreement between each Fund and Founders,which would enable each Fund to continue to receive investment advisory services from Founders, is in the best interests of each Fund and its shareholders, the services to be performed under the Current Management Agreement are services required for the operations of the Funds, Founders has provided satisfactory investment management services to the Funds in the past, and the fees for the management services which Founders will perform will be fair and reasonable and within the range of what would have been negotiated at arms length in light of the circumstances. 42 The directors further concluded that the approval of the New Management Agreement between each Fund and Dreyfus is in the best interests of each Fund and its shareholders, the services to be performed under the New Management Agreement are services required for the operations of the Funds, the terms and conditions of the New Management Agreement will be substantially identical to the terms and conditions of the Current Management Agreement (with the exception of the reduction in Dreyfus Global Growth Funds fee schedule, discussed above), the individuals who are providing portfolio management services to the Funds under the Current Management Agreement immediately prior to the effectiveness of the New Management Agreement will continue to perform those services immediately following the effectiveness of the Agreement, and the fees for the advisory services which Dreyfus will perform will be fair and reasonable and within the range of what would have been negotiated at arms length in light of the circumstances. The Fund 43 NOTES Dreyfus Equity Growth Fund SEMIANNUAL REPORT June 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus, Founders or any other person in our organization. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 20 Notes to Financial Statements 33 Factors Considered in Approving Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Equity Growth Fund The Fund A LETTER FROM THE CHAIRMAN Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Equity Growth Fund, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows in early March, equities staged an impressive rally, enabling most major stock market indices to end the six-month reporting period close to where they began.While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the stock markets 2009 rebound. Indeed, the markets advance was led mainly by lower-quality stocks when investors developed renewed appetites for risk. We would prefer to see a steadier rise in stock prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the Portfolio Manager. Thank you for your continued confidence and support. J. David Officer Chairman, President and Chief Executive Officer Founders Asset Management LLC July 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by Elizabeth Slover, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Equity Growth Funds Class A shares produced a total return of 7.78%, Class B shares returned 7.02%, Class C shares returned 7.10%, Class F shares returned 7.80%, and Class I shares returned 8.01%. 1 In comparison, the Russell 1000 Growth Index produced a total return of 11.53% over the same period. 2 The markets bias toward defensive investments reversed course in mid-March, as renewed economic optimism and the lure of inexpensive stocks fueled a market rally through mid-year 2009.The funds returns lagged its benchmark, mainly due to disappointing stock selections in the financials and health care sectors. On January 6, 2009, Elizabeth Slover assumed portfolio management responsibilities for the fund. For more information about Ms. Slover, please see the funds prospectus or talk to your financial advisor. The Funds Investment Approach To pursue the funds goal of long-term growth of capital and income, we invest primarily in the common stocks of large, well-established companies with records of profitability, dividend payments and a reputation for high-quality management, products and services.The fund normally invests at least 80% of its net assets in stocks that are included in a widely recognized index of stock market performance, such as the Dow Jones Industrial Average, the Standard & Poors 500 Index, or the NASDAQ Composite Index. Using a bottom-up approach, we focus on individual stock selection instead of broad economic or industry trends. We look mainly for companies whose fundamental strengths suggest the potential to provide superior earnings growth over time. The fund may also invest in non-dividend-paying companies, and it may invest up to 30% of its total assets in foreign securities. Large-Cap Stocks Rallied After Hitting Multi-Year Lows The year 2009 opened in the midst of a deep and prolonged global recession stemming from rising unemployment, plummeting housing The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) values and depressed consumer sentiment. The economic downturn was intensified by a financial crisis that nearly led to the collapse of the global banking system. Consequently, investors continued to flock to the stocks of traditionally defensive companies and industry groups early in the year. However, in early March, evidence of stabilization in global credit markets buoyed investor sentiment, as did early signs that massive intervention by government and monetary authorities had helped to slow the rate of economic decline. Bargain-hunting investors regained their appetites for risk, and they began to favor the lower-quality, beaten-down stocks they previously had avoided. Security Selection Strategies Undermined Performance The fund underperformed its benchmark over the first three months of 2009, as we remained resolute in our bias toward higher-quality companies with viable long-term growth opportunities. Because many of the benchmarks stronger performers did not meet our investment criteria, the funds results trailed its benchmark for the reporting period. The financials sector proved to be the greatest detractor from the funds performance.An overweighted position in this area early in the reporting period hindered results, as did disappointments among disability and life insurance providers Unum Group and Assurant and banking giants JPMorgan Chase & Co. and Wells Fargo . The funds health care investments also weighed heavily. BioMarin Pharmaceutical and Biogen Idec reduced earnings guidance due to weaker pharmaceutical sales, while missed earnings expectations hurt behavioral hospital operator Psychiatric Solutions . Medical products distributor McKesson suffered from slowing demand and contract renegotiations resulting in reduced prices. Unfortunately timed sales of energy exploration-and-production holdings Schulmberger and National Oilwell Varco also undermined relative performance in the energy sector. Among industrial stocks, slowing volumes dampened the financial results of Waste Management, and sluggish traffic and higher oil prices weighed on Delta Air Lines . Despite these influences, some of the funds strategies produced above-average results. Favorable timing in the purchase and sale of consumer discretionary firm Darden Restaurants bolstered the funds relative performance. Electronics retailer Best Buy also fared well due to increased market share, while GameStop profited from robust demand for gaming products. A heavier allocation to economically sensitive information technology stocks proved beneficial. Supported by the success of its iPhone, Apple was amongst the funds strongest performers for the reporting period as its stock rallied from previously beaten-down 4 levels. Motorola advanced due to investors positive reactions to a restructuring plan, while strong product demand in the first quarter supported gains in semiconductor company Altera .Finally,a litigation settlement between communications equipment provider QUALCOMM and semiconductor firm Broadcom relieved investor anxiety, enabling both stocks to rise. Maintaining a Focus on High-Quality Stocks Investors appeared to refocus on underlying business fundamentals toward the end of the reporting period, and the funds relative performance began to improve. We have continued to favor information technology companies due to their economic sensitivity and the prospect of robust demand from companies that have postponed upgrades to their systems.We have found growth opportunities among a number of consumer staples companies, mainly in the household, retail and food products areas.We have maintained a highly selective approach to financials companies that may continue to face instability. We have attempted to diversify across a variety of industry groups within the health care sector, where we anticipate more mergers-and-acquisition activity as pharmaceutical companies seek to strengthen their drug pipelines and financing becomes more accessible. Regardless of the markets direction, we intend to remain steadfast in our investment approach, focusing on companies with sound fundamentals, positive growth trajectories and attractive prices. July 15, 2009 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  The Russell 1000 Growth Index is a widely accepted, unmanaged large-cap index that measures the performance of those Russell 1000 Index companies with higher price-to-book ratios and higher forecasted growth values.The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial advisor. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Equity Growth Fund from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses.To estimate the expenses you paid on your account over this period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the results by the number in the Expenses paid per $1,000 line for the class of shares you own. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Class A Class B Class C Class F Class I Expenses paid per $1,000  $ 6.95 $ 13.81 $ 11.04 $ 5.72 $ 5.83 Ending value (after expenses) $1,077.80 $1,070.20 $1,071.00 $1,078.00 $1,080.10 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Class A Class B Class C Class F Class I Expenses paid per $1,000  $ 6.76 $ 13.42 $ 10.74 $ 5.56 $ 5.66 Ending value (after expenses) $1,018.10 $1,011.46 $1,014.13 $1,019.29 $1,019.19  Expenses are equal to the funds annualized expense ratio of 1.35% for Class A shares, 2.69% for Class B shares, 2.15% for Class C shares, 1.11% for Class F shares and 1.13% for Class I shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Common Stocks99.5% Shares Value ($) Consumer Discretionary10.4% American Eagle Outfitters 203,840 2,888,412 Autoliv 78,510 a 2,258,733 Carnival 74,144 1,910,691 Gap 168,980 2,771,272 Home Depot 104,318 a 2,465,034 Interpublic Group of Cos. 333,010 a,b 1,681,701 Kohls 71,290 b 3,047,648 Newell Rubbermaid 230,670 2,401,275 OReilly Automotive 54,420 a,b 2,072,314 Staples 130,500 a 2,632,185 Target 98,920 3,904,372 Time Warner 85,606 2,156,415 Consumer Staples15.4% Cadbury, ADR 62,410 2,146,904 Coca-Cola Enterprises 123,390 2,054,444 Colgate-Palmolive 90,497 6,401,758 Dean Foods 100,400 b 1,926,676 Estee Lauder, Cl. A 69,330 a 2,265,011 Lorillard 31,420 2,129,333 PepsiCo 201,590 11,079,386 Philip Morris International 211,830 9,240,025 SUPERVALU 143,920 1,863,764 Walgreen 127,850 3,758,790 Whole Foods Market 95,860 a 1,819,423 Energy4.6% Cameron International 50,340 b 1,424,622 Halliburton 70,010 1,449,207 Noble Energy 25,080 1,478,968 Occidental Petroleum 46,180 3,039,106 Southwestern Energy 78,070 b 3,033,020 Transocean 19,380 b 1,439,740 XTO Energy 38,540 1,469,916 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial3.8% Ameriprise Financial 57,410 1,393,340 Franklin Resources 22,940 1,651,909 Moodys 76,840 a 2,024,734 Morgan Stanley 52,020 a 1,483,090 State Street 92,760 4,378,272 Health Care16.8% Alexion Pharmaceuticals 53,990 a,b 2,220,069 Amgen 102,850 b 5,444,879 Biogen Idec 47,250 b 2,133,338 Boston Scientific 147,400 b 1,494,636 Bristol-Myers Squibb 121,630 2,470,305 Celgene 57,270 b 2,739,797 Covidien 66,377 2,485,154 Genzyme 39,980 b 2,225,687 Gilead Sciences 97,716 b 4,577,017 Life Technologies 59,146 a,b 2,467,571 Medco Health Solutions 70,640 b 3,221,890 Merck & Co. 185,400 a 5,183,784 Pfizer 158,294 2,374,410 St. Jude Medical 71,730 b 2,948,103 Universal Health Services, Cl. B 39,450 1,927,133 Vertex Pharmaceuticals 81,250 a,b 2,895,750 Zimmer Holdings 48,880 b 2,082,288 Industrial11.0% Caterpillar 78,540 a 2,594,962 Cummins 89,870 3,164,323 Danaher 47,340 a 2,922,772 Dover 79,491 a 2,630,357 Illinois Tool Works 75,110 2,804,607 JetBlue Airways 337,260 a,b 1,440,100 Norfolk Southern 62,400 2,350,608 Paccar 94,970 a 3,087,475 Parker Hannifin 62,250 2,674,260 8 Common Stocks (continued) Shares Value ($) Industrial (continued) Raytheon 53,720 2,386,780 Tyco International 98,250 2,552,535 Union Pacific 65,115 a 3,389,887 Information Technology33.1% Akamai Technologies 104,132 a,b 1,997,251 Alcatel-Lucent, ADR 558,650 b 1,385,452 Amphenol, Cl. A 54,940 1,738,301 Apple 74,854 b 10,661,455 Autodesk 119,250 b 2,263,365 BMC Software 84,850 b 2,867,081 Broadcom, Cl. A 152,676 b 3,784,838 Dolby Laboratories, Cl. A 74,280 b 2,769,158 Electronic Arts 111,037 b 2,411,724 EMC 322,110 b 4,219,641 Google, Cl. A 19,196 b 8,092,842 Juniper Networks 174,724 b 4,123,486 Lam Research 97,850 b 2,544,100 Microsoft 584,760 13,899,745 Motorola 262,170 a 1,738,187 Oracle 352,190 7,543,910 QUALCOMM 144,412 6,527,422 Sybase 84,800 a,b 2,657,632 Symantec 175,850 b 2,736,226 Texas Instruments 263,310 5,608,503 Visa, Cl. A 61,942 a 3,856,509 Western Union 167,860 2,752,904 Materials3.4% Celanese, Ser. A 87,220 2,071,475 Crown Holdings 56,470 b 1,363,186 E.I. du Pont de Nemours & Co. 67,890 1,739,342 Freeport-McMoRan Copper & Gold 32,770 1,642,105 Praxair 42,115 2,993,113 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Utilities1.0% FPL Group 25,390 1,443,675 Questar 50,560 1,570,394 Total Common Stocks (cost $276,848,820) Other Investment2.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,722,000) 5,722,000 c Investment of Cash Collateral for Securities Loaned12.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $35,335,215) 35,335,215 c Total Investments (cost $317,906,035) 113.7% Liabilities, Less Cash and Receivables (13.7%) Net Assets 100.0% ADRAmerican Depository Receipts a All or a portion of these securities are on loan.At June 30, 2009, the total market value of the funds securities on loan is $33,941,625 and the total market value of the collateral held by the fund is $35,335,215. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 33.1 Energy 4.6 Health Care 16.8 Financial 3.8 Consumer Staples 15.4 Materials 3.4 Money Market Investments 14.2 Utilities 1.0 Industrial 11.0 Consumer Discretionary 10.4  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $33,941,625)Note 1(c): Unaffiliated issuers 276,848,820 289,034,989 Affiliated issuers 41,057,215 41,057,215 Cash 174,285 Receivable for investment securities sold 11,662,765 Dividends and interest receivable 282,174 Receivable for shares of Common Stock subscribed 23,463 Prepaid expenses 83,194 Other Assets 61,075 Liabilities ($): Due to Founders Asset Management LLC and affiliatesNote 3(c) 292,182 Liability for securities on loanNote 1(c) 35,335,215 Payable for investment securities purchased 15,477,603 Payable for shares of Common Stock redeemed 474,580 Directors deferred compensation 61,075 Accrued expenses 307,197 Net Assets ($) Composition of Net Assets ($): Paid-in capital 686,123,549 Accumulated undistributed investment incomenet 617,096 Accumulated net realized gain (loss) on investments (408,499,926) Accumulated net unrealized appreciation (depreciation) on investments 12,190,589 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class F Class I Net Assets ($) 160,233,531 361,386 3,094,998 125,343,567 1,397,826 Shares Outstanding 41,302,132 98,799 854,374 31,504,663 354,166 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Dividends (net of $270 foreign taxes withheld at source): Unaffiliated issuers 2,333,884 Affiliated issuers 3,808 Income from securities lending 19,163 Total Income Expenses: Investment advisory feeNote 3(a) 873,830 Shareholder servicing costsNote 3(c) 488,070 Accounting feesNote 3(c) 121,180 Directors fees and expensesNote 3(d) 63,282 Professional fees 48,714 Distribution feesNote 3(b) 35,023 Registration fees 20,387 Loan commitment feesNote 2 5,467 Prospectus and shareholders reports 4,164 Custodian feesNote 3(c) 3,549 Interest expenseNote 2 10 Miscellaneous 66,996 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (25,238) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (73,863,366) Net unrealized appreciation (depreciation) on investments 93,532,503 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) a December 31, 2008 Operations ($): Investment incomenet 651,421 989,924 Net realized gain (loss) on investments (73,863,366) (69,677,039) Net unrealized appreciation (depreciation) on investments 93,532,503 (144,001,123) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares  (253,070) Class F Shares (246,679) (694,566) Class I Shares (4,408) (8,768) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 4,815,439 13,581,804 Class B Shares  21,617 Class C Shares 291,018 690,704 Class F Shares 984,211 4,904,299 Class I Shares 209,274 516,988 Class T Shares 2,500 43,194 Dividends reinvested: Class A Shares  241,943 Class F Shares 218,836 615,939 Class I Shares 4,408 8,768 Cost of shares redeemed: Class A Shares (11,894,410) (56,638,264) Class B Shares (166,640) (813,417) Class C Shares (254,349) (3,653,876) Class F Shares (6,664,135) (23,931,484) Class I Shares (269,288) (1,546,766) Class T Shares (45,739) (39,492) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 283,130,712 562,773,397 End of Period Undistributed investment incomenet 617,096 216,762 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2009 Year Ended (Unaudited) a December 31, 2008 Capital Share Transactions: Class A b,c Shares sold 1,356,025 2,708,902 Shares issued for dividends reinvested  55,288 Shares redeemed (3,408,910) (11,085,799) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold  4,191 Shares redeemed (50,864) (169,950) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 88,336 152,046 Shares redeemed (78,520) (796,147) Net Increase (Decrease) in Shares Outstanding Class F Shares sold 268,882 977,734 Shares issued for dividends reinvested 61,948 163,708 Shares redeemed (1,837,367) (4,684,301) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 57,878 99,593 Shares issued for dividends reinvested 1,256 2,436 Shares redeemed (76,546) (277,684) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold 799 8,672 Shares redeemed (14,253) (7,826) Net Increase (Decrease) in Shares Outstanding a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended June 30, 2009, 10,000 Class B shares representing $33,235 were automatically converted to 9,469 Class A shares and during the period ended December 31, 2008, 65,665 Class B shares representing $337,212 were automatically converted to 62,632 Class A shares. c On the close of business on February 4, 2009, 13,911 Class T shares representing $44,654 were automatically converted to 12,943 Class A shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2009 Year Ended December 31, Class A Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 3.60 6.15 5.72 5.07 4.86 4.49 Investment Operations: Investment income (loss)net .01 a .01 a .01 a .00 a,b (.00) a,b .02 Net realized and unrealized gain (loss) on investments .27 (2.55) .44 .66 .22 .36 Total from Investment Operations .28 (2.54) .45 .66 .22 .38 Distributions: Dividends from investment incomenet  (.01) (.02) (.01) (.01) (.01) Net asset value, end of period 3.88 3.60 6.15 5.72 5.07 4.86 Total Return (%) c 7.78 d (41.39) 7.81 13.02 4.46 8.54 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.37 e 1.25 1.19 1.34 1.35 1.26 Ratio of net expenses to average net assets 1.35 e 1.23 1.19 f 1.34 f 1.33 1.25 Ratio of net investment income (loss) to average net assets .39 e .12 .14 .00 g (.09) .38 Portfolio Turnover Rate 110 d 112 68 110 126 115 Net Assets, end of period ($ x 1,000) 160,234 156,236 317,753 4,399 1,266 1,180 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. g Amount represents less than .01%. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Class B Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 3.42 5.88 5.51 4.91 4.74 4.40 Investment Operations: Investment (loss)net (.02) a (.04) a (.04) a (.05) a (.04) a (.00) b Net realized and unrealized gain (loss) on investments .26 (2.42) .41 .65 .21 .34 Total from Investment Operations .24 (2.46) .37 .60 .17 .34 Net asset value, end of period 3.66 3.42 5.88 5.51 4.91 4.74 Total Return (%) c 7.02 d (41.84) 6.72 12.22 3.59 7.73 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.71 e 2.12 2.24 2.21 2.19 2.01 Ratio of net expenses to average net assets 2.69 e 2.10 2.24 f 2.21 f 2.18 2.00 Ratio of net investment (loss) to average net assets (.94) e (.78) (.76) (.93) (.97) (.34) Portfolio Turnover Rate 110 d 112 68 110 126 115 Net Assets, end of period ($ x 1,000) 361 512 1,855 1,046 1,453 2,110 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 Six Months Ended June 30, 2009 Year Ended December 31, Class C Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 3.38 5.80 5.41 4.82 4.66 4.32 Investment Operations: Investment income (loss)net (.01) a (.03) a (.03) a (.03) a (.03) a .04 Net realized and unrealized gain (loss) on investments .25 (2.39) .42 .62 .20 .30 Total from Investment Operations .24 (2.42) .39 .59 .17 .34 Distributions: Dividends from investment incomenet     (.01)  Net asset value, end of period 3.62 3.38 5.80 5.41 4.82 4.66 Total Return (%) b 7.10 c (41.72) 7.21 12.24 3.68 7.87 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.17 d 1.99 1.97 2.01 1.98 1.99 Ratio of net expenses to average net assets 2.15 d 1.97 1.97 e 2.01 e 1.96 1.99 Ratio of net investment (loss) to average net assets (.40) d (.64) (.45) (.69) (.72) (.24) Portfolio Turnover Rate 110 c 112 68 110 126 115 Net Assets, end of period ($ x 1,000) 3,095 2,853 8,628 3,759 2,012 571 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Class F Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 3.70 6.32 5.86 5.18 4.96 4.57 Investment Operations: Investment incomenet .01 a .02 a .03 a .01 a .00 a,b .02 Net realized and unrealized gain (loss) on investments .28 (2.62) .45 .68 .23 .39 Total from Investment Operations .29 (2.60) .48 .69 .23 .41 Distributions: Dividends from investment incomenet (.01) (.02) (.02) (.01) (.01) (.02) Net asset value, end of period 3.98 3.70 6.32 5.86 5.18 4.96 Total Return (%) 7.80 c (41.13) 8.14 13.25 4.64 8.97 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.13 d .96 1.04 1.10 1.13 1.06 Ratio of net expenses to average net assets 1.11 d .94 1.04 e 1.10 e 1.12 1.06 Ratio of net investment income to average net assets .63 d .41 .54 .20 .11 .56 Portfolio Turnover Rate 110 c 112 68 110 126 115 Net Assets, end of period ($ x 1,000) 125,344 122,119 231,030 220,502 215,556 233,410 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 Six Months Ended June 30, 2009 Year Ended December 31, Class I Shares (Unaudited) 2008 2007 a 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 3.67 6.28 5.82 5.13 4.91 4.53 Investment Operations: Investment incomenet .01 b .03 b .03 b .01 b .01 b .03 Net realized and unrealized gain (loss) on investments .28 (2.62) .45 .69 .22 .37 Total from Investment Operations .29 (2.59) .48 .70 .23 .40 Distributions: Dividends from investment incomenet (.01) (.02) (.02) (.01) (.01) (.02) Net asset value, end of period 3.95 3.67 6.28 5.82 5.13 4.91 Total Return (%) 8.01 c (41.08) 8.09 13.55 4.78 8.88 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.15 d .89 1.09 1.04 1.10 1.00 Ratio of net expenses to average net assets 1.13 d .81 .96 1.04 e 1.09 1.00 Ratio of net investment income to average net assets .61 d .54 .48 .21 .15 .54 Portfolio Turnover Rate 110 c 112 68 110 126 115 Net Assets, end of period ($ x 1,000) 1,398 1,365 3,434 97 270 247 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Equity Growth Fund (the fund) is a separate diversified series of Dreyfus Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering five series, including the fund.The funds investment objective is to seek long-term growth of capital and income. Founders Asset Management LLC (Founders) serves as the funds investment adviser. Founders is an indirect, wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (BNY Mellon). MBSC Securities Corporation (the Distributor), the direct owner of Founders and a wholly-owned subsidiary of The Dreyfus Corporation (Dreyfus), an affiliate of Founders, is the distributor of the funds shares. The fund is authorized to issue up to 2.25 billion shares of Common Stock, par value $.01 per share, in the following classes of shares: Class A, Class B, Class C, Class F and Class I shares. Class A shares are subject to a sales charge imposed at the time of purchase, although the shares may be purchased at net asset value (NAV) without a sales charge by certain categories of investors. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class F and Class I shares are sold at NAV per share. Class F shares are sold only to Class F grandfathered investors, and Class I shares are sold only to eligible institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class. Income and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. Effective December 3, 2008, investments for new accounts were no longer permitted in Class T shares of the fund, except that participants 20 in certain group retirement plans were able to open a new account in Class T shares of the fund, provided that the fund was established as an investment option under the plans before December 3, 2008. On February 4, 2009, the fund issued to each holder of its Class T shares, in exchange for said shares, Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares. Subsequent investments in the funds Class A shares made by prior holders of the funds Class T shares who received Class A shares of the fund in exchange for their Class T shares are subject to the front-end sales load schedule that was in effect for Class T shares at the time of the exchange. Otherwise, all other Class A share attributes will be in effect. Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. Each class of the fund bears expenses incurred specifically on its behalf and, in addition, each class bears a portion of general expenses based on the relative net assets or the number of shareholder accounts of the class.The type of expense determines the allocation method. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: A domestic equity security listed or traded on a securities exchange or in the over-the-counter market is valued at its last sales price on the exchange or market where it is principally traded or, in the case of a security traded on NASDAQ, at its official closing price. Lacking any sales on that day, the security is valued at the current closing bid price, or by quotes from dealers making a market in the security if the closing bid price is not available. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) A foreign equity security traded on a foreign exchange is valued at the last quoted official closing price available before the time when the funds assets are valued, or at the last quoted sales price if the exchange does not provide an official closing price or if the foreign market has not yet closed. Lacking any sales that day, the security is valued at the current closing bid price. NewYork closing exchange rates are used to convert foreign currencies to U.S. dollars. A debt security with a remaining maturity greater than 60 days at the time of purchase is valued in accordance with the evaluated bid price supplied by a pricing service approved by the Companys Board of Directors or, if such price is not available, at the mean between the highest bid and lowest asked quotations obtained from at least two securities dealers.A debt security with a remaining maturity of 60 days or less at the time of purchase is valued at amortized cost, which approximates market value, unless it is determined that amortized cost would not represent market value, in which case the securities would be marked to market. Registered investment companies that are not traded on an exchange are valued at their NAV. If market quotations or official closing prices are not readily available or are determined not to reflect accurately fair value, securities will be valued at their fair value as determined in good faith by the Companys Board of Directors or pursuant to procedures approved by the Board of Directors.These situations may include instances where an event occurs after the close of the market on which a security is traded but before the fund calculates its NAV, and it is determined that the event has materially affected the value of the security. Fair value of foreign equity securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an author- 22 itative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic 285,502,633   Equity Securities Foreign 3,532,356   Mutual Funds 41,057,215   Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Foreign securities and currency transactions: The fund may invest at least a portion of its assets in foreign securities. Foreign securities carry more risk than U.S. securities, such as political and currency risks. In the event the fund executes a foreign security transaction, the fund may enter into a forward foreign currency exchange contract (forward contract) to settle the foreign security transaction.The fund could be exposed to risk if counterparties are unable to meet the terms of the contracts or if the value of the currency changes unfavorably to the U.S. dollar. The resultant foreign currency gain or loss from the contract is recorded as foreign currency gain or loss and is presented as such in the Statement of Operations. The accounting records of the fund are maintained in U.S. dollars.The market values of foreign securities, currency holdings and other assets and liabilities are translated into U.S. dollars based on the current exchange rates each business day. Purchases and sales of investment securities and income and expense items denominated in foreign currencies are translated into U.S. dollar amounts on the respective dates of such transactions. The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with net unrealized appreciation (depreciation) from investments and foreign currency translations in the Statement of Operations. Reported net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized appreciation or depreciation on investments and foreign currency translation arises from changes in the values of assets and liabilities, including invest- 24 ments in securities held at the date of the financial statements, resulting from changes in the exchange rates and changes in market prices of securities held. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Founders, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. It is the funds policy that collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2009,The Bank of New York Mellon earned $8,213 from lending fund portfolio securities pursuant to the securities lending agreement. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Affiliated issuers: Investments in other investment companies advised by Founders or its affiliates are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (f) Federal income taxes: No provision has been made for federal income taxes since it is the policy of the fund to continue to comply with the requirements of Subchapter M of the Code that are applicable to regulated investment companies and to make distributions of income and capital gains sufficient to relieve it from all income taxes.The fund is treated as a separate tax entity for federal income tax purposes. As of and during the period ended June 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $300,101,158 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2008. If not applied,$212,670,448 of the carryover expires in fiscal 2009,$50,083,636 expires in fiscal 2010 and $37,347,074 expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2008 was as follows: ordinary income 26 $956,404.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The Company had a line of credit arrangement (LOC) with State Street Bank and Trust Company until May 27, 2009, to be used for temporary or emergency purposes, primarily for financing redemption payments.The borrowings by each series of the Company were limited to the lesser of (a) $25 million, or (b) the lesser of 25% of the series total net assets or the maximum amount which the series is permitted to borrow pursuant to the prospectus, any law or any other agreement. Combined borrowings were subject to the $25 million cap on the total LOC. Each series agreed to pay annual fees and interest on the unpaid balance based on prevailing market rates as defined in the LOC. Effective May 28, 2009, the fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. The average amount of borrowings outstanding under the LOC and Facilities during the period ended June 30, 2009, was approximately $2,900, with a related weighted average annualized interest rate of .71%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) In accordance with an investment advisory agreement between the Company and Founders, the fund compensates Founders for its services as investment adviser by the payment of fees computed daily and paid monthly at an annual rate equal to a percentage of the aver- The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) age daily value of the funds net assets.The fee is .65% of the first $250 million of net assets, .60% of the next $250 million of net assets, .55% of the next $250 million of net assets and .50% of net assets in excess of $750 million. During the period ended June 30, 2009, the Distributor retained $120 from commissions earned on sales of the funds Class A shares and $1,960 and $381 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under a Distribution Plan (the Class B, C and T Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay and Class T shares paid the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B and Class C shares and .25% of the value of the average daily net assets of Class T shares. During the period ended June 30, 2009, Class B, Class C and Class T shares were charged $1,469, $10,764 and $11, respectively, pursuant to the Class B, C and T Plan. The fund also has adopted a Distribution Plan pursuant to Rule 12b-1 under the Act applicable to its Class F shares (the Class F Plan). Under the Class F Plan, the fund is authorized to reimburse the Distributor for expenses paid for distributing or servicing its Class F shares at an annual rate of up to .25% of the value of the average daily net assets of the funds Class F shares. During the period ended June 30, 2009, Class F shares were charged $22,779 pursuant to the Class F Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay and Class T shares paid the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities 28 dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2009, Class A, Class B, Class C and Class T shares were charged $186,602, $490, $3,588 and $11, respectively, pursuant to the Shareholder Services Plan. The Company has a shareholder services agreement with the Distributor, whereby the fund has agreed to compensate the Distributor for providing certain shareholder servicing functions to holders of Class F shares.The fund paid the Distributor a monthly fee equal, on an annual basis, to $24.00 per Class F shareholder account considered to be an open account at any time during a given month. During the period ended June 30, 2009, Class F shares were charged $71,009 pursuant to this shareholder services agreement. Dreyfus Transfer, Inc. (DTI), a wholly-owned subsidiary of Dreyfus, is the transfer and dividend disbursing agent for all of the funds share classes.The Distributor pays the transfer and dividend agent fees, other than out-of-pocket charges, for Class F only. During the period ended June 30, 2009, Class F shares were charged $5,496 for out-of-pocket transfer agent charges. The fees charged by DTI with respect to the funds Class A, Class B, Class C, Class I and Class T shares are paid by the fund.These transfer agency fees, including both the per account fees paid to DTI and out-of-pocket charges, during the period ended June 30, 2009 were $87,807. The fund compensates The Bank of NewYork Mellon under two cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2009, the fund was charged $25,193 pursuant to the cash management agreements.These fees were offset by earnings credits pursuant to the cash management agreements. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2009, the fund was charged $3,549 pursuant to the custody agreement.These fees were partially offset by earnings credits pursuant to the custody agreement. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities, equipment and clerical help. The fee is computed at the annual rate of .06% of the average daily net assets of the fund on the first $500 million, .04% of the average daily net assets of the fund on the next $500 million and .02% of the average daily net assets of the fund in excess of $1 billion, plus reasonable out-of-pocket expenses. Dreyfus has contractually agreed in writing to waive any fees received for these services to the extent they exceed its costs in providing the services and a reasonable allocation of the costs incurred by Founders and its affiliates related to the support and oversight of these services. The components of Due to Founders Asset Management LLC and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $155,246, Rule 12b-1 distribution plan fees $5,446, shareholder services plan fees $77,109, custodian fees $1,667, compliance support fees $3,667, transfer agency per account fees $30,811 and accounting fees $18,236. (d) Annual retainer fees and attendance fees for the Companys Board of Directors are allocated to each series of the Company based on net assets. During the period ended June 30, 2009, the fund paid $58,862 in directors fees. The Companys Board of Directors has adopted a deferred compensation plan for Company directors that enables directors to elect to defer receipt of all or a portion of the annual compensation that they are entitled to receive from the Company. Under the plan, the compensation deferred is invested in shares of one or more of the Companys series. The amount paid to the director under the plan will be determined based upon the performance of the selected 30 series.The current value of these amounts is included in Other Assets and Directors Deferred Compensation in the Statement of Assets and Liabilities. Increases in the market value of the deferred compensation accounts are added to the Directors fees and expenses paid by the fund in the Directors fees and expenses in the Statement of Operations, and decreases in the market value of the accounts are subtracted from such fees. During the period ended June 30, 2009, appreciation in the value of the accounts totaled $4,420. The appreciation also is included in the net unrealized appreciation (depreciation) on investments in the Statement of Operations. Deferral of directors fees under the plan does not affect the net assets of the fund. Certain officers of the Company are also officers and/or directors of Founders or its affiliates, which pay their compensation. However, the fund pays a portion of the cost of the services performed by the Companys Chief Compliance Officer and her staff. During the period ended June 30, 2009 the fund was charged $3,667 for these services, which is included in miscellaneous expenses. The affairs of the fund, including services provided by Founders, are subject to the supervision and general oversight of the Companys Board of Directors. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2009, amounted to $295,695,581 and $305,045,366, respectively. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period ended June 30, 2009, FAS 161 disclosures did not impact the notes to the financial statements. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At June 30, 2009, accumulated net unrealized appreciation on investments was $12,186,169, consisting of $25,188,626 gross unrealized appreciation and $13,002,457 gross unrealized depreciation. At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements. At a meeting of the Board of Directors held on May 13, 2009, the Board approved, effective on or about September 1, 2009, the appointment of Dreyfus to replace Founders as the funds investment adviser. There will be no changes to the services to be provided to the fund as a result of the appointment of Dreyfus as the funds investment adviser. 32 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) At a meeting of the board of directors of Dreyfus Funds, Inc. (the Funds and, in reference to any one of the Funds portfolios, a Fund) held on May 13, 2009, the Funds directors unanimously approved a new investment advisory agreement (the New Management Agreement) between each of the Funds andThe Dreyfus Corporation (Dreyfus) for a term commencing on or about September 1, 2009 (the Effective Date) and ending April 4, 2010. At their May 13, 2009 meeting, the Funds directors also unanimously approved the continuation of the Investment Advisory Agreement (the Current Management Agreement) between each of the Funds and Founders Asset Management LLC (Founders), the Funds current investment adviser, for a term ending on the earlier of the Effective Date or April 4, 2010. Founders is an indirect, wholly-owned subsidiary of Dreyfus, which is a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon).The boards appointment of Dreyfus to replace Founders as the investment adviser to the Funds relates to a larger process currently underway at BNY Mellon to restructure and consolidate its mutual fund business within Dreyfus. The board of directors of the Funds (board) is comprised entirely of individuals who have no affiliation with Founders or Dreyfus or any affiliates of Founders or Dreyfus (the directors). Prior to the directors May 2009 meeting, Founders and Dreyfus had provided the directors with extensive materials related to the renewal of the Current Management Agreement and the approval of the New Management Agreement (collectively the Agreements), including performance and expense information for other investment companies with similar investment objectives to each Fund derived from data compiled by Lipper Inc., an independent third party (Lipper). During their meeting, the directors discussed the proposed continuance of the Current Management Agreement and the approval of the New Management Agreement with senior management personnel of Founders and Dreyfus. At the conclusion of these discussions, the The Fund 33 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) directors and their independent counsel met in a private session at which no representatives of Founders or Dreyfus were present, to continue their discussion of the Agreements. In determining to continue the Current Management Agreement and to approve the New Management Agreement, the directors considered all factors which they believed to be relevant, including the following: Nature, Extent and Quality of Services Provided by Founders and to be Provided by Founders and Dreyfus The directors recognized that they have had the opportunity to evaluate the investment and non-investment related services which Founders and its affiliates have provided to the Funds primarily through their quarterly review of all of the operations of the Funds during Fund board and committee meetings held throughout the past months. At each such meeting, extensive discussions of Fund operations are held with senior management personnel of Founders and a large volume of documentation with respect to these operations is provided to and reviewed by the directors. Such discussions and documentation afford the directors the continual opportunity to evaluate the nature, extent, and quality of the services provided by Founders and its affiliates to the Funds. The directors further recognized that under the New Management Agreement, the investment advisory and other services to be provided to the Funds by Dreyfus will be virtually identical to those provided by Founders, since there will be no change in the portfolio management of the Funds as a result of the new contractual arrangement. The directors noted that the terms and conditions of the New Management Agreement are substantially identical to the terms and conditions of the Current Management Agreement, except that the fee schedule for Dreyfus Global Growth Fund has been reduced in the New Management Agreement to reflect a fee waiver implemented by Founders on June 1, 2009. 34 The directors were satisfied that Founders is managing and Dreyfus will continue to manage the investment of the assets of the Funds in accordance with each Funds respective investment objective, policies and restrictions, subject to the directors overall supervision. The directors considered that Founders provides and Dreyfus will continue to provide many non-investment related services to the Funds in fulfilling their respective responsibilities under the Agreements. Following their discussion and review, the directors reached the following conclusions: That the breadth and quality of investment advisory and other services being provided to the Funds by Founders under the Current Management Agreement are satisfactory, as evidenced in part by the performance records of the Funds, to which the directors gave signif- icant attention as indicated below; and That the breadth and quality of investment advisory and other services to be provided to the Funds by Dreyfus under the New Management Agreement are anticipated to be substantially identical to the invest- ment advisory and other services provided to the Funds by Founders, since there will be no change in the portfolio management of the Funds as a result of the new contractual arrangement; That the directors are satisfied with the portfolio management and trading services that have been and will continue to be provided to the Funds by Founders as the Funds current investment adviser and that will continue to be provided to the Funds by Dreyfus under the New Management Agreement; the directors also recognize that Founders or its affiliates have provided, and that Dreyfus and its affiliates will con- tinue to provide, the highest quality accounting, compliance and regulatory, administrative, underwriting, custody, shareholder, transfer agent and cash management services to the Funds, while charging fair, reasonable and competitive fees. The Fund 35 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) Investment Performance On a quarterly basis, the directors hold meetings with representatives of the portfolio management team for each Fund (usually a portfolio manager), during which each representative reviews, among other items, performance information, attribution analyses, and the portfolio managers investment outlook. The directors also receive written monthly and quarterly performance information for each Fund. The written quarterly reports include comparisons of each Funds performance with its respective Lipper category and one or more benchmark indexes for the most recent quarter and one-, three-, five-, and ten-year periods, as well as for the portfolio managers tenure. In conjunction with their consideration of renewal of the Current Management Agreement and the approval of the New Management Agreement, the directors received more detailed performance reports about each Fund from Lipper. These reports compared each Funds performance to both a relatively small group of similar funds selected by Lipper (the Lipper performance group), as well as to all funds in the applicable Lipper category (the Lipper performance universe). The performance of Equity Growth Funds Class F shares placed in the fourth and third quintiles, respectively, of its Lipper performance group and the Lipper large-cap growth fund performance universe for the one-year period ended December 31, 2008, placed in the third quin-tile of its Lipper performance group and universe for the three-year period ended December 31, 2008, placed in the second and third quintiles, respectively, of its Lipper performance group and universe for the five-year period ended December 31, 2008, and underperformed its benchmark index for the one-, three- and five-year periods ended March 31, 2009.While the Funds one-year performance results relative to its Lipper performance group and universe in 2008 were an improvement over its 2007 results, the directors noted that the Funds relative performance prior to 2007 generally had been more satisfactory. The directors recognized that Founders had changed the portfolio managers of the Fund in January 2009. The directors are hopeful that this change will improve the Funds relative and absolute 36 performance results.The directors stressed the importance to Founders and to Dreyfus of the need to continue to seek to improve the Funds performance in an effort to reestablish the stronger relative performance record which the Fund has achieved in the past. After consideration of all relevant information and data, the directors concluded that each Fund and its shareholders would continue to benefit from Founders and, thereafter, Dreyfuss investment management of the Fund.The directors further determined: That although certain of the Funds have experienced performance difficulties, Founders has focused its efforts upon improving the per- formance records of the Funds and Founders and, thereafter, Dreyfus will continue to seek improvement; and That the materials provided by Lipper demonstrated that most of the Funds maintained satisfactory performance quintile rankings in their respective comparison universes, with four of five Funds placing in the third quintile of their respective Lipper performance universes for the three-year period ended December 31, 2008, and three of five Funds placing in the top three quintiles of their respective Lipper performance universes for the one-year period ended December 31, 2008; in 2008, one of the Funds placed in the top quintile of its respective Lipper performance group and universe. Costs of the Services to be Provided and Profits to be Realized by Founders, Dreyfus, and Their Affiliates from Founders and Dreyfuss Relationships With the Funds The directors recognized that on a semiannual basis, they received information with respect to the Funds expenses. The directors carefully reviewed and discussed the expense ratios for the Class F shares of each Fund at the meetings at which these reports were presented. In conjunction with their consideration of renewal of the Funds Current Management Agreement, the approval of the New Management Agreement with Dreyfus, and the renewal of other service arrangements, the directors received detailed information from The Fund 37 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) Lipper which compared each Funds management fees and other expenses with those of a group of similar funds selected by Lipper (the Lipper expense group), as well as summary information comparing each Funds management fees and expenses with those of the funds in its Lipper performance universe with load structures similar to that of the Funds (the Lipper expense universe). The directors noted that for the period ended December 31, 2008, Equity Growth Funds management fees ranked in the second best quintile of its Lipper expense group, with the Funds fees the fifth lowest of 16 peer funds. The Funds contractual management fees at a common asset level were determined by Lipper to be the third lowest of the 16 funds in its group.The Funds management fees were in the second best quintile of its Lipper expense universe. The directors also considered information provided by Lipper with respect to the profitability of the investment management activities conducted by a number of publicly-held corporations, and were provided with extensive materials with respect to the profitability derived by Founders from providing investment advisory services to the Funds as a group and to each Fund individually. The directors also received and reviewed an analysis of estimated profitability to Dreyfus from providing services to the Funds under the New Management Agreement. The directors further considered certain indirect benefits received by Founders and its affiliates and to be received by Dreyfus and its affiliates as a result of having Founders and, thereafter, Dreyfus provide investment advisory services to the Funds.These included the following: Since Founders sub-advises and Dreyfus will sub-advise a non-Fund account in a style that is similar to that used for one of the Funds, and employees of Founders manage, and employees of Dreyfus will manage, other non-Fund accounts in their capacities as employees of their affiliates, Founders, Dreyfus, and their affiliates realize, and will realize, efficiencies in performing the portfolio management, trading and operational functions related to those non-Fund accounts; 38 The Funds brokerage transactions may be executed with brokers that provide research and brokerage services to Founders, Dreyfus, and their affiliates. These research and brokerage services may be useful to Founders, Dreyfus, and their affiliates in providing invest- ment advisory services to any of the clients they advise, including the Funds; and Affiliates of Founders and Dreyfus receive and will continue to receive various fees for providing accounting, underwriting, shareholder, transfer agency, custody and cash management services to the Funds. The directors also reviewed a table comparing the Equity Growth Fund and a similarly-managed subadvisory account managed by Founders (which will be managed by Dreyfus in the future) and their respective fee schedules. In their review of this table, the directors noted that Founders provides, and Dreyfus will provide, many services to the Fund in fulfilling their respective responsibilities under the Current and New Management Agreements that they do not, and will not, provide to the sub-advised account.The directors concluded that the fees paid to Founders under the Current Management Agreement and those to be paid to Dreyfus under the New Management Agreement are reasonable in relation to the nature and extent of the services provided and to be provided by Founders and Dreyfus to the Fund under the Agreements. Founders also sub-advises one other mutual fund, and Dreyfus manages several mutual funds, that are in the same Lipper categories as a number of the Funds. The directors considered information concerning these accounts that was provided by Founders and Dreyfus. After deliberation and discussion of Fund fees and expenses, the directors determined: That upon review of the advisory fee structures of the Funds in comparison with the competitive expense groups and expense uni- verses selected by Lipper, the levels of investment advisory fees paid by the Funds to Founders and to be paid by the Funds to Dreyfus were deemed to be competitive; The Fund 39 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) That the expense ratios of the Funds are competitive and that Founders continually reviews and Dreyfus will continually review each Funds total expense ratio in an effort to maintain Fund expense ratios at competitive levels; and That the comparative fee and expense information included in the materials provided by Lipper supports the determination that the advisory and other fees payable and to be payable by the Funds to Founders, Dreyfus and their affiliates are fair and reasonable and are essentially fees which would be similar to those that would have resulted solely from arms-length bargaining. With respect to the profitability of Founders and Dreyfus, the directors reviewed the adviser profitability analysis provided by Lipper, which demonstrated that Founders 2008 profitability from providing management services to the Funds under the Current Management Agreement, and the estimated profitability to Dreyfus from providing services to the Funds under the New Management Agreement, were both reasonable in comparison to the entities included in the Lipper analysis. The directors were also advised by independent counsel of the profitability percentage ranges which court cases have found acceptable and determined that Founders profitability percentage and Dreyfuss estimated profitability percentage for providing management services to the Funds were reasonable. The directors concluded that Founders profits from providing management services to the Funds and Dreyfuss estimated profitability to be derived from providing such services were reasonable in relationship to the overall services which Founders provides and Dreyfus will provide. Economies of Scale The directors reviewed information provided by Founders and Dreyfus which summarized the extent, if any, that Founders, Dreyfus and the Funds would achieve certain economies of scale if the assets of the Funds were to increase. 40 After review and discussion, the directors considered the extent to which economies of scale and common management are shared with each Fund, including the economies that would be realized from the growth of each Funds assets. After such consideration, the directors determined that all of the Funds have structured breakpoints in their advisory fees, which result in fee reductions as the assets of each Fund reach defined levels, and that such fee reductions, when implemented, would benefit all of the applicable Funds shareholders through decreases in the Funds expense ratio. Dedication to Regulatory Requirements and Restrictions An important factor in the directors consideration of renewal of the Current Management Agreement with Founders and the approval of the New Management Agreement with Dreyfus included the directors recognition of the dedication by Founders and Dreyfus of stringent adherence to regulatory requirements and restrictions. The directors determined that Founders and Dreyfus are dedicated to compliance with all applicable rules and regulations and that the systems of controls which are in place to ensure that the service providers to the Funds, including Founders and Dreyfus, and the Funds themselves, maintain and will continue to maintain strict adherence to the law are excellent. Overall Conclusions The directors determined that they are satisfied with the performance of the Funds and with the quality of the advisory and other services being provided by Founders and those to be provided by Dreyfus and their respective affiliates to the Funds. The directors recognized that efforts are being and will continue to be made to improve each Funds performance and to maintain Fund expense ratios at reasonable and competitive levels. The directors concluded that continuation of the Current Management Agreement between each Fund and Founders, which would enable The Fund 41 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) each Fund to continue to receive investment advisory services from Founders, is in the best interests of each Fund and its shareholders, the services to be performed under the Current Management Agreement are services required for the operations of the Funds, Founders has provided satisfactory investment management services to the Funds in the past, and the fees for the management services which Founders will perform will be fair and reasonable and within the range of what would have been negotiated at arms length in light of the circumstances. The directors further concluded that the approval of the New Management Agreement between each Fund and Dreyfus is in the best interests of each Fund and its shareholders, the services to be performed under the New Management Agreement are services required for the operations of the Funds, the terms and conditions of the New Management Agreement will be substantially identical to the terms and conditions of the Current Management Agreement (with the exception of the reduction in Dreyfus Global Growth Funds fee schedule, discussed above), the individuals who are providing portfolio management services to the Funds under the Current Management Agreement immediately prior to the effectiveness of the New Management Agreement will continue to perform those services immediately following the effectiveness of the Agreement, and the fees for the advisory services which Dreyfus will perform will be fair and reasonable and within the range of what would have been negotiated at arms length in light of the circumstances. 42 NOTES Dreyfus Global Growth Fund SEMIANNUAL REPORT June 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio managers only through the end of the period covered and do not necessarily represent the views of Dreyfus, Founders or any other person in our organization. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 19 Financial Highlights 24 Notes to Financial Statements 39 Factors Considered in Approving Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Global Growth Fund The Fund A LETTER FROM THE CHAIRMAN Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Global Growth Fund, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow.After reaching multi-year lows in early March, equities staged an impressive rally, enabling most major stock market indices to end the six-month reporting period close to where they began. While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the stock markets 2009 rebound. Indeed, the markets advance was led mainly by lower-quality stocks when investors developed renewed appetites for risk. We would prefer to see a steadier rise in stock prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the Portfolio Managers. Thank you for your continued confidence and support. J. David Officer Chairman, President and Chief Executive Officer Founders Asset Management LLC July 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by William S. Patzer, CFA, and Sean Fitzgibbon, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Global Growth Funds Class A shares produced a total return of 5.89%, Class B shares returned 5.60%, Class C shares returned 5.58%, Class F shares returned 6.15% and Class I shares returned 6.24%. 1 In comparison, the funds benchmarks, the Morgan Stanley Capital International (MSCI) World Index and the MSCI World Growth Index produced total returns of 6.35% and 9.12%, respectively, for the same period. Heightened risk aversion among global investors at the beginning of the reporting period gave way to optimism in the spring, fueling a sustained market rebound as investors looked forward to better economic conditions, particularly in the emerging markets. The fund underperformed its benchmarks, primarily due to our stock selection during the reporting period. On a separate note, effective January 6, 2009, Sean Fitzgibbon assumed portfolio management responsibilities for the domestic portion of the fund. The Funds Investment Approach The fund seeks long-term growth of capital by investing in the stocks of growth companies in markets throughout the world.The fund may purchase securities in any foreign country, as well as in the United States, emphasizing common stocks of both emerging and established growth companies that generally have strong performance records and market positions. We use a growth style of investing, searching for companies whose fundamental strengths suggest the potential to provide superior earnings growth over time.Ourbottom-upapproach emphasizes individual stock selection. We go beyond Wall Street analysis and perform intensive qualitative and quantitative in-house research to determine whether companies meet our investment criteria. International Equities Rebounded in a Sustained Rally When 2009 began, investor sentiment was depressed by a deep and prolonged global recession. Rising unemployment and plummeting The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) housing prices led to recessionary conditions in many parts of the world.At the same time, the world was in the grip of a financial crisis that nearly led to the collapse of the global banking system. By mid-March, however, global credit markets appeared to stabilize and economic deterioration seemed to slow, sparking a sustained market rally. The rebound was led primarily by stocks that had been severely beaten down during the downturn.While the developed markets benefited from the rebound, the emerging markets fared especially well as investors grew more tolerant of risk. Technology Investments Propelled Fund The fund benefited during the reporting period from its overweighted position and stock selection strategy in the U.S. technology sector. Consumer electronics maker Apple rebounded sharply from previous losses due, in part, to the success of the iPhone. Adobe Systems also fared well, as the software company raised earnings estimates in the recovering market. The funds performance also was buoyed by a relatively heavy allocation to consumer discretionary stocks, including U.S. electronics retailer Best Buy , which boosted its market share amid strong sales of flat-panel televisions. An underweighted position in the weaker-performing telecommunication services sector also bolstered the funds results compared to the MSCI World Index. In addition to good relative performance among U.S. stocks, the fund benefited from its investments in the Netherlands, where oil storage provider Royal Vopak profited from rising commodity prices. In Norway, video conferencing specialist TANDBERG advanced amid greater demand for its services. British diversified resources firm BHP Billiton gained value due to robust demand from the emerging markets, and Canadian miner IAMGOLD benefited from climbing gold prices. Disappointments stemmed primarily from the funds more defensive positions as the market reversed course, including a cautious stance in the financials sector due to high debt levels and the overhanging threat of bankruptcies. Lack of exposure to investment bank Goldman Sachs and Spains Banco Santander along with unfortunate timing in the sale of U.S.-based Unum hurt the funds relative performance. Avoiding the energy sectors more cyclical stocks also dampened results, as did relatively heavy exposure to health care firms such as disease-therapy producer Biogen Idec and Biomarin Pharmaceutical , which lowered 4 earnings guidance due to weaker pharmaceutical sales. Light exposure to economically sensitive stocks in Canada and Singapore hurt the funds relative performance, and the fund held none of Switzerlands stronger energy companies. Finally, pharmaceutical developer Roche was hurt by a recent acquisition, while Delta Air Lines suffered when oil prices began to rise. Increased Exposure to Cyclicals and Emerging Markets As of the reporting periods end, it appears to us that economic recovery may be at hand. In addition, investors seem to be responding to attractive valuations,and corporate earnings estimates have begun to move upward. Indeed, we believe that our investment process is well suited to a return of investors focus to business fundamentals.We have positioned the fund for recovery through attractively valued, economically sensitive companies with exposure to favorable business trends, particularly in the emerging markets, which we believe will continue to grow faster than most developed economies. In contrast, we have reduced the funds exposure to traditionally defensive market sectors. July 15, 2009 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Investing in foreign companies involves special risks, including changes in currency rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards and less market liquidity. An investment in this fund should be considered only as a supplement to an overall investment program. Part of the funds historical performance is due to amounts received from class action settlements regarding prior fund holdings. There is no guarantee that these settlement distributions will occur in the future or have a similar impact on performance. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gains distributions The MSCI World Index measures global developed market equity performance. The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. 3 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gains distributions.The MSCI World Growth Index measures global developed market equity performance of growth securities.The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund's prospectus or talk to your financial advisor. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Growth Fund from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses.To estimate the expenses you paid on your account over this period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the results by the number in the Expenses paid per $1,000 line for the class of shares you own. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Class A Class B Class C Class F Class I Expenses paid per $1,000  $ 14.55 $ 18.15 $ 17.08 $ 11.76 $ 11.56 Ending value (after expenses) $1,058.90 $1,056.00 $1,055.80 $1,061.50 $1,062.40 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Class A Class B Class C Class F Class I Expenses paid per $1,000  $ 14.21 $ 17.72 $ 16.68 $ 11.48 $ 11.28 Ending value (after expenses) $1,010.66 $1,007.14 $1,008.18 $1,013.39 $1,013.59  Expenses are equal to the funds annualized expense ratio of 2.85% for Class A shares, 3.56% for Class B shares, 3.35% for Class C shares, 2.30% for Class F shares and 2.26% for Class I shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Common Stocks96.4% Shares Value ($) Australia3.0% AGL Energy 6,660 72,163 BHP Billiton 16,772 469,120 Centennial Coal 35,230 69,818 Computershare 10,542 76,604 Westfield Group 10,910 100,020 Woodside Petroleum 2,070 72,057 Belgium.4% Colruyt 544 Canada4.3% Barrick Gold 3,400 114,464 Canadian National Railway 2,460 105,707 Canadian Natural Resources 1,530 80,506 EnCana 4,340 a 215,227 First Quantum Minerals 2,170 104,964 HudBay Minerals 16,590 b 109,563 IAMGOLD 9,440 95,626 Red Back Mining 11,820 b 103,065 Research In Motion 3,410 b 242,445 TransCanada 3,040 81,875 Finland1.1% Fortum 3,970 90,325 Nokia 15,540 227,571 France3.9% Alcatel-Lucent 25,430 a,b 63,779 AXA 3,259 61,211 BNP Paribas 1,364 88,489 GDF SUEZ 4,024 a 149,804 Sanofi-Aventis 1,463 85,924 Sodexo 1,780 91,358 Technip 2,380 116,478 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) France (continued) Teleperformance 2,400 72,952 Total 5,308 a 286,504 Vivendi 4,350 103,943 Germany2.8% BASF 3,360 133,521 Deutsche Bank 1,390 84,220 Hochtief 2,000 100,714 MAN 1,190 72,945 Munchener Ruckversicherungs 670 90,400 Rheinmetall 1,930 83,518 RWE 1,622 127,615 Salzgitter 1,210 105,944 Hong Kong.9% China Agri-Industries Holdings 130,000 81,021 New World Development 47,000 85,027 Sun Hung Kai Properties 7,000 87,435 Ireland.2% Ryanair Holdings, ADR 2,400 b Italy.2% Terna Rete Elettrica Nazionale 18,830 Japan9.8% Air Water 6,000 65,656 Amada 12,000 74,626 Daito Trust Construction 1,900 89,950 Fast Retailing 1,400 183,140 Honda Motor 4,900 135,320 JSR 6,500 111,550 KDDI 12 63,787 Lawson 5,400 237,708 Matsui Securities 9,400 85,490 Mitsubishi UFJ Financial Group 22,800 141,553 Mitsui & Co. 12,500 148,723 8 Common Stocks (continued) Shares Value ($) Japan (continued) Mitsumi Electric 6,200 132,922 Murata Manufacturing 2,100 89,390 Nippon Electric Glass 12,000 134,801 Nippon Express 18,000 82,039 Nippon Yusen 18,000 77,928 Sankyo 2,600 139,016 Shimano 2,300 88,113 Shinko Electric Industries 6,600 81,952 Softbank 6,300 123,096 Sumitomo 8,100 82,581 Tokyo Gas 13,000 46,564 Toppan Printing 21,000 212,573 Toyoda Gosei 4,100 111,098 Tsumura & Co. 3,000 93,750 Netherlands1.8% Fugro 1,750 72,464 Imtech 4,576 88,836 Koninklijke Ahold 13,180 151,303 Koninklijke DSM 2,470 77,366 Koninklijke Vopak 2,440 b 121,776 Norway.2% Petroleum Geo-Services 10,600 b Spain2.2% Iberdrola 10,390 84,238 Inditex 2,350 112,636 Telefonica 19,700 445,448 Sweden1.4% Alfa Laval 10,060 96,029 Electrolux, Ser. B 11,820 b 165,182 Nordea Bank 17,200 136,301 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Switzerland5.2% Adecco 1,970 82,079 Credit Suisse Group 3,100 141,545 Nestle 15,330 577,468 Roche Holding 3,487 474,114 Syngenta 780 181,124 Zurich Financial Services 280 49,334 United Kingdom10.6% 3i Group 18,747 a 74,630 Asos 14,500 b 81,099 Autonomy 3,310 b 78,244 BAE Systems 20,320 113,149 Barclays 17,410 81,050 BG Group 15,190 254,374 British American Tobacco 7,287 200,545 Charter International 13,640 97,156 Dominos Pizza UK & IRL 20,290 68,674 Drax Group 11,230 81,098 Eurasian Natural Resources 11,050 118,971 GlaxoSmithKline 22,030 387,219 HSBC Holdings 8,070 66,708 IMI 14,450 74,104 Imperial Tobacco Group 4,010 104,092 Kazakhmys 6,010 62,285 Kingfisher 28,460 83,240 Legal & General Group 91,400 85,386 Reckitt Benckiser Group 4,890 222,499 Shire 9,500 130,568 Standard Chartered 4,670 87,577 Tesco 44,590 259,369 Thomas Cook Group 35,600 120,345 WPP 18,970 125,837 United States48.2% Akamai Technologies 5,215 b 100,024 10 Common Stocks (continued) Shares Value ($) United States (continued) Alexion Pharmaceuticals 2,480 b 101,977 American Eagle Outfitters 10,210 144,676 Ameriprise Financial 2,800 67,956 Amgen 2,260 b 119,644 Amphenol, Cl. A 2,750 87,010 Apple 3,625 b 516,308 Autodesk 5,980 b 113,500 Autoliv 3,930 113,066 Biogen Idec 2,280 b 102,942 BMC Software 3,690 b 124,685 Boston Scientific 10,690 b 108,396 Bristol-Myers Squibb 5,180 105,206 Broadcom, Cl. A 7,644 b 189,494 Cameron International 2,970 b 84,051 Carnival 3,585 92,385 Caterpillar 3,800 125,552 Celanese, Ser. A 4,220 100,225 Celgene 2,790 b 133,474 Coca-Cola Enterprises 4,440 73,926 Colgate-Palmolive 4,380 309,841 Covidien 2,650 99,216 Crown Holdings 2,730 b 65,902 Cummins 4,380 154,220 Danaher 2,310 142,619 Dolby Laboratories, Cl. A 3,720 b 138,682 Dover 3,846 127,264 E.I. du Pont de Nemours & Co. 3,280 84,034 Electronic Arts 5,558 b 120,720 EMC 15,583 b 204,137 Estee Lauder, Cl. A 3,380 110,425 FPL Group 1,270 72,212 Franklin Resources 1,120 80,651 Freeport-McMoRan Copper & Gold 1,720 86,189 Gap 8,470 138,908 Genzyme 1,930 b 107,443 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) Gilead Sciences 4,725 b 221,319 Google, Cl. A 932 b 392,922 Halliburton 7,990 165,393 Home Depot 5,085 120,159 Illinois Tool Works 3,630 135,544 Interpublic Group of Cos. 16,110 b 81,356 Invesco 7,630 135,966 JetBlue Airways 16,310 b 69,644 Juniper Networks 8,750 b 206,500 Kohls 3,470 b 148,343 Lam Research 4,770 b 124,020 Life Technologies 2,680 b 111,810 Lorillard 1,520 103,010 McKesson 2,600 114,400 Medco Health Solutions 3,420 b 155,986 Merck & Co. 6,850 191,526 Microsoft 27,112 644,452 Moodys 3,740 98,549 Morgan Stanley 2,610 74,411 Motorola 13,140 87,118 Newell Rubbermaid 8,430 87,756 Noble Energy 1,760 103,787 Norfolk Southern 3,020 113,763 OReilly Automotive 2,730 b 103,958 Occidental Petroleum 4,100 269,821 Oracle 17,158 367,524 Paccar 4,590 a 149,221 Parker Hannifin 3,010 129,310 PepsiCo 9,370 514,975 Pfizer 7,652 114,780 Philip Morris International 9,590 418,316 Praxair 2,051 145,765 QUALCOMM 7,039 318,163 Questar 2,530 78,582 Raytheon 2,600 115,518 12 Common Stocks (continued) Shares Value ($) United States (continued) Southwestern Energy 4,820 b 187,257 St. Jude Medical 3,490 b 143,439 Staples 6,360 128,281 State Street 4,650 219,480 SUPERVALU 4,390 56,851 Sybase 3,210 b 100,601 Symantec 6,710 b 104,408 Target 4,960 195,771 Texas Instruments 12,830 273,279 Time Warner 4,293 108,141 Transocean 1,230 b 91,377 Tyco International 4,750 123,405 Union Pacific 3,146 163,781 Universal Health Services, Cl. B 1,620 79,137 Vertex Pharmaceuticals 3,020 b 107,633 Visa, Cl. A 3,106 193,380 Walgreen 5,420 159,348 Western Union 8,120 133,168 Whole Foods Market 4,800 a 91,104 XTO Energy 2,540 96,876 Zimmer Holdings 2,020 b 86,052 Total Common Stocks (cost $28,394,503) Preferred Stocks.4% Germany Fresenius (cost $152,941) 2,293 Exchange Traded Funds1.8% United States iShares MSCI EAFE Index Fund 5,530 253,329 Standard & Poors Depository Receipts (Tr. Ser. 1) 2,790 a 256,541 (cost $528,105) The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $409,242) 409,242 c Total Investments (cost $29,484,791) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% ADRAmerican Depository Receipts a All or a portion of these securities are on loan.At June 30, 2009, the total market value of the funds securities on loan is $397,298 and the total market value of the collateral held by the fund is $409,242. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 19.2 Financial 8.0 Consumer Staples 13.2 Utilities 3.0 Health Care 12.6 Telecommunication Services 2.2 Industrial 11.6 Exchange Traded Funds 1.8 Consumer Discretionary 10.9 Money Market Investment 1.4 Materials 8.1 Energy 8.0  Based on net assets. See notes to financial statements. 14 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $397,298)Note 1(c): Unaffiliated issuers 29,075,549 28,410,434 Affiliated issuers 409,242 409,242 Cash 294,497 Cash denominated in foreign currencies 124,644 124,570 Receivable for investment securities sold 196,169 Dividends and interest receivable 64,239 Receivable for shares of Common Stock subscribed 904 Unrealized appreciation on forward foreign currency exchange contractsNote 4 669 Prepaid expenses 27,073 Other assets 237,253 Liabilities ($): Due to Founders Asset Management LLC and affiliatesNote 3(c) 46,498 Liability for securities on loanNote 1(c) 409,242 Directors deferred compensation 237,253 Payable for investment securities purchased 180,704 Payable for shares of Common Stock redeemed 11,428 Unrealized depreciation on forward foreign currency exchange contractsNote 4 176 Accrued expenses 45,879 Net Assets ($) Composition of Net Assets ($): Paid-in capital 84,924,257 Accumulated undistributed investment incomenet 225,043 Accumulated net realized gain (loss) on investments (55,664,895) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (650,535) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class F Class I Net Assets ($) 1,053,535 98,587 315,779 26,571,326 794,643 Shares Outstanding 97,674 9,864 32,102 2,440,148 70,607 Net Asset Value Per Share ($) See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends (net of $30,295 foreign taxes withheld at source) 393,620 Income from securities lending 262 Total Income Expenses: Investment advisory feeNote 3(a) 129,157 Shareholder servicing costsNote 3(c) 53,677 Registration fees 28,443 Directors fees and expensesNote 3(d) 20,489 Auditing fees 19,047 Custodian feesNote 3(c) 13,600 Distribution feesNote 3(b) 11,003 Prospectus and shareholders reports 10,906 Accounting feesNote 3(c) 10,519 Loan commitment feesNote 2 309 Interest expenseNote 2 1 Miscellaneous 18,286 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (3,701) Lessreduction in accounting feesNote 3(c) (779) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (5,413,171) Net realized gain (loss) on forward foreign currency exchange contracts 5,471 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 7,051,956 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) a December 31, 2008 Operations ($): Investment incomenet 82,925 264,372 Net realized gain (loss) on investments (5,407,700) (10,499,591) Net unrealized appreciation (depreciation) on investments 7,051,956 (15,734,669) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class F Shares (24,835)  Class I Shares (768)  Total Dividends  Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 165,839 606,519 Class B Shares 500 62,845 Class C Shares 2,274 201,536 Class F Shares 335,407 1,581,492 Class I Shares 47,249 415,801 Dividends reinvested: Class F Shares 24,332  Class I Shares 768  Cost of shares redeemed: Class A Shares (183,965) (642,490) Class B Shares (52,114) (278,119) Class C Shares (19,861) (320,706) Class F Shares (1,535,829) (8,449,911) Class I Shares (118,460) (346,366) Class T Shares (64,656) (10) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 28,530,808 61,670,105 End of Period Undistributed investment incomenet 225,043 167,721 The Fund 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2009 Year Ended (Unaudited) a December 31, 2008 Capital Share Transactions: Class A b,c Shares sold 17,643 37,762 Shares redeemed (19,654) (40,857) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 49 4,102 Shares redeemed (6,357) (18,494) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 256 13,990 Shares redeemed (2,274) (21,895) Net Increase (Decrease) in Shares Outstanding Class F Shares sold 34,576 97,593 Shares issued for dividends reinvested 2,656  Shares redeemed (142,622) (559,777) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 4,692 27,039 Shares issued for dividends reinvested 81  Shares redeemed (11,675) (20,393) Net Increase (Decrease) in Shares Outstanding Class T c Shares redeemed a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended June 30, 2009, 1,441 Class B shares representing $11,964, were automatically converted to 1,336 Class A shares and during the period ended December 31, 2008, 13,569 Class B shares representing $203,132 were automatically converted to 12,684 Class A shares. c On the close of business on February 4, 2009, 7,322 Class T shares representing $64,656 were automatically converted to 6,806 Class A shares. See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2009 Year Ended December 31, Class A Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 10.20 18.86 16.91 14.21 12.82 11.38 Investment Operations: Investment income (loss)net .00 a,b .05 a (.05) a (.06) a (.02) a (.21) Net realized and unrealized gain (loss) on investments .59 (8.71) 2.00 2.76 1.41 1.65 Total from Investment Operations .59 (8.66) 1.95 2.70 1.39 1.44 Net asset value, end of period 10.79 10.20 18.86 16.91 14.21 12.82 Total Return (%) c 5.89 d (45.94) 11.41 19.07 10.84 12.65 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.89 e 2.13 1.94 1.97 1.98 1.83 Ratio of net expenses to average net assets 2.85 e 1.62 1.86 1.93 1.92 1.81 Ratio of net investment income (loss) to average net assets .10 e .35 (.28) (.39) (.19) (.18) Portfolio Turnover Rate 90 d 161 117 114 120 130 Net Assets, end of period ($ x 1,000) 1,054 1,016 1,938 1,647 619 519 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Class B Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 9.48 17.69 16.00 13.58 12.33 11.02 Investment Operations: Investment (loss)net (.03) a (.08) a (.18) a (.16) a (.11) a (.09) Net realized and unrealized gain (loss) on investments .54 (8.13) 1.87 2.58 1.36 1.40 Total from Investment Operations .51 (8.21) 1.69 2.42 1.25 1.31 Net asset value, end of period 9.99 9.48 17.69 16.00 13.58 12.33 Total Return (%) b 5.60 c (46.47) 10.49 17.89 10.14 11.89 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.59 d 3.10 2.75 2.84 2.72 2.54 Ratio of net expenses to average net assets 3.56 d 2.59 2.68 2.79 2.66 2.52 Ratio of net investment (loss) to average net assets (.77) d (.60) (1.09) (1.13) (.93) (.87) Portfolio Turnover Rate 90 c 161 117 114 120 130 Net Assets, end of period ($ x 1,000) 99 153 541 819 1,803 2,061 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 20 Six Months Ended June 30, 2009 Year Ended December 31, Class C Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 9.32 17.38 15.71 13.31 12.08 10.81 Investment Operations: Investment (loss)net (.02) a (.06) a (.19) a (.15) a (.07) a (.20) Net realized and unrealized gain (loss) on investments .54 (8.00) 1.86 2.55 1.30 1.47 Total from Investment Operations .52 (8.06) 1.67 2.40 1.23 1.27 Net asset value, end of period 9.84 9.32 17.38 15.71 13.31 12.08 Total Return (%) b 5.58 c (46.38) 10.63 18.03 10.18 11.75 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.38 d 2.93 2.75 2.76 2.72 2.62 Ratio of net expenses to average net assets 3.35 d 2.43 2.63 2.71 2.66 2.59 Ratio of net investment (loss) to average net assets (.40) d (.41) (1.11) (1.10) (.93) (.97) Portfolio Turnover Rate 90 c 161 117 114 120 130 Net Assets, end of period ($ x 1,000) 316 318 730 385 308 272 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Class F Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 10.27 18.93 16.96 14.26 12.86 11.41 Investment Operations: Investment income (loss)net .03 a .09 a (.03) a (.05) a (.02) a (.21) Net realized and unrealized gain (loss) on investments .60 (8.75) 2.00 2.75 1.42 1.66 Total from Investment Operations .63 (8.66) 1.97 2.70 1.40 1.45 Distributions: Dividends from investment incomenet (.01)      Net asset value, end of period 10.89 10.27 18.93 16.96 14.26 12.86 Total Return (%) 6.15 b (45.75) 11.62 18.93 10.89 12.71 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.33 c 1.90 1.80 2.03 1.96 1.80 Ratio of net expenses to average net assets 2.30 c 1.40 1.72 1.98 1.91 1.77 Ratio of net investment income (loss) to average net assets .66 c .60 (.14) (.38) (.17) (.13) Portfolio Turnover Rate 90 b 161 117 114 120 130 Net Assets, end of period ($ x 1,000) 26,571 26,151 56,943 54,158 53,184 61,038 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 22 Six Months Ended June 30, 2009 Year Ended December 31, Class I Shares (Unaudited) 2008 2007 a 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 10.62 19.60 17.54 14.69 13.13 11.60 Investment Operations: Investment income (loss)net .04 b .10 b (.01) b .01 b .05 b .03 Net realized and unrealized gain (loss) on investments .60 (9.08) 2.07 2.84 1.51 1.50 Total from Investment Operations .64 (8.98) 2.06 2.85 1.56 1.53 Distributions: Dividends from investment incomenet (.01)      Net asset value, end of period 11.25 10.62 19.60 17.54 14.69 13.13 Total Return (%) 6.24 c (45.87) 11.75 19.40 11.88 13.19 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.29 d 1.86 1.69 1.62 1.47 1.39 Ratio of net expenses to average net assets 2.26 d 1.36 1.60 1.58 1.44 1.37 Ratio of net investment income (loss) to average net assets .70 d .63 (.04) .02 .35 .28 Portfolio Turnover Rate 90 c 161 117 114 120 130 Net Assets, end of period ($ x 1,000) 795 823 1,389 2,337 1,701 24,665 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Global Growth Fund (the fund) is a separate diversified series of Dreyfus Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering five series, including the fund.The funds investment objective is to seek long-term growth of capital through investments in foreign and U.S. companies. Founders Asset Management LLC (Founders) serves as the funds investment adviser. Founders is an indirect, wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon). MBSC Securities Corporation (the Distributor), the direct owner of Founders and a wholly-owned subsidiary of The Dreyfus Corporation (Dreyfus), an affiliate of Founders, is the distributor of the funds shares. The fund is authorized to issue up to 550 million shares of Common Stock, par value $.01 per share, in the following classes of shares: Class A, Class B, Class C, Class F and Class I. Class A shares are subject to a sales charge imposed at the time of purchase, although the shares may be purchased at net asset value (NAV) without a sales charge by certain categories of investors. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class F and Class I shares are sold at NAV per share. Class F shares are sold only to Class F grandfathered investors, and Class I shares are sold only to eligible institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class. Income and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 24 Effective December 3, 2008, investments for new accounts were no longer permitted in Class T shares of the fund, except that participants in certain group retirement plans were able to open a new account in Class T shares of the fund, provided that the fund was established as an investment option under the plans before December 3, 2008. On February 4, 2009, the fund issued to each holder of its Class T shares, in exchange for said shares, Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares. Subsequent investments in the funds Class A shares made by prior holders of the funds Class T shares who received Class A shares of the fund in exchange for their Class T shares are subject to the front-end sales load schedule that was in effect for Class T shares at the time of the exchange. Otherwise, all other Class A share attributes will be in effect. Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. Each class of the fund bears expenses incurred specifically on its behalf and, in addition, each class bears a portion of general expenses based on the relative net assets or the number of shareholder accounts of the class.The type of expense determines the allocation method. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: A domestic equity security listed or traded on a securities exchange or in the over-the-counter market is valued at its last sales price on the exchange or market where it is principally traded The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) or, in the case of a security traded on NASDAQ, at its official closing price. Lacking any sales on that day, the security is valued at the current closing bid price, or by quotes from dealers making a market in the security if the closing bid price is not available. A foreign equity security traded on a foreign exchange is valued at the last quoted official closing price available before the time when the funds assets are valued, or at the last quoted sales price if the exchange does not provide an official closing price or if the foreign market has not yet closed. Lacking any sales that day, the security is valued at the current closing bid price. NewYork closing exchange rates are used to convert foreign currencies to U.S. dollars. A debt security with a remaining maturity greater than 60 days at the time of purchase is valued in accordance with the evaluated bid price supplied by a pricing service approved by the Companys Board of Directors or, if such price is not available, at the mean between the highest bid and lowest asked quotations obtained from at least two securities dealers.A debt security with a remaining maturity of 60 days or less at the time of purchase is valued at amortized cost, which approximates market value, unless it is determined that amortized cost would not represent market value, in which case the securities would be marked to market. Registered investment companies that are not traded on an exchange are valued at their NAV. If market quotations or official closing prices are not readily available or are determined not to reflect accurately fair value, securities will be valued at their fair value as determined in good faith by the Companys Board of Directors or pursuant to procedures approved by the Board of Directors.These situations may include instances where an event occurs after the close of the market on which a security is traded but before the fund calculates its NAV, and it is determined that the event has materially affected the value of the security. Fair value of foreign equity securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. 26 The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic 13,903,396   Equity Securities Foreign 13,997,168   Mutual Funds/ETFs 919,112   Other Financial Instruments   669  Liabilities ($) Other Financial Instruments   (176)   Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Foreign securities and currency transactions: The fund normally will invest a significant portion of its assets in foreign securities. In the event the fund executes a foreign security transaction, the fund may enter into a forward foreign currency exchange contract (forward contract) to settle the foreign security transaction. The fund could be exposed to risk if counterparties are unable to meet the terms of the contracts or if the value of the currency changes unfavorably to the U.S. dollar.The resultant foreign currency gain or loss from the contract is recorded as foreign currency gain or loss and is presented as such in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. The accounting records of the fund are maintained in U.S. dollars.The market values of foreign securities, currency holdings and other assets and liabilities are translated into U.S. dollars based on the current exchange rates each business day. Purchases and sales of investment securities and income and expense items denominated in foreign currencies are translated into U.S. dollar amounts on the respective dates of such transactions. The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with net unrealized appreciation (depreciation) from investments and foreign currency transactions in the Statement of Operations. 28 Reported net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized appreciation or depreciation on investments and foreign currency translation arises from changes in the values of assets and liabilities, including investments in securities held at the date of the financial statements, resulting from changes in the exchange rates and changes in market prices of securities held. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Founders, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. It is the funds policy that collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2009,The Bank of New York Mellon earned $112 from lending fund portfolio securities pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Founders or its affiliates are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (f) Federal income taxes: No provision has been made for federal income taxes since it is the policy of the fund to continue to comply with the requirements of Subchapter M of the Code that are applicable to regulated investment companies and to make distributions of income and capital gains sufficient to relieve it from all income taxes.The fund is treated as a separate tax entity for federal income tax purposes. As of and during the period ended June 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. 30 Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $43,910,453 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2008. If not applied, $14,296,069 of the carryover expires in fiscal 2009, $22,200,649 expires in fiscal 2010, $3,142,525 expires in fiscal 2011 and $4,271,210 expires in fiscal 2016. NOTE 2Bank Lines of Credit: The Company had a line of credit arrangement (LOC) with State Street Bank and Trust Company until May 27, 2009, to be used for temporary or emergency purposes, primarily for financing redemption payments.The borrowings by each series of the Company were limited to the lesser of (a) $25 million, or (b) the lesser of 25% of the series total net assets or the maximum amount which the series is permitted to borrow pursuant to the prospectus, any law or any other agreement. Combined borrowings were subject to the $25 million cap on the total LOC. Each series agreed to pay annual fees and interest on the unpaid balance based on prevailing market rates as defined in the LOC. Effective May 28, 2009, the fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided byThe Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. The average amount of borrowings outstanding under the LOC and Facilities during the period ended June 30, 2009, was approximately $600, with a related weighted average annualized interest rate of .33%. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) In accordance with an investment advisory agreement between the Company and Founders, the fund compensates Founders for its services as investment adviser by the payment of fees computed daily and paid monthly at the annual rate equal to a percentage of the average daily value of the funds net assets.The fee is 1% of the first $250 million of net assets, .80% of the next $250 million of net assets and .70% of net assets in excess of $500 million. Effective June 1, 2009, Founders agreed to reduce its management fee for the fund to .825% of the first $250 million of net assets, .70% of the next $250 million of net assets, .625% of the next $250 million of net assets and .60% of net assets in excess of $750 million. During the period ended June 30, 2009, the Distributor retained $20 from commissions earned on sales of the funds Class A shares and $80 from CDSCs on redemptions of the funds Class B shares. (b) Under a Distribution Plan (the Class B, C and T Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay and Class T shares paid the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B and Class C shares and .25% of the value of the average daily net assets of Class T shares. During the period ended June 30, 2009, Class B, Class C and ClassT shares were charged $400, $1,106 and $16, respectively, pursuant to the Class B, C and T Plan. The fund also has adopted a Distribution Plan pursuant to Rule 12b-1 under the Act applicable to its Class F shares (the Class F Plan). Under the Class F Plan, the fund is authorized to reimburse the Distributor for expenses paid for distributing or servicing its Class F shares at an annual rate of up to .25% of the value of the average daily net assets of the funds Class F shares. During the period ended June 30, 2009, Class F shares were charged $9,481 pursuant to the Class F Plan. 32 (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay and Class T shares paid the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2009, Class A, Class B, Class C and Class T shares were charged $1,209, $133, $369 and $16, respectively, pursuant to the Shareholder Services Plan. The Company has a shareholder services agreement with the Distributor, whereby the fund has agreed to compensate the Distributor for providing certain shareholder servicing functions to holders of Class F shares. The fund paid the Distributor a monthly fee equal, on an annual basis, to $24.00 per Class F shareholder account considered to be an open account at any time during a given month. During the period ended June 30, 2009, Class F shares were charged $25,661 pursuant to this shareholder services agreement. Dreyfus Transfer, Inc. (DTI), a wholly-owned subsidiary of Dreyfus, is the transfer and dividend disbursing agent for all of the funds share classes.The Distributor pays the transfer and dividend agent fees, other than out-of-pocket charges, for Class F only. During the period ended June 30, 2009, no fees were charged to Class F shares for out-of-pocket transfer agent charges. The fees charged by DTI with respect to the funds Class A, Class B, Class C, Class I and Class T shares are paid by the fund.These transfer agency fees, including both the per account fees paid to DTI and out-of-pocket charges, during the period ended June 30, 2009 were $2,832. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates The Bank of NewYork Mellon under two cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2009, the fund was charged $3,701 pursuant to the cash management agreements. These fees were offset by earnings credits pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2009, the fund was charged $13,600 pursuant to the custody agreement. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities, equipment and clerical help.The fee is computed by applying the following rates, as applicable, to the domestic assets and foreign assets, with the proportions of domestic and foreign assets recalculated monthly, plus reasonable out-of-pocket expenses. On Assets in But Not Excess of ($) Exceeding ($) Domestic Fee (%) Foreign Fee (%) 0 500 million .06 .10 500 million 1 billion .04 .065 1 billion .02 .02 Dreyfus has contractually agreed in writing to waive any fees received for these services to the extent they exceed its costs in providing the services and a reasonable allocation of the costs incurred by Founders and its affiliates related to the support and oversight of these services. During the period ended June 30, 2009, Dreyfus waived $779. The components of Due to Founders Asset Management LLC and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $19,744, Rule 12b-1 distribution plan fees $1,977, shareholder services plan fees $9,359, custodian fees $9,165, 34 compliance support fees $3,667, transfer agency per account fees $681 and accounting fees $1,905. (d) Annual retainer fees and attendance fees for the Companys Board of Directors are allocated to each series of the Company based on net assets. During the period ended June 30, 2009, the fund paid $6,738 in directors fees. The Companys Board of Directors has adopted a deferred compensation plan for Company directors that enables directors to elect to defer receipt of all or a portion of the annual compensation that they are entitled to receive from the Company. Under the plan, the compensation deferred is invested in shares of one or more of the Companys series. The amount paid to the director under the plan will be determined based upon the performance of the selected series.The current value of these amounts is included in Other Assets and Directors Deferred Compensation in the Statement of Assets and Liabilities. Increases in the market value of the deferred compensation accounts are added to the Directors fees and expenses paid by the fund in the Directors fees and expenses in the Statement of Operations, and decreases in the market value of the accounts are subtracted from such fees. During the period ended June 30, 2009, appreciation in the value of the accounts totaled $13,751. The appreciation also is included in the net unrealized appreciation (depreciation) on investments in the Statement of Operations. Deferral of directors fees under the plan does not affect the net assets of the fund. Certain officers of the Company are also officers and/or directors of Founders or its affiliates, which pay their compensation. However, the fund pays a portion of the cost of the services performed by the Companys Chief Compliance Officer and her staff. During the period ended June 30, 2009, the fund was charged $3,667 for these services, which is included in miscellaneous expenses. The affairs of the fund, including services provided by Founders, are subject to the supervision and general oversight of the Companys Board of Directors. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended June 30, 2009, amounted to $23,889,035 and $25,235,739, respectively. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. During the period ended June 30, 2009, the average notional value of foreign exchange contracts was $118,602, which represented .44% of average net assets. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contracts increases between the date the forward contracts are opened and the date the forward contracts are closed.The fund realizes a gain if the value of the contracts decreases between those dates. With respect to purchases of forward contracts, the fund would 36 incur a loss if the value of the contracts decreases between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts increases between those dates.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at June 30, 2009: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, expiring 7/1/2009 90,772 72,972 73,126 154 British Pound, expiring 7/2/2009 8,497 14,048 13,978 (70) Swiss Franc, expiring 7/2/2009 62,340 57,493 57,387 (106) Sales: Proceeds ($) British Pound, expiring 7/1/2009 27,628 45,669 45,448 221 Euro, expiring 7/2/2009 81,632 114,799 114,505 294 Gross Unrealized Appreciation Gross Unrealized Depreciation At June 30, 2009, accumulated net unrealized depreciation on investments was $665,115, consisting of $1,832,924 gross unrealized appreciation and $2,498,039 gross unrealized depreciation. At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements. At a meeting of the Board of Directors held on May 13, 2009, the Board approved, effective on or about September 1, 2009, the appointment of Dreyfus to replace Founders as the funds investment adviser. There will be no changes to the services to be provided to the fund as a result of the appointment of Dreyfus as the funds investment adviser. The reduced management fee schedule for the fund referred to in Note 3(a) will be continued by Dreyfus when it replaces Founders as the funds investment adviser. 38 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) At a meeting of the board of directors of Dreyfus Funds, Inc. (the Funds and, in reference to any one of the Funds portfolios, a Fund) held on May 13,2009,the Fundsdirectors unanimously approved a new investment advisory agreement (the New Management Agreement) between each of the Funds and The Dreyfus Corporation (Dreyfus) for a term commencing on or about September 1, 2009 (the Effective Date) and ending April 4, 2010. At their May 13, 2009 meeting, the Funds directors also unanimously approved the continuation of the Investment Advisory Agreement (the Current Management Agreement) between each of the Funds and Founders Asset Management LLC (Founders), the Funds current investment adviser, for a term ending on the earlier of the Effective Date or April 4, 2010. Founders is an indirect, wholly-owned subsidiary of Dreyfus, which is a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon).The boards appointment of Dreyfus to replace Founders as the investment adviser to the Funds relates to a larger process currently underway at BNY Mellon to restructure and consolidate its mutual fund business within Dreyfus. The board of directors of the Funds (board) is comprised entirely of individuals who have no affiliation with Founders or Dreyfus or any affiliates of Founders or Dreyfus (the directors). Prior to the directors May 2009 meeting, Founders and Dreyfus had provided the directors with extensive materials related to the renewal of the Current Management Agreement and the approval of the New Management Agreement (collectively the Agreements), including performance and expense information for other investment companies with similar investment objectives to each Fund derived from data compiled by Lipper Inc., an independent third party (Lipper). During their meeting, the directors discussed the proposed continuance of the Current Management Agreement and the approval of the New Management Agreement with senior management personnel of Founders and Dreyfus. At the conclusion of these discussions, the The Fund 39 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) directors and their independent counsel met in a private session at which no representatives of Founders or Dreyfus were present, to continue their discussion of the Agreements. In determining to continue the Current Management Agreement and to approve the New Management Agreement, the directors considered all factors which they believed to be relevant, including the following: Nature, Extent and Quality of Services Provided by Founders and to be Provided by Founders and Dreyfus The directors recognized that they have had the opportunity to evaluate the investment and non-investment related services which Founders and its affiliates have provided to the Funds primarily through their quarterly review of all of the operations of the Funds during Fund board and committee meetings held throughout the past months.At each such meeting, extensive discussions of Fund operations are held with senior management personnel of Founders and a large volume of documentation with respect to these operations is provided to and reviewed by the directors. Such discussions and documentation afford the directors the continual opportunity to evaluate the nature, extent, and quality of the services provided by Founders and its affiliates to the Funds. The directors further recognized that under the New Management Agreement, the investment advisory and other services to be provided to the Funds by Dreyfus will be virtually identical to those provided by Founders, since there will be no change in the portfolio management of the Funds as a result of the new contractual arrangement.The directors noted that the terms and conditions of the New Management Agreement are substantially identical to the terms and conditions of the Current Management Agreement, except that the fee schedule for Dreyfus Global Growth Fund has been reduced in the New Management Agreement to reflect a fee waiver implemented by Founders on June 1, 2009. The directors were satisfied that Founders is managing and Dreyfus will continue to manage the investment of the assets of the Funds in accordance with each Funds respective investment objective, policies and restrictions, subject to the directors overall supervision. 40 The directors considered that Founders provides and Dreyfus will continue to provide many non-investment related services to the Funds in fulfilling their respective responsibilities under the Agreements. Following their discussion and review, the directors reached the following conclusions: That the breadth and quality of investment advisory and other ser- vices being provided to the Funds by Founders under the Current Management Agreement are satisfactory, as evidenced in part by the performance records of the Funds, to which the directors gave significant attention as indicated below; and That the breadth and quality of investment advisory and other services to be provided to the Funds by Dreyfus under the New Management Agreement are anticipated to be substantially identical to the investment advisory and other services provided to the Funds by Founders, since there will be no change in the portfolio manage- ment of the Funds as a result of the new contractual arrangement; That the directors are satisfied with the portfolio management and trading services that have been and will continue to be provided to the Funds by Founders as the Funds current investment adviser and that will continue to be provided to the Funds by Dreyfus under the New Management Agreement; the directors also recognize that Founders or its affiliates have provided, and that Dreyfus and its affiliates will con- tinue to provide, the highest quality accounting, compliance and regulatory, administrative, underwriting, custody, shareholder, transfer agent and cash management services to the Funds, while charging fair, reasonable and competitive fees. Investment Performance On a quarterly basis, the directors hold meetings with representatives of the portfolio management team for each Fund (usually a portfolio manager), during which each representative reviews, among other items, performance information, attribution analyses, and the portfolio managers investment outlook. The directors also receive written monthly and quarterly performance information for each Fund.The The Fund 41 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) written quarterly reports include comparisons of each Funds performance with its respective Lipper category and one or more benchmark indexes for the most recent quarter and one-, three-, five-, and ten-year periods, as well as for the portfolio managers tenure. In conjunction with their consideration of renewal of the Current Management Agreement and the approval of the New Management Agreement, the directors received more detailed performance reports about each Fund from Lipper. These reports compared each Funds performance to both a relatively small group of similar funds selected by Lipper (the Lipper performance group), as well as to all funds in the applicable Lipper category (the Lipper performance universe). The performance of Global Growth Funds Class F shares placed in the fourth quintile of its Lipper performance group and in the third quin-tile of its Lipper global multi-cap growth fund performance universe for the one-year period ended December 31, 2008, placed in the fifth quintile of its Lipper performance group for the three-year period ended December 31, 2008, and placed in the third and fourth quin-tiles, respectively, of its Lipper performance universe for the three- and five-year periods ended December 31, 2008.The Funds Class F shares underperformed the MSCIWorld Index and the MSCIWorld Growth Index for the one,- three- and five-year periods ended March 31, 2009.The directors recognized that Founders had changed the portfolio managers of the domestic portion of the portfolio of the Fund in January 2009.The directors were hopeful that this change will improve the Funds relative and absolute performance results. The directors stressed the importance to Founders and to Dreyfus of the need to continue to seek to improve the Funds performance record. After consideration of all relevant information and data, the directors concluded that each Fund and its shareholders would continue to benefit from Founders and, thereafter, Dreyfuss investment management of the Fund.The directors further determined: 42 That although certain of the Funds have experienced performance difficulties, Founders has focused its efforts upon improving the per- formance records of the Funds and Founders and, thereafter, Dreyfus will continue to seek improvement; and That the materials provided by Lipper demonstrated that most of the Funds maintained satisfactory performance quintile rankings in their respective comparison universes, with four of five Funds placing in the third quintile of their respective Lipper performance universes for the three-year period ended December 31, 2008, and three of five Funds placing in the top three quintiles of their respective Lipper performance universes for the one-year period ended December 31, 2008; in 2008, one of the Funds placed in the top quintile of its respective Lipper performance group and universe. Costs of the Services to be Provided and Profits to be Realized by Founders, Dreyfus, and Their Affiliates from Founders and Dreyfuss Relationships With the Funds The directors recognized that on a semiannual basis, they received information with respect to the Funds expenses. The directors carefully reviewed and discussed the expense ratios for the Class F shares of each Fund at the meetings at which these reports were presented. In conjunction with their consideration of renewal of the FundsCurrent Management Agreement, the approval of the New Management Agreement with Dreyfus, and the renewal of other service arrangements, the directors received detailed information from Lipper which compared each Funds management fees and other expenses with those of a group of similar funds selected by Lipper (the Lipper expense group), as well as summary information comparing each Funds management fees and expenses with those of the funds in its Lipper performance universe with load structures similar to that of the Funds (the Lipper expense universe). The Fund 43 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) The directors noted that for the period ended December 31, 2008, Global Growth Funds management fees ranked in the fourth quintile of its Lipper expense group, with the Funds fees the seventh lowest of 10 peer funds. The Funds contractual management fees at a common asset level were determined by Lipper to be lower than four of the 10 funds in its group. The Funds management fees were in the fourth quintile of its Lipper expense universe. The directors further recognized that effective June 1, 2009, Founders agreed to reduce its management fee for the Fund from 1.00% to 0.825% of the Funds average daily net assets. Additional fee reductions would apply if the Funds assets exceed $250 million. This reduced fee schedule also is contained in the New Management Agreement with Dreyfus. The directors also considered information provided by Lipper with respect to the profitability of the investment management activities conducted by a number of publicly-held corporations, and were provided with extensive materials with respect to the profitability derived by Founders from providing investment advisory services to the Funds as a group and to each Fund individually. The directors also received and reviewed an analysis of estimated profitability to Dreyfus from providing services to the Funds under the New Management Agreement. The directors further considered certain indirect benefits received by Founders and its affiliates and to be received by Dreyfus and its affiliates as a result of having Founders and, thereafter, Dreyfus provide investment advisory services to the Funds.These included the following: Since Founders sub-advises and Dreyfus will sub-advise a non-Fund account in a style that is similar to that used for one of the Funds, and employees of Founders manage, and employees of Dreyfus will manage, other non-Fund accounts in their capacities as employees of their affiliates, Founders, Dreyfus, and their affiliates realize, and will realize, efficiencies in performing the portfolio management, trading and operational functions related to those non-Fund accounts; 44 The Funds brokerage transactions may be executed with brokers that provide research and brokerage services to Founders, Dreyfus, and their affiliates.These research and brokerage services may be useful to Founders, Dreyfus, and their affiliates in providing investment advi- sory services to any of the clients they advise, including the Funds; and Affiliates of Founders and Dreyfus receive and will continue to receive various fees for providing accounting, underwriting, shareholder, transfer agency, custody and cash management services to the Funds. Founders also sub-advises one other mutual fund, and Dreyfus manages several mutual funds, that are in the same Lipper categories as a number of the Funds. The directors considered information concerning these accounts that was provided by Founders and Dreyfus. After deliberation and discussion of Fund fees and expenses, the directors determined: That upon review of the advisory fee structures of the Funds in comparison with the competitive expense groups and expense uni- verses selected by Lipper, the levels of investment advisory fees paid by the Funds to Founders and to be paid by the Funds to Dreyfus were deemed to be competitive; That the expense ratios of the Funds are competitive and that Founders continually reviews and Dreyfus will continually review each Funds total expense ratio in an effort to maintain Fund expense ratios at competitive levels; and That the comparative fee and expense information included in the materials provided by Lipper supports the determination that the advisory and other fees payable and to be payable by the Funds to Founders, Dreyfus and their affiliates are fair and reasonable and are essentially fees which would be similar to those that would have resulted solely from arms-length bargaining. The Fund 45 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) With respect to the profitability of Founders and Dreyfus, the directors reviewed the adviser profitability analysis provided by Lipper, which demonstrated that Founders 2008 profitability from providing management services to the Funds under the Current Management Agreement, and the estimated profitability to Dreyfus from providing services to the Funds under the New Management Agreement, were both reasonable in comparison to the entities included in the Lipper analysis. The directors were also advised by independent counsel of the profitability percentage ranges which court cases have found acceptable and determined that Founders profitability percentage and Dreyfuss estimated profitability percentage for providing management services to the Funds were reasonable. The directors concluded that Founders profits from providing management services to the Funds and Dreyfuss estimated profitability to be derived from providing such services were reasonable in relationship to the overall services which Founders provides and Dreyfus will provide. Economies of Scale The directors reviewed information provided by Founders and Dreyfus which summarized the extent, if any, that Founders, Dreyfus and the Funds would achieve certain economies of scale if the assets of the Funds were to increase. After review and discussion, the directors considered the extent to which economies of scale and common management are shared with each Fund, including the economies that would be realized from the growth of each Funds assets. After such consideration, the directors determined that all of the Funds have structured breakpoints in their advisory fees, which result in fee reductions as the assets of each Fund reach defined levels, and that such fee reductions, when implemented, would benefit all of the applicable Funds shareholders through decreases in the Funds expense ratio. 46 Dedication to Regulatory Requirements and Restrictions An important factor in the directors consideration of renewal of the Current Management Agreement with Founders and the approval of the New Management Agreement with Dreyfus included the directors recognition of the dedication by Founders and Dreyfus of stringent adherence to regulatory requirements and restrictions. The directors determined that Founders and Dreyfus are dedicated to compliance with all applicable rules and regulations and that the systems of controls which are in place to ensure that the service providers to the Funds, including Founders and Dreyfus, and the Funds themselves, maintain and will continue to maintain strict adherence to the law are excellent. Overall Conclusions The directors determined that they are satisfied with the performance of the Funds and with the quality of the advisory and other services being provided by Founders and those to be provided by Dreyfus and their respective affiliates to the Funds. The directors recognized that efforts are being and will continue to be made to improve each Funds performance and to maintain Fund expense ratios at reasonable and competitive levels. The directors concluded that continuation of the Current Management Agreement between each Fund and Founders,which would enable each Fund to continue to receive investment advisory services from Founders, is in the best interests of each Fund and its shareholders, the services to be performed under the Current Management Agreement are services required for the operations of the Funds, Founders has provided satisfactory investment management services to the Funds in the past, and the fees for the management services which Founders will perform will be fair and reasonable and within the range of what would have been negotiated at arms length in light of the circumstances. The Fund 47 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) The directors further concluded that the approval of the New Management Agreement between each Fund and Dreyfus is in the best interests of each Fund and its shareholders, the services to be performed under the New Management Agreement are services required for the operations of the Funds, the terms and conditions of the New Management Agreement will be substantially identical to the terms and conditions of the Current Management Agreement (with the exception of the reduction in Dreyfus Global Growth Funds fee schedule, discussed above), the individuals who are providing portfolio management services to the Funds under the Current Management Agreement immediately prior to the effectiveness of the New Management Agreement will continue to perform those services immediately following the effectiveness of the Agreement, and the fees for the advisory services which Dreyfus will perform will be fair and reasonable and within the range of what would have been negotiated at arms length in light of the circumstances. 48 Dreyfus Mid-Cap Growth Fund SEMIANNUAL REPORT June 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus, Founders or any other person in our organization. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 19 Notes to Financial Statements 31 Factors Considered in Approving Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Mid-Cap Growth Fund The Fund A LETTER FROM THE CHAIRMAN Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Mid-Cap Growth Fund, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows in early March, equities staged an impressive rally, enabling most major stock market indices to end the six-month reporting period close to where they began.While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the stock markets 2009 rebound. Indeed, the markets advance was led mainly by lower-quality stocks when investors developed renewed appetites for risk. We would prefer to see a steadier rise in stock prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the Portfolio Manager. Thank you for your continued confidence and support. J. David Officer Chairman, President and Chief Executive Officer Founders Asset Management LLC July 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by Fred A. Kuehndorf, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Mid-Cap Growth Funds Class A shares produced a total return of 5.36%, Class B shares returned 4.73%, Class C shares returned 5.14%, Class F shares produced a total return of 5.52% and Class I shares returned 5.56%. 1 In comparison, the funds benchmark, the Russell Midcap Growth Index (the Index), produced a total return of 16.61% for the same period. 2 Heightened risk aversion among investors at the beginning of the reporting period gave way to greater optimism in the spring, fueling a sustained market rebound. The fund trailed its benchmark, primarily due to underexposure to many of the benchmarks lower-quality stocks that led the markets advance. On January 6, 2009, Fred A. Kuehndorf assumed portfolio management responsibilities for the fund.For more information about Mr.Kuehndorf, please see the funds prospectus or talk to your financial advisor. The Funds Investment Approach The fund seeks capital appreciation by emphasizing investments in equity securities of midcap companies with favorable growth prospects.The fund will normally invest at least 80% of its net assets in equity securities of companies within the market capitalization range of companies comprising the Russell Midcap Growth Index.The fund also may invest in larger or smaller companies if they represent better prospects for capital appreciation.We look for companies whose fundamental strengths suggest the potential for superior earnings growth over time. We go beyond Wall Street analysis and perform intensive qualitative and quantitative in-house research to determine whether companies meet our investment criteria. Investor Anxiety Gave Way to a Significant Rally The year 2009 opened in the midst of a deep and prolonged recession stemming from rising unemployment, plummeting housing values and The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) depressed consumer sentiment.The economic downturn was intensified by a financial crisis that nearly led to the collapse of the global banking system. Consequently, investors continued to flock to the stocks of traditionally defensive companies and industry groups early in the year. However, in early March, evidence of stabilization in global credit markets buoyed investor sentiment, as did early signs that massive intervention by government and monetary authorities had helped to slow the rate of economic decline. Bargain-hunting investors regained their appetites for risk, and they began to favor the lower-quality, beaten-down stocks they previously had avoided. A High-Quality Bias Hampered Fund Performance The fund underperformed its benchmark over the first three months of 2009, and the subsequent market rebound left the fund further behind. The rally was led by lower-quality stocks, including some whose market capitalizations had fallen below the midcap range. Because many of the benchmarks stronger performers did not meet our investment criteria, the funds results trailed its benchmark in this environment. The traditionally defensive health care sector suffered during the reporting period due in part to uncertainty surrounding government health care reform proposals, reduced capital spending by hospitals and slower spending by cash-strapped consumers. In light of these head-winds, the funds health care holdings weighed on its performance. Biopharmaceutical manufacturer BioMarin Pharmaceutical reported a product development setback, patient monitoring equipment provider Masimo declined during the reporting period, and a pull-back in the stock price of drug developer Shire hurt the funds results compared to its benchmark. All three positions have been sold out of the fund. Disappointments in the consumer discretionary sector included a position in apparel manufacturer Gildan Activewear, which fell amid slowing demand for its products, and subsequently was sold. Recreational vehicle manufacturer Polaris Industries was also sold out of the fund due to a sharp reduction in the companys earnings expectations due to a difficult consumer spending environment.The funds inability to own some of the smaller stocks in the materials sector, a limitation set by our investment approach, hindered the funds relative results, as some smaller metals-and-mining companies benefited from rising demand for construction materials in the emerging markets. 4 The funds performance was buoyed by an overweighted allocation to energy. Southwestern Energy, a company focused on natural gas exploration and production, and oil services providers Weatherford International and Cameron International performed well in a period of rising oil prices. In the information technology sector, Internet search provider Baidu and online gaming distributor Shanda Interactive Entertainment fared well amid strong demand for their products. Volatile Market Allowed for Fund Improvements Investors preference for lower-quality stocks during the reporting period prevented the fund from participating fully in the market rally. Still, we remain comfortable with the funds investments, as we attempted during the bear market to upgrade the funds composition through purchases of higher-quality companies at discounted prices. Some of these new purchases had previously been too richly valued for our investment criteria. Conversely, we have found relatively few opportunities in the energy sector, where stocks appear more richly valued. We believe that the second half of 2009 may see more progress in the stabilization of the financial markets and global economy.As the investment environment improves, we believe the fund is well positioned to benefit as investors return their focus to companies with strong underlying business fundamentals and the potential for long-term growth. July 15, 2009 Midsize companies carry additional risks because their earnings and revenues tend to be less predictable and their share prices more volatile than those of larger, more established companies. The shares of midsize companies tend to trade less frequently than those of larger, more established companies. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  The Russell Midcap Growth Index measures the performance of the 800 smallest companies in the Russell 1000 Index with higher price-to-book ratios and higher forecasted growth values.The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund.The Russell 1000 Index measures the performance of the largest 1,000 publicly traded U.S. companies. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial advisor. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Mid-Cap Growth Fund from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses.To estimate the expenses you paid on your account over this period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the results by the number in the Expenses paid per $1,000 line for the class of shares you own. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Class A Class B Class C Class F Class I Expenses paid per $1,000  $ 9.22 $ 14.01 $ 13.63 $ 6.88 $ 7.75 Ending value (after expenses) $1,053.60 $1,047.30 $1,051.40 $1,055.20 $1,055.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Class A Class B Class C Class F Class I Expenses paid per $1,000  $ 9.05 $ 13.76 $ 13.37 $ 6.76 $ 7.60 Ending value (after expenses) $1,015.82 $1,011.11 $1,011.50 $1,018.10 $1,017.26  Expenses are equal to the funds annualized expense ratio of 1.81% for Class A shares, 2.76% for Class B shares, 2.68% for Class C shares, 1.35% for Class F shares and 1.52% for Class I shares; multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Common Stocks98.5% Shares Value ($) Consumer Discretionary24.4% Advance Auto Parts 58,000 2,406,420 Aeropostale 71,000 a,b 2,433,170 Chipotle Mexican Grill, Cl. A 27,680 a,b 2,214,400 DeVry 45,000 2,251,800 Family Dollar Stores 77,000 2,179,100 GameStop, Cl. A 112,000 a,b 2,465,120 Guess? 40,000 1,031,200 Kohls 57,000 b 2,436,750 NetFlix 65,000 a,b 2,687,100 Priceline.com 30,000 a,b 3,346,500 TJX Cos. 61,000 1,919,060 Yum! Brands 81,000 2,700,540 Consumer Staples3.8% Bed Bath & Beyond 65,000 b 1,998,750 Clorox 11,000 614,130 Hansen Natural 58,500 b 1,802,970 Energy10.3% Cameron International 57,000 a,b 1,613,100 Consol Energy 80,000 2,716,800 Noble 87,000 2,631,750 Southwestern Energy 75,000 b 2,913,750 Weatherford International 100,000 b 1,956,000 Financial1.2% Hudson City Bancorp 100,000 Health Care14.4% Alexion Pharmaceuticals 64,500 a,b 2,652,240 Allergan 21,000 999,180 AmerisourceBergen 134,000 2,377,160 Cephalon 15,000 a,b 849,750 Illumina 66,000 a,b 2,570,040 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Mead Johnson Nutrition, Cl. A 71,000 2,255,670 St. Jude Medical 65,500 b 2,692,050 Varian Medical Systems 62,700 a,b 2,203,278 Industrials17.7% Alliant Techsystems 28,000 a,b 2,306,080 C.H. Robinson Worldwide 56,000 a 2,920,400 Cummins 43,000 1,514,030 Diamond Offshore Drilling 32,000 a 2,657,600 First Solar 12,300 a,b 1,994,076 Flowserve 50,000 a 3,490,500 FTI Consulting 14,801 b 750,707 Jacobs Engineering Group 33,000 a,b 1,388,970 Joy Global 30,000 a 1,071,600 Stericycle 45,000 a,b 2,318,850 Information Technology24.1% Akamai Technologies 191,000 a,b 3,663,380 Baidu, ADR 10,000 a,b 3,010,900 BMC Software 110,000 b 3,716,900 Broadcom, Cl. A 50,000 a,b 1,239,500 Dolby Laboratories, Cl. A 100,000 a,b 3,728,000 FactSet Research Systems 38,000 a 1,895,060 FLIR Systems 90,000 a,b 2,030,400 Juniper Networks 68,000 b 1,604,800 MasterCard, Cl. A 11,000 1,840,410 McAfee 56,000 b 2,362,640 Shanda Interactive Entertainment, ADR 52,000 a,b 2,719,080 Telecommunication Services2.6% American Tower, Cl. A 62,000 b 1,954,860 Metropcs Communications 81,000 a,b 1,078,110 Total Common Stocks (cost $118,795,536) 8 Other Investment1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,703,000) 1,703,000 c Investment of Cash Collateral for Securities Loaned31.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $36,548,311) 36,548,311 c Total Investments (cost $157,046,847) 131.7% Liabilities, Less Cash and Receivables (31.7%) Net Assets 100.0% ADRAmerican Depository Receipts a All or a portion of these securities are on loan. At June 30, 2009, the total market value of the funds securities on loan is $35,346,332 and the total market value of the collateral held by the fund is $36,605,391, consisting of cash collateral of $36,548,311 and U.S. Government and agency securities valued at $57,080. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Money Market Investments 33.2 Energy 10.3 Consumer Discretionary 24.4 Consumer Staples 3.8 Information Technology 24.1 Telecommunication Services 2.6 Industrials 17.7 Financial 1.2 Health Care 14.4  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $35,346,332)Note 1(c): Unaffiliated issuers 118,795,536 113,503,631 Affiliated issuers 38,251,311 38,251,311 Cash 60,228 Receivable for investment securities sold 298,937 Dividends and interest receivable 69,828 Receivable for shares of Common Stock subscribed 26,772 Other assets 28,109 Prepaid expenses 51,823 Liabilities ($): Due to Founders Asset Management LLC and affiliatesNote 3(c) 129,776 Liability for securities on loanNote 1(c) 36,548,311 Payable for shares of Common Stock redeemed 170,466 Directors deferred compensation 28,109 Accrued expenses 142,130 Net Assets ($) Composition of Net Assets ($): Paid-in capital 218,651,040 Accumulated Investment (loss) net (464,674) Accumulated net realized gain (loss) on investments (97,624,085) Accumulated net unrealized appreciation (depreciation) on investments (5,290,434) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class F Class I Net Assets ($) 27,324,630 574,190 12,063,203 71,739,224 3,570,600 Shares Outstanding 8,168,786 185,296 3,931,706 20,860,047 1,044,435 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 426,253 Affiliated issuers 2,025 Income from securities lending 55,097 Total Income Expenses: Investment advisory feeNote 3(a) 467,354 Shareholder servicing costsNote 3(c) 169,392 Distribution feesNote 3(b) 90,358 Accounting feesNote 3(c) 49,285 Registration fees 38,425 Directors fees and expensesNote 3(d) 32,749 Professional fees 29,784 Prospectus and shareholders reports 10,343 Loan commitment feesNote 2 2,823 Custodian feesNote 3(c) 1,807 Interest expenseNote 2 147 Miscellaneous 48,119 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (10,767) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (43,310,453) Net unrealized appreciation (depreciation) on investments 49,252,497 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) a December 31, 2008 Operations ($): Investment (loss)net (446,444) (2,006,279) Net realized gain (loss) on investments (43,310,453) (52,967,467) Net unrealized appreciation (depreciation) on investments 49,252,497 (83,838,100) Net Increase (Decrease) in Net Assets Resulting from Operations Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 4,073,596 21,794,218 Class B Shares 2,998 202,260 Class C Shares 324,151 3,955,723 Class F Shares 945,349 7,053,772 Class I Shares 387,444 3,738,726 Class T Shares 18,200 1,486,187 Cost of shares redeemed: Class A Shares (7,529,650) (54,213,274) Class B Shares (176,567) (821,032) Class C Shares (2,760,421) (16,403,399) Class F Shares (8,040,560) (33,815,076) Class I Shares (857,737) (5,995,031) Class T Shares (972,785) (404,666) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 124,362,229 336,595,667 End of Period Accumulated investment (loss)net (464,674) (18,230) 12 Six Months Ended June 30, 2009 Year Ended (Unaudited) a December 31, 2008 Capital Share Transactions: Class A b,c Shares sold 1,312,570 4,209,002 Shares redeemed (2,445,575) (10,399,995) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 1,177 37,586 Shares redeemed (62,573) (164,270) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 108,390 804,987 Shares redeemed (974,826) (3,521,470) Net Increase (Decrease) in Shares Outstanding Class F Shares sold 294,832 1,317,273 Shares redeemed (2,533,734) (6,583,095) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 121,870 679,251 Shares redeemed (265,665) (1,096,466) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold 6,416 317,418 Shares redeemed (346,191) (86,423) Net Increase (Decrease) in Shares Outstanding a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended June 30, 2009, 8,141 Class B shares representing $24,533 were automatically converted to 7,566 Class A shares and during the period ended December 31, 2008, 57,149 Class B shares representing $299,563 were automatically converted to 53,476 Class A shares. c On the close of business on February 4, 2009, 335,018 Class T shares representing $941,401 were automatically converted to 311,722 Class A shares. See notes to financial statements The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2009 Year Ended December 31, Class A Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 3.17 6.28 5.80 4.68 4.15 3.52 Investment Operations: Investment (loss)net (.02) a (.05) a (.02) a (.04) a (.05) (.03) Net realized and unrealized gain (loss) on investments .20 (3.06) .76 1.16 .58 .66 Total from Investment Operations .18 (3.11) .74 1.12 .53 .63 Distributions: Dividends from net realized gain on investments   (.26)    Net asset value, end of period 3.35 3.17 6.28 5.80 4.68 4.15 Total Return (%) b 5.36 c (49.52) 12.77 23.93 12.77 17.90 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.83 d 1.45 1.43 1.40 1.58 1.54 Ratio of net expenses to average net assets 1.81 d 1.44 1.43 e 1.39 1.55 1.53 Ratio of net investment (loss) to average net assets (.97) d (.89) (.32) (.68) (.92) (1.07) Portfolio Turnover Rate 51 c 119 165 104 211 147 Net Assets, end of period ($ x 1,000) 27,325 29,525 97,331 21,146 1,656 1,546 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 14 Six Months Ended June 30, 2009 Year Ended December 31, Class B Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 2.96 5.89 5.50 4.48 4.01 3.43 Investment Operations: Investment (loss)net (.03) a (.08) a (.06) a (.08) a (.09) (.07) Net realized and unrealized gain (loss) on investments .17 (2.85) .71 1.10 .56 .65 Total from Investment Operations .14 (2.93) .65 1.02 .47 .58 Distributions: Dividends from net realized gain on investments   (.26)    Net asset value, end of period 3.10 2.96 5.89 5.50 4.48 4.01 Total Return (%) b 4.73 c (49.75) 11.84 22.77 11.72 16.91 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.78 d 2.21 2.26 2.29 2.43 2.37 Ratio of net expenses to average net assets 2.76 d 2.20 2.26 e 2.29 2.41 2.37 Ratio of net investment (loss) to average net assets (1.92) d (1.66) (1.02) (1.60) (1.78) (1.90) Portfolio Turnover Rate 51 c 119 165 104 211 147 Net Assets, end of period ($ x 1,000) 574 729 2,200 1,929 1,886 1,823 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Class C Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 2.92 5.83 5.44 4.42 3.96 3.38 Investment Operations: Investment (loss)net (.03) a (.08) a (.06) a (.06) a (.02) (.06) a Net realized and unrealized gain (loss) on investments .18 (2.83) .71 1.08 .48 .64 Total from Investment Operations .15 (2.91) .65 1.02 .46 .58 Distributions: Dividends from net realized gain on investments   (.26)    Net asset value, end of period 3.07 2.92 5.83 5.44 4.42 3.96 Total Return (%) b 5.14 c (49.91) 11.96 23.08 11.62 17.16 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.70 d 2.20 2.13 2.19 2.35 2.32 Ratio of net expenses to average net assets 2.68 d 2.19 2.13 e 2.18 2.32 2.31 Ratio of net investment (loss) to average net assets (1.84) d (1.65) (1.04) (1.27) (1.69) (1.83) Portfolio Turnover Rate 51 c 119 165 104 211 147 Net Assets, end of period ($ x 1,000) 12,063 14,033 43,825 9,641 550 428 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 Six Months Ended June 30, 2009 Year Ended December 31, Class F Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 3.26 6.43 5.92 4.78 4.24 3.58 Investment Operations: Investment (loss)net (.01) a (.04) a (.00) a,b (.03) a (.12) (.03) Net realized and unrealized gain (loss) on investments .19 (3.13) .77 1.17 .66 .69 Total from Investment Operations .18 (3.17) .77 1.14 .54 .66 Distributions: Dividends from net realized gain on investments   (.26)    Net asset value, end of period 3.44 3.26 6.43 5.92 4.78 4.24 Total Return (%) 5.52 c (49.30) 13.03 23.85 12.74 18.44 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.37 d 1.23 1.30 1.33 1.41 1.33 Ratio of net expenses to average net assets 1.35 d 1.22 1.30 e 1.33 1.39 1.33 Ratio of net investment (loss) to average net assets (.51) d (.69) (.03) (.62) (.77) (.87) Portfolio Turnover Rate 51 c 119 165 104 211 147 Net Assets, end of period ($ x 1,000) 71,739 75,224 182,336 147,410 110,170 119,273 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Class I Shares (Unaudited) 2008 2007 a 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 3.24 6.39 5.88 4.73 4.19 3.56 Investment Operations: Investment income (loss)net (.01) b (.03) b .00 b,c (.02) b (.02) (.04) Net realized and unrealized gain (loss) on investments .19 (3.12) .77 1.17 .56 .67 Total from Investment Operations .18 (3.15) .77 1.15 .54 .63 Distributions: Dividends from net realized gain on investments   (.26)    Net asset value, end of period 3.42 3.24 6.39 5.88 4.73 4.19 Total Return (%) 5.56 d (49.30) 13.11 24.31 12.89 17.70 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.54 e 1.20 1.12 1.14 1.38 1.48 Ratio of net expenses to average net assets 1.52 e 1.19 1.11 1.12 1.34 1.48 Ratio of net investment income (loss) to average net assets (.68) e (.65) .06 (.28) (.70) (1.03) Portfolio Turnover Rate 51 d 119 165 104 211 147 Net Assets, end of period ($ x 1,000) 3,571 3,849 10,266 4,279 297 71 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Mid-Cap Growth Fund (the fund) is a separate diversified series of Dreyfus Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering five series, including the fund. The funds investment objective is to seek capital appreciation through investments in mid-cap growth companies. Founders Asset Management LLC (Founders) serves as the funds investment adviser. Founders is an indirect, wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon). MBSC Securities Corporation (the Distributor), the direct owner of Founders and a wholly-owned subsidiary of The Dreyfus Corporation (Dreyfus), an affiliate of Founders, is the distributor of the funds shares. The fund is authorized to issue up to 1.15 billion shares of Common Stock, par value $.01 per share, in the following classes of shares: Class A, Class B, Class C, Class F and Class I. Class A shares are subject to a sales charge imposed at the time of purchase, although the shares may be purchased at net asset value (NAV) without a sales charge by certain categories of investors. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class F and Class I shares are sold at NAV per share. Class F shares are sold only to Class F grandfathered investors, and Class I shares are sold only to eligible institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class. Income and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Effective December 3, 2008, investments for new accounts were no longer permitted in Class T shares of the fund, except that participants in certain group retirement plans were able to open a new account in Class T shares of the fund, provided that the fund was established as an investment option under the plans before December 3, 2008. On February 4, 2009, the fund issued to each holder of its Class T shares, in exchange for said shares, Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares. Subsequent investments in the funds Class A shares made by prior holders of the funds Class T shares who received Class A shares of the fund in exchange for their ClassT shares are subject to the front-end sales load schedule that was in effect for Class T shares at the time of the exchange. Otherwise, all other Class A share attributes will be in effect. Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. Each class of the fund bears expenses incurred specifically on its behalf and, in addition, each class bears a portion of general expenses based on the relative net assets or the number of shareholder accounts of the class.The type of expense determines the allocation method. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: A domestic equity security listed or traded on a securities exchange or in the over-the-counter market is valued at its last sale price on the exchange or market where it is principally traded or, in the case of a security traded on NASDAQ, at its official closing price. Lacking any sales on that day, the security is valued at the cur- 20 rent closing bid price, or by quotes from dealers making a market in the security if the closing bid price is not available. A foreign equity security traded on a foreign exchange is valued at the last quoted official closing price available before the time when the funds assets are valued, or at the last quoted sales price if the exchange does not provide an official closing price or if the foreign market has not yet closed. Lacking any sales that day, the security is valued at the current closing bid price. NewYork closing exchange rates are used to convert foreign currencies to U.S. dollars. A debt security with a remaining maturity greater than 60 days at the time of purchase is valued in accordance with the evaluated bid price supplied by a pricing service approved by the Companys Board of Directors or, if such price is not available, at the mean between the highest bid and lowest asked quotations obtained from at least two securities dealers.A debt security with a remaining maturity of 60 days or less at the time of purchase is valued at amortized cost, which approximates market value, unless it is determined that amortized cost would not represent market value, in which case the securities would be marked to market. Registered investment companies that are not traded on an exchange are valued at their NAV. If market quotations or official closing prices are not readily available or are determined not to reflect accurately fair value, securities will be valued at their fair value as determined in good faith by the Companys Board of Directors or pursuant to procedures approved by the Board of Directors.These situations may include instances where an event occurs after the close of the market on which a security is traded but before the fund calculates its NAV, and it is determined that the event has materially affected the value of the security. Fair value of foreign equity securities may be determined with the assistance of a pricing service using calculations based on indexes of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic   Equity Securities Foreign   Mutual Funds Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. 22 (b) Foreign securities and currency transactions: The fund may invest at least a portion of its assets in foreign securities. Foreign securities carry more risk than U.S. securities, such as political and currency risks. In the event the fund executes a foreign security transaction, the fund may enter into a forward foreign currency exchange contract (forward contract) to settle the foreign security transaction.The fund could be exposed to risk if counterparties are unable to meet the terms of the contracts or if the value of the currency changes unfavorably to the U.S. dollar. The resultant foreign currency gain or loss from the contract is recorded as foreign currency gain or loss and is presented as such in the Statement of Operations. The accounting records of the fund are maintained in U.S. dollars.The market values of foreign securities, currency holdings and other assets and liabilities are translated into U.S. dollars based on the current exchange rates each business day. Purchases and sales of investment securities and income and expense items denominated in foreign currencies are translated into U.S. dollar amounts on the respective dates of such transactions. The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net unrealized appreciation (depreciation) from investments and foreign currency translations in the Statement of Operations. Reported net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized appreciation or depreciation on investments and foreign currency translation arises from changes in the values of assets and liabilities, The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) including investments in securities held at the date of the financial statements, resulting from changes in the exchange rates and changes in market prices of securities held. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Founders, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. It is the funds policy that collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction.Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2009, The Bank of New York Mellon earned $23,613 from lending fund portfolio securities, pursuant to the securities lending agreement. 24 (d) Affiliated issuers: Investments in other investment companies advised by Founders or its affiliates are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (f) Federal income taxes: No provision has been made for federal income taxes since it is the policy of the fund to continue to comply with the requirements of Subchapter M of the Code that are applicable to regulated investment companies and to make distributions of income and capital gains sufficient to relieve it from all income taxes.The fund is treated as a separate tax entity for federal income tax purposes. As of and during the period ended June 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $29,443,355 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2008. If not applied, the carryover expires in fiscal 2016. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2Bank Lines of Credit: The Company had a line of credit arrangement (LOC) with State Street Bank and Trust Company until May 27, 2009, to be used for temporary or emergency purposes, primarily for financing redemption payments.The borrowings by each series of the Company were limited to the lesser of (a) $25 million, or (b) the lesser of 25% of the series total net assets or the maximum amount which the series is permitted to borrow pursuant to the prospectus, any law or any other agreement. Combined borrowings were subject to the $25 million cap on the total LOC. Each series agreed to pay annual fees and interest on the unpaid balance based on prevailing market rates as defined in the LOC. Effective May 28, 2009, the fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of NewYork Mellon (each a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. The average amount of borrowings outstanding under the LOC and the Facilities during the period ended June 30, 2009 was approximately $38,800, with a related weighted average annualized interest rate of .76%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) In accordance with an investment advisory agreement between the Company and Founders, the fund compensates Founders for its services as investment adviser by the payment of fees computed daily and paid monthly at an annual rate equal to a percentage of the average daily value of the funds net assets.The fee is 1% of the first $30 million of net assets, .75% of the next $270 million of net assets, .70% of the next $200 million of net assets and .65% of net assets in excess of $500 million. During the period ended June 30, 2009, the Distributor retained $707 and $7 from commissions earned on sales of the funds Class A and 26 Class T shares, respectively, and $977 and $2,441 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Class B, C and T Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay and Class T shares paid the Distributor for distributing their shares at an annual rate of .75% of the value of their average daily net assets of Class B and Class C shares and .25% of the value of the average daily net assets of Class T shares. During the period ended June 30, 2009, Class B, Class C and Class T shares were charged $2,308, $46,408 and $234, respectively, pursuant to the Class B, C and T Plan. The fund also has adopted a Distribution Plan pursuant to Rule 12b-1 under the Act applicable to its Class F shares (the Class F Plan). Under the Class F Plan, the fund is authorized to reimburse the Distributor for expenses paid for distributing or servicing its Class F shares at an annual rate of up to .25% of the value of the average daily net assets of the funds Class F shares. During the period ended June 30, 2009, Class F shares were charged $41,408 pursuant to the Class F Plan. (c) Under the Shareholder Services Plan (Shareholder Services Plan), Class A, Class B and Class C shares pay and Class T shares paid the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A, Class B, Class C and ClassT shares and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2009, Class A, Class B, Class C and Class T shares were charged $34,491, $769, $15,469 and $234, respectively, pursuant to the Shareholder Services Plan. The Company has a shareholder services agreement with the Distributor, whereby the fund has agreed to compensate the Distributor The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) for providing certain shareholder servicing functions to holders of Class F shares. The fund paid the Distributor a monthly fee equal, on an annual basis, to $24.00 per Class F shareholder account considered to be an open account at any time during a given month. During the period ended June 30,2009,Class F shares were charged $2,899 pursuant to this shareholder services agreement. Dreyfus Transfer, Inc. (DTI), a wholly-owned subsidiary of Dreyfus, is the transfer and dividend disbursing agent for all of the funds share classes.The Distributor pays the transfer and dividend agent fees, other than out-of-pocket charges, for Class F only. During the period ended June 30, 2009, Class F shares were charged $622 for out-of-pocket transfer agent charges. The fees charged by DTI with respect to the funds Class A, Class B, Class C, Class I and Class T shares are paid by the fund. These transfer agency fees, including both the per account fees paid to DTI and out-of-pocket charges, during the period ended June 30, 2009 were $35,251. The fund compensates The Bank of NewYork Mellon under two cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2009, the fund was charged $10,692 pursuant to the cash management agreements.These fees were offset by earnings credits pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2009, the fund was charged $1,807 for these services. These fees were partially offset by earnings credits pursuant to the custody agreement. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities, equipment and clerical help. The fee is computed at the annual rate of .06% of the average daily net assets of the fund on the first $500 million, .04% of the average daily net assets of the fund on the next $500 million and .02% of the average daily net assets of the fund in excess of $1 billion, plus rea- 28 sonable out-of-pocket expenses. Dreyfus has contractually agreed in writing to waive any fees received for these services to the extent they exceed its costs in providing the services and a reasonable allocation of the costs incurred by Founders and its affiliates related to the support and oversight of these services. The components of Due to Founders Asset Management LLC and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $78,222, Rule 12b-1 distribution plan fees $14,801, shareholder services plan fees $23,172, custodian fees $1,200, compliance support fees $3,667 and transfer agency per account fees $8,714. (d) Annual retainer fees and attendance fees for the Companys Board of Directors are allocated to each series of the Company based on net assets. During the period ended June 30, 2009, the fund paid $31,278 in directors fees. The Companys Board of Directors has adopted a deferred compensation plan for Company directors that enables directors to elect to defer receipt of all or a portion of the annual compensation that they are entitled to receive from the Company. Under the plan, the compensation deferred is invested in shares of one or more of the Companys series. The amount paid to the director under the plan will be determined based upon the performance of the selected series.The current value of these amounts is included in Other Assets and Directors Deferred Compensation in the Statement of Assets and Liabilities. Increases in the market value of the deferred compensation accounts are added to the directors fees and expenses paid by the fund in the directors fees and expenses in the Statement of Operations, and decreases in the market value of the accounts are subtracted from such fees. During the period ended June 30, 2009, appreciation in the value of the accounts totaled $1,471.This appreciation also is included in the net unrealized appreciation (depreciation) on investments in the Statement of Operations. Deferral of directors fees under the plan does not affect the net assets of the fund. Certain officers of the Company are also officers and/or directors of Founders or its affiliates, which pay their compensation. However, the fund pays a portion of the cost of the services performed by the Companys Chief Compliance Officer and her staff. During the period The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) ended June 30, 2009, the fund was charged $3,667 for these services, which is included in miscellaneous expenses. The affairs of the fund, including services provided by Founders, are subject to the supervision and general oversight of the Companys Board of Directors. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2009, amounted to $57,564,579 and $71,366,876, respectively. The fund adopted Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period ended June 30, 2009, FAS 161 disclosures did not impact the notes to the financial statements. At June 30, 2009, accumulated net unrealized depreciation on investments was $5,291,905, consisting of $8,649,649 gross unrealized appreciation and $13,941,554 gross unrealized depreciation. At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements. At a meeting of the Board of Directors held on May 13, 2009, the Board approved, effective on or about September 1, 2009, the appointment of Dreyfus to replace Founders as the fund's investment adviser. There will be no changes to the services to be provided to the fund as a result of the appointment of Dreyfus as the funds investment adviser. 30 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) At a meeting of the board of directors of Dreyfus Funds, Inc. (the Funds and, in reference to any one of the Funds portfolios, a Fund) held on May 13,2009,the Fundsdirectors unanimously approved a new investment advisory agreement (the New Management Agreement) between each of the Funds and The Dreyfus Corporation (Dreyfus) for a term commencing on or about September 1, 2009 (the Effective Date) and ending April 4, 2010. At their May 13, 2009 meeting, the Funds directors also unanimously approved the continuation of the Investment Advisory Agreement (the Current Management Agreement) between each of the Funds and Founders Asset Management LLC (Founders), the Funds current investment adviser, for a term ending on the earlier of the Effective Date or April 4, 2010. Founders is an indirect, wholly-owned subsidiary of Dreyfus, which is a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon).The boards appointment of Dreyfus to replace Founders as the investment adviser to the Funds relates to a larger process currently underway at BNY Mellon to restructure and consolidate its mutual fund business within Dreyfus. The board of directors of the Funds (board) is comprised entirely of individuals who have no affiliation with Founders or Dreyfus or any affiliates of Founders or Dreyfus (the directors). Prior to the directors May 2009 meeting, Founders and Dreyfus had provided the directors with extensive materials related to the renewal of the Current Management Agreement and the approval of the New Management Agreement (collectively the Agreements), including performance and expense information for other investment companies with similar investment objectives to each Fund derived from data compiled by Lipper Inc., an independent third party (Lipper). During their meeting, the directors discussed the proposed continuance of the Current Management Agreement and the approval of the New Management Agreement with senior management personnel of Founders and Dreyfus. At the conclusion of these discussions, the directors and their independent counsel met in a private session at The Fund 31 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) which no representatives of Founders or Dreyfus were present, to continue their discussion of the Agreements. In determining to continue the Current Management Agreement and to approve the New Management Agreement, the directors considered all factors which they believed to be relevant, including the following: Nature, Extent and Quality of Services Provided by Founders and to be Provided by Founders and Dreyfus The directors recognized that they have had the opportunity to evaluate the investment and non-investment related services which Founders and its affiliates have provided to the Funds primarily through their quarterly review of all of the operations of the Funds during Fund board and committee meetings held throughout the past months. At each such meeting, extensive discussions of Fund operations are held with senior management personnel of Founders and a large volume of documentation with respect to these operations is provided to and reviewed by the directors. Such discussions and documentation afford the directors the continual opportunity to evaluate the nature, extent, and quality of the services provided by Founders and its affiliates to the Funds. The directors further recognized that under the New Management Agreement, the investment advisory and other services to be provided to the Funds by Dreyfus will be virtually identical to those provided by Founders, since there will be no change in the portfolio management of the Funds as a result of the new contractual arrangement. The directors noted that the terms and conditions of the New Management Agreement are substantially identical to the terms and conditions of the Current Management Agreement, except that the fee schedule for Dreyfus Global Growth Fund has been reduced in the New Management Agreement to reflect a fee waiver implemented by Founders on June 1, 2009. The directors were satisfied that Founders is managing and Dreyfus will continue to manage the investment of the assets of the Funds in accordance with each Funds respective investment objective, policies and restrictions, subject to the directors overall supervision. 32 The directors considered that Founders provides and Dreyfus will continue to provide many non-investment related services to the Funds in fulfilling their respective responsibilities under the Agreements. Following their discussion and review, the directors reached the following conclusions: That the breadth and quality of investment advisory and other ser- vices being provided to the Funds by Founders under the Current Management Agreement are satisfactory, as evidenced in part by the performance records of the Funds, to which the directors gave significant attention as indicated below; and That the breadth and quality of investment advisory and other ser- vices to be provided to the Funds by Dreyfus under the New Management Agreement are anticipated to be substantially identical to the investment advisory and other services provided to the Funds by Founders, since there will be no change in the portfolio manage- ment of the Funds as a result of the new contractual arrangement; That the directors are satisfied with the portfolio management and trading services that have been and will continue to be provided to the Funds by Founders as the Funds current investment adviser and that will continue to be provided to the Funds by Dreyfus under the New Management Agreement; the directors also recognize that Founders or its affiliates have provided, and that Dreyfus and its affil- iates will continue to provide, the highest quality accounting, com- pliance and regulatory, administrative, underwriting, custody, share- holder, transfer agent and cash management services to the Funds, while charging fair, reasonable and competitive fees. Investment Performance On a quarterly basis, the directors hold meetings with representatives of the portfolio management team for each Fund (usually a portfolio manager), during which each representative reviews, among other items, performance information, attribution analyses, and the portfolio managers investment outlook. The directors also receive written The Fund 33 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) monthly and quarterly performance information for each Fund. The written quarterly reports include comparisons of each Funds performance with its respective Lipper category and one or more benchmark indexes for the most recent quarter and one-, three-, five-, and ten-year periods, as well as for the portfolio managers tenure. In conjunction with their consideration of renewal of the Current Management Agreement and the approval of the New Management Agreement, the directors received more detailed performance reports about each Fund from Lipper. These reports compared each Funds performance to both a relatively small group of similar funds selected by Lipper (the Lipper performance group), as well as to all funds in the applicable Lipper category (the Lipper performance universe). The performance of Mid-Cap Growth Funds Class F shares placed in the fourth quintile of its Lipper performance group and the fifth quin-tile of its Lipper mid-cap growth fund performance universe for the one-year period ended December 31, 2008, placed in the third quintile of its Lipper performance group and universe for the three-year period ended December 31, 2008, and placed in the second quintile of its Lipper performance group and universe for the five-year period ended December 31, 2008. The Funds Class F shares underperformed the Funds benchmark index for the one- and three-year periods ended March 31, 2009, but outperformed the index for the five-year period then ended. The directors deemed these longer term relative performance results to be satisfactory, although the directors noted that the Funds relative performance in 2007 and 2008 had deteriorated. The directors recognized that Founders had changed the portfolio managers of the Fund in January 2009.The directors were hopeful that this change will improve the Funds relative and absolute performance results. The directors stressed the importance to Founders and to Dreyfus of the need to continue to seek to improve the Funds performance in an effort to maintain the Funds strong longer-term performance results. After consideration of all relevant information and data, the directors concluded that each Fund and its shareholders would continue to ben- 34 efit from Founders and, thereafter, Dreyfuss investment management of the Fund.The directors further determined: That although certain of the Funds have experienced performance difficulties, Founders has focused its efforts upon improving the performance records of the Funds and Founders and, thereafter, Dreyfus will continue to seek improvement; and That the materials provided by Lipper demonstrated that most of the Funds maintained satisfactory performance quintile rankings in their respective comparison universes, with four of five Funds placing in the third quintile of their respective Lipper performance universes for the three-year period ended December 31, 2008, and three of five Funds placing in the top three quintiles of their respective Lipper performance universes for the one-year period ended December 31, 2008; in 2008, one of the Funds placed in the top quintile of its respective Lipper performance group and universe. Costs of the Services to be Provided and Profits to be Realized by Founders, Dreyfus, and Their Affiliates from Founders and Dreyfuss Relationships With the Funds The directors recognized that on a semiannual basis, they received information with respect to the Funds expenses. The directors carefully reviewed and discussed the expense ratios for the Class F shares of each Fund at the meetings at which these reports were presented. In conjunction with their consideration of renewal of the Funds Current Management Agreement, the approval of the New Management Agreement with Dreyfus, and the renewal of other service arrangements, the directors received detailed information from Lipper which compared each Funds management fees and other expenses with those of a group of similar funds selected by Lipper (the Lipper expense group), as well as summary information comparing each Funds management fees and expenses with those of the funds in its Lipper performance universe with load structures similar to that of the Funds (the Lipper expense universe). The Fund 35 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) The directors noted that for the period ended December 31, 2008, Mid-Cap Growth Funds management fees ranked in the third best quintile of its Lipper expense group, with the Funds fees the ninth lowest of 16 peer funds.The Funds contractual management fees at a common asset level were determined by Lipper to be the seventh lowest of the 16 funds in its group.The Funds management fees were in the third quintile of its Lipper expense universe. The directors also considered information provided by Lipper with respect to the profitability of the investment management activities conducted by a number of publicly-held corporations, and were provided with extensive materials with respect to the profitability derived by Founders from providing investment advisory services to the Funds as a group and to each Fund individually. The directors also received and reviewed an analysis of estimated profitability to Dreyfus from providing services to the Funds under the New Management Agreement. The directors further considered certain indirect benefits received by Founders and its affiliates and to be received by Dreyfus and its affiliates as a result of having Founders and, thereafter, Dreyfus provide investment advisory services to the Funds.These included the following: Since Founders sub-advises and Dreyfus will sub-advise a non-Fund account in a style that is similar to that used for one of the Funds, and employees of Founders manage, and employees of Dreyfus will manage, other non-Fund accounts in their capacities as employees of their affiliates, Founders, Dreyfus, and their affiliates realize, and will realize, efficiencies in performing the portfolio management, trading and operational functions related to those non-Fund accounts; The Funds brokerage transactions may be executed with brokers that provide research and brokerage services to Founders, Dreyfus, and their affiliates. These research and brokerage services may be useful to Founders, Dreyfus, and their affiliates in providing invest- ment advisory services to any of the clients they advise, including the Funds; and 36 Affiliates of Founders and Dreyfus receive and will continue to receive various fees for providing accounting, underwriting, share- holder, transfer agency, custody and cash management services to the Funds. Founders also sub-advises one other mutual fund, and Dreyfus manages several mutual funds, that are in the same Lipper categories as a number of the Funds. The directors considered information concerning these accounts that was provided by Founders and Dreyfus. After deliberation and discussion of Fund fees and expenses, the directors determined: That upon review of the advisory fee structures of the Funds in comparison with the competitive expense groups and expense uni- verses selected by Lipper, the levels of investment advisory fees paid by the Funds to Founders and to be paid by the Funds to Dreyfus were deemed to be competitive; That the expense ratios of the Funds are competitive and that Founders continually reviews and Dreyfus will continually review each Funds total expense ratio in an effort to maintain Fund expense ratios at competitive levels; and That the comparative fee and expense information included in the materials provided by Lipper supports the determination that the advisory and other fees payable and to be payable by the Funds to Founders, Dreyfus and their affiliates are fair and reasonable and are essentially fees which would be similar to those that would have resulted solely from arms-length bargaining. With respect to the profitability of Founders and Dreyfus, the directors reviewed the adviser profitability analysis provided by Lipper, which demonstrated that Founders 2008 profitability from providing management services to the Funds under the Current Management Agreement, and the estimated profitability to Dreyfus from providing services to the Funds under the New Management Agreement, were both reasonable in comparison to the entities included in the Lipper analysis. The Fund 37 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) The directors were also advised by independent counsel of the profitability percentage ranges which court cases have found acceptable and determined that Founders profitability percentage and Dreyfuss estimated profitability percentage for providing management services to the Funds were reasonable. The directors concluded that Founders profits from providing management services to the Funds and Dreyfuss estimated profitability to be derived from providing such services were reasonable in relationship to the overall services which Founders provides and Dreyfus will provide. Economies of Scale The directors reviewed information provided by Founders and Dreyfus which summarized the extent, if any, that Founders, Dreyfus and the Funds would achieve certain economies of scale if the assets of the Funds were to increase. After review and discussion, the directors considered the extent to which economies of scale and common management are shared with each Fund, including the economies that would be realized from the growth of each Funds assets. After such consideration, the directors determined that all of the Funds have structured breakpoints in their advisory fees, which result in fee reductions as the assets of each Fund reach defined levels, and that such fee reductions, when implemented, would benefit all of the applicable Funds shareholders through decreases in the Funds expense ratio. Dedication to Regulatory Requirements and Restrictions An important factor in the directors consideration of renewal of the Current Management Agreement with Founders and the approval of the New Management Agreement with Dreyfus included the directors recognition of the dedication by Founders and Dreyfus of stringent 38 adherence to regulatory requirements and restrictions. The directors determined that Founders and Dreyfus are dedicated to compliance with all applicable rules and regulations and that the systems of controls which are in place to ensure that the service providers to the Funds, including Founders and Dreyfus, and the Funds themselves, maintain and will continue to maintain strict adherence to the law are excellent. Overall Conclusions The directors determined that they are satisfied with the performance of the Funds and with the quality of the advisory and other services being provided by Founders and those to be provided by Dreyfus and their respective affiliates to the Funds. The directors recognized that efforts are being and will continue to be made to improve each Funds performance and to maintain Fund expense ratios at reasonable and competitive levels. The directors concluded that continuation of the Current Management Agreement between each Fund and Founders,which would enable each Fund to continue to receive investment advisory services from Founders, is in the best interests of each Fund and its shareholders, the services to be performed under the Current Management Agreement are services required for the operations of the Funds, Founders has provided satisfactory investment management services to the Funds in the past, and the fees for the management services which Founders will perform will be fair and reasonable and within the range of what would have been negotiated at arms length in light of the circumstances. The directors further concluded that the approval of the New Management Agreement between each Fund and Dreyfus is in the best interests of each Fund and its shareholders, the services to be performed under the New Management Agreement are services required The Fund 39 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) for the operations of the Funds, the terms and conditions of the New Management Agreement will be substantially identical to the terms and conditions of the Current Management Agreement (with the exception of the reduction in Dreyfus Global Growth Funds fee schedule, discussed above), the individuals who are providing portfolio management services to the Funds under the Current Management Agreement immediately prior to the effectiveness of the New Management Agreement will continue to perform those services immediately following the effectiveness of the Agreement, and the fees for the advisory services which Dreyfus will perform will be fair and reasonable and within the range of what would have been negotiated at arms length in light of the circumstances. 40 Dreyfus Passport Fund Passport Fund is closed to new investors. Please see the prospectus for additional information. SEMIANNUAL REPORT June 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio managers only through the end of the period covered and do not necessarily represent the views of Dreyfus, Founders or any other person in our organization. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 23 Notes to Financial Statements 38 Factors Considered in Approving Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Passport Fund The Fund A LETTER FROM THE CHAIRMAN Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Passport Fund, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows in early March, equities staged an impressive rally, enabling most major stock market indices to end the six-month reporting period close to where they began.While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the stock markets 2009 rebound. Indeed, the markets advance was led mainly by lower-quality stocks when investors developed renewed appetites for risk. We would prefer to see a steadier rise in stock prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. J. David Officer Chairman, President and Chief Executive Officer Founders Asset Management LLC July 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by William S. Patzer, CFA, and Mark A. Bogar, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Passport Funds Class A shares produced a total return of 14.17%, Class B shares returned 13.79%,Class C shares returned 13.70%,Class F shares returned 14.44%, and Class I shares returned 14.28%. 1 The funds benchmark, the Standard & Poors Developed ex U.S. Small Cap Index, produced a total return of 18.11% for the same period. 2 Heightened risk aversion among global investors at the beginning of the reporting period gave way to optimism in the spring, fueling a sustained market rebound as investors looked forward to better economic conditions, particularly in the emerging markets.Although the fund participated in the market rally, it fell short of its benchmarks performance primarily due to disappointments among financial and consumer discretionary stocks. The Funds Investment Approach The fund seeks capital appreciation by investing at least 65% of its total assets in foreign small-cap companies from a minimum of three countries, in both developed and emerging economies.The fund may invest in larger foreign companies or in U.S.-based companies and may purchase securities of companies in initial public offerings.Ourbottom-up investment approach emphasizes individual stock selection over broader economic and market trends.We use quantitative models and traditional qualitative analysis to construct a diversified portfolio of stocks with low price multiples and positive trends in earnings forecasts when compared to the benchmark. International Equities Rebounded in a Sustained Rally When 2009 began, investor sentiment was depressed by a deep and prolonged global economic downturn.Rising unemployment and plummeting housing prices led to recessionary conditions in many parts of The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) the world. At the same time, the world was in the grip of a financial crisis that nearly led to the collapse of the global banking system. By mid-March, however, global credit markets appeared to stabilize and economic deterioration seemed to slow, sparking a market rally. The rebound was led primarily by stocks that had been severely beaten down during the downturn. While the developed markets benefited from the rebound, the emerging markets fared especially well as investors grew more tolerant of risk. Positioned for a Cyclical Recovery Although the fund was well positioned for the market rebound in most market sectors, we remained cautious regarding the potential for fundamental improvement in the financials and consumer discretionary sectors due to high debt levels and the threat of bankruptcy for some companies. This defensive posture limited the funds participation in gains among some of the sectors more highly leveraged companies. In addition, positions in relatively defensive stockssuch as Japans Bank of Kyoto and clothier Chiyodaproved detrimental to the funds relative performance as investors became more tolerant of risks. Our stock selection strategy in the health care sector also hurt the funds results. For example, Germany hematology specialist Biotest suffered when the company and its competitors added capacity, leading to lower earnings estimates. A substantial investment in South Korean pharmaceutical companyYuhan faltered when investors generally turned to less defensive investments. Finally, relatively defensive postures in Australia and Canada produced below-average results when commodity prices rose in anticipation of an economic recovery. The fund achieved better relative results in the industrials and consumer staples sectors, where we favored more economically sensitive stocks. In the industrials sector, U.K.-based Regus , which was severely punished during the downturn, saw its share price increase as investors realized that the office space providers business fundamentals remained sound. Germanys MTU Aero Engines advanced amid strong orders for military and commercial aircraft engines. Italian consumer staples firm Parmalat gained value when a litigation settlement swelled the milk distributors balance sheet with cash, and South Koreas CJ O Shopping fared well as the cable television network grew its Chinese and Indian subscriber bases. 4 Our stock-picking process achieved positive results in Japan, Spain, Germany and South Korea, among other countries. Our stock selection strategy also boosted the funds performance in the energy sector through holdings such as Canadas Crescent Point Energy Corp. and Frances Technip. Other individual winners included U.K.-based miner Vedanta Resources , which benefited from rising copper prices driven by the development of infrastructure in China, and South Koreas NCsoft , whose multiplayer online games found a growing consumer base in China. Increased Exposure to Cyclicals and Emerging Markets As of the reporting periods end, it appears to us that economic recovery may be at hand. In addition, investors seem to be responding to attractive valuations,and corporate earnings estimates have begun to move upward. Indeed, we believe that our investment process is well suited to a return of investors focus to business fundamentals.We have positioned the fund for recovery through attractively valued, economically sensitive companies with exposure to favorable business trends, particularly in the emerging markets, which we believe will continue to grow faster than most developed economies. In contrast, we have reduced the funds exposure to traditionally defensive market sectors. July 15, 2009 Small companies carry additional risks because their earnings and revenues tend to be less predictable, and their share prices more volatile than those of larger, more established companies. The shares of smaller companies tend to trade less frequently than those of larger, more established companies. Investing in foreign companies involves special risks, including changes in currency rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards and less market liquidity. An investment in this fund should be considered only as a supplement to an overall investment program. Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gains distributions.The S&P Developed ex U.S. Small Cap Index captures the bottom 15% of companies in the developed countries excluding the U.S. within the S&P Global Broad Market Index with a float adjusted market capitalization of US$100 million or greater and minimum annual trading liquidity of US$50 million. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund's prospectus or talk to your financial advisor. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Passport Fund from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the expenses you paid on your account over this period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the results by the number in the Expenses paid per $1,000 line for the class of shares you own. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Class A Class B Class C Class F Class I Expenses paid per $1,000  $ 13.17 $ 16.38 $ 17.33 $ 10.58 $ 11.90 Ending value (after expenses) $1,141.70 $1,137.90 $1,137.00 $1,144.40 $1,142.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Class A Class B Class C Class F Class I Expenses paid per $1,000  $ 12.37 $ 15.40 $ 16.29 $ 9.94 $ 11.18 Ending value (after expenses) $1,012.50 $1,009.47 $1,008.58 $1,014.93 $1,013.69  Expenses are equal to the funds annualized expense ratio of 2.48% for Class A shares, 3.09% for Class B shares, 3.27% for Class C shares, 1.99% for Class F shares and 2.24% for Class I shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Common Stocks97.5% Shares Value ($) Australia3.0% Australian Worldwide Exploration 76,901 159,215 Centennial Coal 70,502 139,719 CFS Retail Property Trust 87,580 116,415 Computershare 21,868 158,904 Downer EDI 40,740 183,465 Metcash 49,630 172,322 Sino Gold Mining 31,610 a 131,909 Austria.6% bwin Interactive Entertaiment 4,560 a Belgium1.1% Bekaert 2,370 243,380 Cofinimmo 1,130 131,559 Canada6.8% Altagas Income Trust 7,590 104,755 Biovail 20,030 269,042 Crescent Point Energy Trust 9,352 276,000 Emera 5,710 106,697 First Quantum Minerals 3,410 164,943 HudBay Minerals 18,130 a 119,734 IAMGOLD 16,570 167,852 Laurentian Bank of Canada 7,360 222,022 Quadra Mining 12,530 a 94,064 Red Back Mining 34,600 a 301,697 Rona 11,620 a 127,401 Silver Standard Resources 7,550 a 143,936 Sino-Forest 17,490 a 186,496 Westjet Airlines, Cl. VV 15,070 a 130,886 China.5% Zhejiang Expressway, Cl. H 234,000 Finland1.8% Huhtamaki 23,470 241,972 Konecranes 7,370 173,160 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Finland (continued) Outotec 8,980 212,877 France8.3% Cap Gemini 4,174 153,632 CNP Assurances 2,830 270,154 Faiveley 1,290 98,255 Fonciere des Regions 3,517 264,351 Gecina 2,000 123,718 Havas 96,218 236,189 Ipsen 4,277 186,760 Neopost 1,260 113,123 Nexity 9,460 282,111 Publicis Groupe 10,660 324,924 Scor 10,860 222,559 Sodexo 2,420 124,206 Technip 6,630 324,474 Teleperformance 7,154 217,457 Germany7.0% Deutsche Euroshop 4,629 142,524 Deutsche Lufthansa 11,881 148,823 Hochtief 4,810 242,217 Infineon Technologies 52,350 a 189,086 Kloeckner & Co. 10,470 a 222,350 Lanxess 7,480 185,292 MTU Aero Engines Holding 6,840 249,456 Rheinmetall 5,010 216,799 Salzgitter 3,548 310,651 Software 1,530 108,187 Tognum 18,400 241,579 Wincor Nixdorf 4,050 226,556 Greece.5% Public Power 8,930 Hong Kong1.5% Chaoda Modern Agriculture Holdings 216,000 126,816 China Agri-Industries Holdings 311,000 193,828 8 Common Stocks (continued) Shares Value ($) Hong Kong (continued) Hopson Development Holdings 92,000 142,455 Neo-China Land Group Holdings 493,500 b 47,759 Peace Mark Holdings 586,000 a,b 0 Ireland.8% DCC 14,183 Italy5.0% ACEA 14,336 174,748 Banca Popolare di Milano 43,977 261,860 Benetton Group 23,155 203,322 Buzzi Unicem 13,254 187,215 DiaSorin 8,420 209,168 Indesit 41,850 a 213,679 Parmalat 134,610 324,578 Recordati 31,970 197,539 Japan25.3% Air Water 13,400 146,632 Alps Electric 18,900 103,016 Amada 26,000 161,690 Bank of Kyoto 14,000 130,087 Bank of Yokohama 28,000 150,291 Chiba Bank 27,000 176,879 Chiyoda 10,500 150,218 Circle K Sunkus 14,900 232,967 COMSYS Holdings 13,000 144,010 Daifuku 26,500 189,011 Daito Trust Construction 1,900 89,950 Daiwa ETF-TOPIX 16,500 164,794 Disco 5,400 229,859 F.C.C 13,300 182,682 Fukuoka Financial Group 33,000 148,007 Funai Electric 3,900 160,745 Gourmet Navigator 42 118,910 H.I.S 7,300 161,052 Hogy Medical 2,592 131,860 Hokuhoku Financial Group 98,000 246,221 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Japan Aviation Electronics Industry 32,000 199,003 Japan Excellent 19 80,679 Kansai Paint 36,000 259,012 Keihin 26,700 351,491 Kuroda Electric 17,800 239,686 KYORIN 10,000 151,786 Lintec 8,800 153,123 Matsui Securities 29,000 263,746 Matsumotokiyoshi Holdings 7,200 148,530 MegaChips 7,800 179,776 Mitsumi Electric 13,800 295,858 NSD 10,500 106,613 Pacific Metals 15,000 116,487 Pigeon 7,400 235,860 Point 4,940 265,669 Seino Holdings 29,000 241,767 Shimachu 7,800 164,390 Shimano 3,600 137,915 Shinko Electric Industries 14,000 173,837 Shinko Plantech 22,100 175,754 SKY Perfect JSAT Holdings 263 100,482 Star Micronics 13,000 125,249 Sumitomo Bakelite 28,000 140,988 Tokai Rika 8,200 131,020 Tokyo Ohka Kogyo 8,300 160,795 Tokyu REIT 21 113,808 Top REIT 31 120,048 Toshiba Machine 52,000 192,733 Towa Pharmaceutical 2,200 110,548 Toyo Engineering 55,000 186,721 Tsumura & Co. 3,500 109,375 Yamaguchi Financial Group 20,000 264,327 Luxembourg.5% Gagfah 20,420 10 Common Stocks (continued) Shares Value ($) Netherlands2.0% Gemalto 5,365 a 185,579 Imtech 12,952 251,442 Koninklijke Vopak 5,210 a 260,021 Norway.9% Petroleum Geo-Services 31,600 a 195,911 TGS Nopec Geophysical 13,800 a 136,332 Singapore.4% Suntec Real Estate Investment Trust 240,000 South Korea3.3% Daegu Bank 15,220 139,798 Honam Petrochemical 2,645 159,265 Kiwoom Securities 2,585 101,265 Korea Plant Service & Engineering 6,830 178,552 LG Dacom 9,270 128,447 LG Fashion 11,330 215,250 Youngone 16,150 b 145,804 Yuhan 707 103,791 Spain3.4% Almirall 17,921 198,589 Bankinter 16,879 199,354 Corporacion Financiera Alba 5,991 288,411 Enagas 6,909 135,823 Prosegur Cia de Seguridad 7,640 245,090 Viscofan 6,800 144,983 Sweden.5% Loomis 18,460 Switzerland5.2% Actelion 2,330 a 121,937 Adecco 7,733 322,191 Baloise Holding 2,270 168,531 Banque Cantonale Vaudoise 400 126,208 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Switzerland (continued) Kuoni Reisen Holding 765 237,676 Schindler Holding 6,110 379,379 Swiss Life Holding 2,740 a 236,594 Temenos Group 13,810 a 235,188 United Kingdom18.7% 3i Group 35,877 142,823 Afren 244,080 a 213,806 AMEC 15,440 165,855 Asos 51,600 a 288,600 Autonomy 11,800 a 278,937 Balfour Beatty 39,370 200,121 Beazley 89,760 143,595 Berkeley Group Holdings 15,680 a 207,382 Big Yellow Group 19,640 110,493 Catlin Group 32,230 170,322 Charter International 39,960 284,630 Chemring Group 3,990 142,430 Close Brothers Group 16,174 174,804 Cookson Group 39,557 169,999 Croda International 28,700 251,874 Dana Petroleum 6,252 a 144,190 Davis Service Group 27,520 150,978 Dominos Pizza UK & IRL 83,030 281,024 Game Group 84,540 228,768 GKN 59,770 121,919 Halfords Group 43,990 225,233 Henderson Group 67,560 101,968 IG Group Holdings 55,070 253,880 Inmarsat 21,730 194,994 Interserve 66,357 191,299 London Stock Exchange Group 14,320 165,484 Spectris 21,796 197,738 Spirent Communications 188,248 195,866 SSL International 22,220 189,340 Thomas Cook Group 99,610 336,731 12 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Tomkins 85,280 207,624 Tui Travel 73,147 278,859 Tullet Prebon 35,740 174,026 United States.4% SPDR DJ EURO STOXX 50 Fund 4,670 Total Investments (cost $35,235,142) 97.5% Cash and Receivables (Net) 2.5% Net Assets 100.0% a Non-income producing security. b Illiquid security, fair valued by management. At the period end, the value of these securities amounted to $193,563 or 0.5% of net assets.The valuation of these securities has been determined in good faith under the direction of the Board of Directors. Portfolio Summary (Unaudited)  Value (%) Value (%) Industrial 21.5 Health Care 5.6 Financial 19.1 Consumer Staples 4.5 Consumer Discretionary 17.2 Utilities 1.7 Materials 10.2 Exchange Traded Funds .9 Information Technology 10.1 Telecommunication Services .9 Energy 5.8  Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 35,235,142 34,444,001 Cash 189,441 Cash denominated in foreign currencies 179,786 179,920 Receivable for shares of Common Stock subscribed 293,151 Receivable for investment securities sold 204,751 Dividends and interest receivable 93,429 Unrealized appreciation on forward foreign currency exchange contractsNote 4 16 Other assets 83,073 Prepaid expenses 31,325 Liabilities ($): Due to Founders Asset Management LLC and affiliatesNote 3(c) 46,009 Directors deferred compensation 83,073 Payable for shares of Common Stock redeemed 38,852 Accrued expenses 37,386 Net Assets ($) Composition of Net Assets ($): Paid-in capital 150,566,048 Accumulated undistributed investment incomenet 296,076 Accumulated net realized gain (loss) on investments (114,767,499) Accumulated net unrealized appreciation (depreciation) on investments (780,838) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class F Class I Net Assets ($) 8,849,182 395,305 1,570,256 24,421,131 77,913 Shares Outstanding 621,974 29,547 116,546 1,717,562 5,633 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends (net of $73,110 foreign taxes withheld at source) 636,554 Interest 1,493 Total Income Expenses: Investment advisory feeNote 3(a) 156,787 Shareholder servicing costsNote 3(c) 57,586 Custodian feesNote 3(c) 36,281 Registration fees 27,369 Auditing fees 22,427 Directors fees and expensesNote 3(d) 17,959 Distribution feesNote 3(b) 17,515 Accounting feesNote 3(c) 15,679 Prospectus and shareholders reports 1,450 Loan commitment feesNote 2 200 Interest expenseNote 2 20 Miscellaneous 3,653 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (12,612) Lessreduction in accounting feesNote 3(c) (1,607) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (5,445,406) Net realized gain (loss) on financial futures (92,247) Net realized gain (loss) on forward foreign currency exchange contracts (24,215) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (including $16 net unrealized appreciation on forward foreign currency exchange contracts) 9,592,723 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) a December 31, 2008 Operations ($): Investment incomenet 295,340 844,492 Net realized gain (loss) on investments (5,561,868) (24,588,695) Net unrealized appreciation (depreciation) on investments 9,592,723 (16,172,818) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (127,022)  Class C Shares (244)  Class F Shares (428,042) (126,599) Class I Shares (1,449) (93) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 324,737 563,487 Class B Shares  4,458 Class C Shares 2,198 21,053 Class F Shares 183,977 1,028,222 Class I Shares 1,201 24,570 Dividends reinvested: Class A Shares 106,182  Class C Shares 189  Class F Shares 415,570 122,849 Class I Shares 1,376 87 Cost of shares redeemed: Class A Shares (999,430) (4,813,968) Class B Shares (46,606) (409,740) Class C Shares (128,651) (1,644,637) Class F Shares (1,735,947) (11,603,374) Class I Shares (3,320) (34,573) Class T Shares (114,247) (70,385) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 33,537,120 90,392,784 End of Period Undistributed investment incomenet 296,076 557,493 16 Six Months Ended June 30, 2009 Year Ended (Unaudited) a December 31, 2008 Capital Share Transactions: Class A b,c Shares sold 25,089 27,852 Shares issued for dividends reinvested 9,704  Shares redeemed (83,133) (235,636) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold  200 Shares redeemed (3,791) (19,981) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 192 1,131 Shares issued for dividends reinvested 18  Shares redeemed (11,413) (81,322) Net Increase (Decrease) in Shares Outstanding Class F Shares sold 22,419 52,898 Shares issued for dividends reinvested 38,053 5,239 Shares redeemed (147,602) (611,154) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 102 1,084 Shares issued for dividends reinvested 129 4 Shares redeemed (291) (1,451) Net Increase (Decrease) in Shares Outstanding Class T c Shares redeemed a Effective as of the close of business on February 4, 2009, the Fund no longer offers Class T shares. b During the period ended June 30, 2009, 1,656 Class B shares representing $19,152 were automatically converted to 1,545 Class A shares and during the period ended December 31, 2008, 6,499 Class B shares representing $135,000, were automatically converted to 6,061 Class A shares. c On the close of business on February 4, 2009, 10,146 Class T shares representing $114,247 were automatically converted to 9,617 Class A shares. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2009 Year Ended December 31, Class A Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 12.69 25.80 26.22 20.10 16.76 14.24 Investment Operations: Investment income (loss)net a .10 .25 (.01) (.01) (.14) (.11) Net realized and unrealized gain (loss) on investments 1.64 (13.36) (.28) 6.13 3.48 2.63 Total from Investment Operations 1.74 (13.11) (.29) 6.12 3.34 2.52 Distributions: Dividends from investment incomenet (.20)  (.13)    Net asset value, end of period 14.23 12.69 25.80 26.22 20.10 16.76 Total Return (%) b 14.17 c (50.83) (1.15) 30.45 19.93 17.70 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.57 d 2.14 2.00 1.87 2.29 2.02 Ratio of net expenses to average net assets 2.48 d 1.74 1.87 1.78 2.12 1.92 Ratio of net investment income (loss) to average net assets 1.59 d 1.26 (.05) (.05) (.82) (.77) Portfolio Turnover Rate 64.48 c 150 93 73 729 648 Net Assets, end of period ($ x 1,000) 8,849 8,504 22,653 29,817 22,107 19,726 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 18 Six Months Ended June 30, 2009 Year Ended December 31, Class B Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 11.75 24.14 24.65 19.13 16.09 13.79 Investment Operations: Investment income (loss)net a .06 .03 (.26) (.22) (.28) (.23) Net realized and unrealized gain (loss) on investments 1.57 (12.42) (.25) 5.74 3.32 2.53 Total from Investment Operations 1.63 (12.39) (.51) 5.52 3.04 2.30 Net asset value, end of period 13.38 11.75 24.14 24.65 19.13 16.09 Total Return (%) b 13.79 c (51.33) (2.11) 28.91 18.89 16.68 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.18 d 3.20 2.98 2.85 3.13 2.89 Ratio of net expenses to average net assets 3.09 d 2.80 2.87 2.77 2.97 2.78 Ratio of net investment income (loss) to average net assets 1.01 d .17 (1.03) (1.17) (1.66) (1.63) Portfolio Turnover Rate 64.48 c 150 93 73 729 648 Net Assets, end of period ($ x 1,000) 395 392 1,283 2,591 16,421 17,917 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Class C Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 11.85 24.30 24.73 19.12 16.07 13.76 Investment Operations: Investment income (loss)net a .05 .08 (.19) (.19) (.27) (.22) Net realized and unrealized gain (loss) on investments 1.57 (12.53) (.24) 5.80 3.32 2.53 Total from Investment Operations 1.62 (12.45) (.43) 5.61 3.05 2.31 Distributions: Dividends from investment incomenet (.00) b      Net asset value, end of period 13.47 11.85 24.30 24.73 19.12 16.07 Total Return (%) c 13.70 d (51.26) (1.82) 29.39 18.98 16.79 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.36 e 2.95 2.68 2.68 3.08 2.81 Ratio of net expenses to average net assets 3.27 e 2.55 2.55 2.60 2.92 2.70 Ratio of net investment income (loss) to average net assets .80 e .44 (.73) (.89) (1.60) (1.55) Portfolio Turnover Rate 64.48 d 150 93 73 729 648 Net Assets, end of period ($ x 1,000) 1,570 1,514 5,052 7,169 7,568 10,249 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 20 Six Months Ended June 30, 2009 Year Ended December 31, Class F Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 12.71 25.84 26.21 20.11 16.76 14.24 Investment Operations: Investment income (loss)net a .13 .30 .03 (.04) (.13) (.11) Net realized and unrealized gain (loss) on investments 1.63 (13.37) (.27) 6.14 3.48 2.63 Total from Investment Operations 1.76 (13.07) (.24) 6.10 3.35 2.52 Distributions: Dividends from investment incomenet (.25) (.06) (.13)    Net asset value, end of period 14.22 12.71 25.84 26.21 20.11 16.76 Total Return (%) 14.44 b (50.71) (.94) 30.33 19.99 17.70 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.08 c 1.93 1.82 1.93 2.24 2.00 Ratio of net expenses to average net assets 1.99 c 1.53 1.69 1.85 2.08 1.89 Ratio of net investment income (loss) to average net assets 2.08 c 1.49 .12 (.20) (.76) (.75) Portfolio Turnover Rate 64.48 b 150 93 73 729 648 Net Assets, end of period ($ x 1,000) 24,421 22,935 60,918 72,043 64,112 75,677 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Class I Shares (Unaudited) 2008 2007 a 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 12.39 25.17 25.60 19.60 16.31 13.82 Investment Operations: Investment income (loss)net b .11 .27 .04 .03 (.12) (.07) Net realized and unrealized gain (loss) on investments 1.58 (13.03) (.28) 5.97 3.41 2.56 Total from Investment Operations 1.69 (12.76) (.24) 6.00 3.29 2.49 Distributions: Dividends from investment incomenet (.25) (.02) (.19)    Net asset value, end of period 13.83 12.39 25.17 25.60 19.60 16.31 Total Return (%) 14.28 c (50.75) (.98) 30.61 20.17 18.02 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.33 d 1.97 1.83 1.68 2.08 1.79 Ratio of net expenses to average net assets 2.24 d 1.56 1.71 1.61 1.89 1.68 Ratio of net investment income (loss) to average net assets 1.86 d 1.40 .13 .09 (.69) (.51) Portfolio Turnover Rate 64.48 c 150 93 73 729 648 Net Assets, end of period ($ x 1,000) 78 71 152 200 310 190 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Passport Fund (the fund) is a separate diversified series of Dreyfus Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering five series, including the fund.The funds investment objective is to seek capital appreciation through investments in foreign small-cap companies. Founders Asset Management LLC (Founders) serves as the funds investment adviser. Founders is an indirect, wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon). MBSC Securities Corporation (the Distributor), the direct owner of Founders and a wholly-owned subsidiary of The Dreyfus Corporation (Dreyfus), an affiliate of Founders, is the distributor of the funds shares. The fund is authorized to issue up to 600 million shares of Common Stock, par value $.01 per share, in the following classes of shares: Class A, Class B, Class C, Class F and Class I shares. Class A shares are subject to a sales charge imposed at the time of purchase, although the shares may be purchased at net asset value (NAV) without a sales charge by certain categories of investors. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class F and Class I shares are sold at NAV per share. Class F shares are sold only to Class F grandfathered investors, and Class I shares are sold only to eligible institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class. Income and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Effective December 3, 2008, investments for new accounts were no longer permitted in Class T shares of the fund, except that participants in certain group retirement plans were able to open a new account in Class T shares of the fund, provided that the fund was established as an investment option under the plans before December 3, 2008. On February 4, 2009, the fund issued to each holder of its Class T shares, in exchange for said shares, Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares. Subsequent investments in the funds Class A shares made by prior holders of the funds Class T shares who received Class A shares of the fund in exchange for their Class T shares are subject to the front-end sales load schedule that was in effect for Class T shares at the time of the exchange. Otherwise, all other Class A share attributes will be in effect. Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. Each class of the fund bears expenses incurred specifically on its behalf and, in addition, each class bears a portion of general expenses based on the relative net assets or the number of shareholder accounts of the class.The type of expense determines the allocation method. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: A domestic equity security listed or traded on a securities exchange or in the over-the-counter market is valued at its last sale price on the exchange or market where it is principally traded or, in the case of a security traded on NASDAQ, at its official closing price. Lacking any sales on that day, the security is valued at the current closing bid price, or by quotes from dealers making a market in the security if the closing bid price is not available. 24 A foreign equity security traded on a foreign exchange is valued at the last quoted official closing price available before the time when the funds assets are valued, or at the last quoted sales price if the exchange does not provide an official closing price or if the foreign market has not yet closed. Lacking any sales that day, the security is valued at the current closing bid price. NewYork closing exchange rates are used to convert foreign currencies to U.S. dollars. A debt security with a remaining maturity greater than 60 days at the time of purchase is valued in accordance with the evaluated bid price supplied by a pricing service approved by the Companys Board of Directors or, if such price is not available, at the mean between the highest bid and lowest asked quotations obtained from at least two securities dealers.A debt security with a remaining maturity of 60 days or less at the time of purchase is valued at amortized cost, which approximates market value, unless it is determined that amortized cost would not represent market value, in which case the securities would be marked to market. Registered investment companies that are not traded on an exchange are valued at their NAV. If market quotations or official closing prices are not readily available or are determined not to reflect accurately fair value, securities will be valued at their fair value as determined in good faith by the Companys Board of Directors or pursuant to procedures approved by the Board of Directors.These situations may include instances where an event occurs after the close of the market on which a security is traded but before the fund calculates its NAV, and it is determined that the event has materially affected the value of the security. Fair value of foreign equity securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund adopted Statement of Financial Accounting Standards No.157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Foreign 33,930,133  193,563 Mutual Funds/ETFs 320,305   Other Financial Instruments   16  16 Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. 26 The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Valuation Inputs Securities ($) Balance as of 12/31/2008 66,861 Realized gain (loss)  Change in unrealized appreciation (depreciation) (17,932) Net purchases (sales)  Transfers in and/or out of Level 3 144,634 Balance as of 6/30/2009 (b) Foreign securities and currency transactions: The fund normally will invest a large portion of its assets in foreign securities. In the event the fund executes a foreign security transaction, the fund may enter into a forward foreign currency exchange contract (forward contract) to settle the foreign security transaction. The fund could be exposed to risk if counterparties are unable to meet the terms of the contracts or if the value of the currency changes unfavorably to the U.S. dollar. The resultant foreign currency gain or loss from the contract is recorded as foreign currency gain or loss and is presented as such in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. The accounting records of the fund are maintained in U.S. dollars.The market values of foreign securities,currency holdings and other assets and liabilities are translated into U.S. dollars based on the current exchange rates each business day. Purchases and sales of investment securities and income and expense items denominated in foreign currencies are translated into U.S.dollar amounts on the respective dates of such transactions. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net unrealized appreciation (depreciation) from investments and foreign currency transactions in the Statement of Operations. Reported net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized appreciation or depreciation on investments and foreign currency translation arises from changes in the values of assets and liabilities, including investments in securities held at the date of the financial statements, resulting from changes in the exchange rates and changes in market prices of securities held. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (d) Affiliated issuers: Investments in other investment companies advised by Founders or its affiliates are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from 28 net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (f) Federal income taxes: No provision has been made for federal income taxes since it is the policy of the fund to comply with the requirements of Subchapter M of the Code that are applicable to regulated investment companies and to make distributions of income and capital gains sufficient to relieve it from all income taxes.The fund is treated as a separate tax entity for federal income tax purposes. As of and during the period ended June 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $100,014,691 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2008. If not applied, $72,594,825 of the carryover expires in fiscal 2009, $11,833,084 expires in fiscal 2010 and $15,586,782 expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2008 was as follows: ordinary income $126,692.The tax character of current year distributions will be determined at the end of the current fiscal year. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2Bank Lines of Credit: The Company had a line of credit arrangement (LOC) with State Street Bank and Trust Company until May 27, 2009, to be used for temporary or emergency purposes, primarily for financing redemption payments.The borrowings by each series of the Company were limited to the lesser of (a) $25 million, or (b) the lesser of 25% of the series total net assets or the maximum amount which the series is permitted to borrow pursuant to the prospectus, any law or any other agreement. Combined borrowings were subject to the $25 million cap on the total LOC. Each series agreed to pay annual fees and interest on the unpaid balance based on prevailing market rates as defined in the LOC. Effective May 28, 2009, the fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided byThe Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. The average amount of borrowings outstanding under the LOC and the Facilities during the period ended June 30, 2009,was approximately $5,200 with a related weighted average annualized interest rate of .77%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) In accordance with an investment advisory agreement between the Company and Founders, the fund compensates Founders for its services as investment adviser by the payment of fees computed daily and paid monthly at an annual rate equal to a percentage of the average daily value of the funds net assets.The fee is 1% of the first $250 million of net assets, .80% of the next $250 million of net assets, and .70% of net assets in excess of $500 million. 30 During the period ended June 30, 2009, the Distributor retained $11 from commissions earned on sales of the funds Class A shares, and $4 and $109 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under a Distribution Plan (the Class B, C and T Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay and Class T shares paid the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B and Class C shares and .25% of the value of the average daily net assets of Class T shares. During the period ended June 30, 2009, Class B, Class C and Class T shares were charged $1,364, $5,268 and $28, respectively, pursuant to the Class B, C and T Plan. The fund also has adopted a Distribution Plan pursuant to Rule 12b-1 under the Act applicable to its Class F shares (the Class F Plan). Under the Class F Plan, the fund is authorized to reimburse the Distributor for expenses paid for distributing or servicing its Class F shares at an annual rate of up to .25% of the value of the average daily net assets of the Funds Class F shares. During the period ended June 30, 2009, Class F shares were charged $10,855 pursuant to the Class F Plan. (c) Under the Shareholder Services Plan,Class A, Class B and Class C shares pay and Class T shares paid the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2009, Class A, Class B, Class C and Class T shares were charged $9,965, $455, $1,756 and $28, respectively, pursuant to the Shareholder Services Plan. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company has a shareholder services agreement with the Distributor whereby the fund has agreed to compensate the Distributor for providing certain shareholder servicing functions to holders of Class F shares. The fund paid the Distributor a monthly fee equal, on an annual basis, to $24.00 per Class F shareholder account considered to be an open account at any time during a given month. During the period ended June 30, 2009, Class F shares were charged $9,334 pursuant to this shareholder services agreement. Dreyfus Transfer, Inc. (DTI), a wholly-owned subsidiary of Dreyfus, is the transfer and dividend disbursing agent for all of the funds share classes.The Distributor pays the transfer and dividend agent fees, other than out-of-pocket charges, for Class F only. During the period ended June 30, 2009, no fees were charged to Class F shares for out-of-pocket transfer agent charges. The fees charged by DTI with respect to the funds Class A,Class B,Class C, Class I and Class T shares are paid by the fund.These transfer agency fees, including both the per account fees paid to DTI and out-of-pocket charges, during the period ended June 30, 2009 were $13,867. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Founders, under two cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2009, the fund was charged $3,932 for these services.These fees were offset by earnings credits pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2009, the fund was charged $36,281 pursuant to the custody agreement.These fees were partially offset by earnings credits pursuant to the custody agreement. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and share- 32 holder reporting, as well as related facilities, equipment and clerical help. The fee is computed at the annual rate of .10% of the average daily net assets of the fund on the first $500 million, .065% of the average daily net assets of the fund on the next $500 million and .02% of the average daily net assets of the fund in excess of $1 billion, plus reasonable out-of- pocket expenses. Dreyfus has contractually agreed in writing to waive any fees received for these services to the extent they exceed its costs in providing the services and a reasonable allocation of the costs incurred by Founders and its affiliates related to the support and oversight of these services. During the period ended June 30, 2009, Dreyfus waived $1,607. The components of Due to Founders Asset Management LLC and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $29,055, Rule 12b-1 distribution plan fees $2,967, shareholder services plan fees $2,239, compliance support fees $3,667, custodian fees $1,037, transfer agency per account fees $4,138 and accounting fees $2,906. (d) Annual retainer fees and attendance fees for the Companys Board of Directors are allocated to each series of the Company based on net assets. During the period ended June 30, 2009, the fund paid $7,476 in directors fees. The Companys Board of Directors has adopted a deferred compensation plan for Company directors that enables directors to elect to defer receipt of all or a portion of the annual compensation that they are entitled to receive from the Company. Under the plan, the compensation deferred is invested in shares of one or more of the Companys series. The amount paid to the director under the plan will be determined based upon the performance of the selected series.The current value of these amounts is included in Other Assets and Directors Deferred Compensation in the Statement of Assets and Liabilities. Increases in the market value of the deferred compensation accounts are added to the directors fees and expenses paid by the fund The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) in the directors fees and expenses in the Statement of Operations, and decreases in the market value of the accounts are subtracted from such fees. During the period ended June 30, 2009, appreciation in the value of the accounts totaled $10,483. This appreciation also is included in the net unrealized appreciation (depreciation) on investments in the Statement of Operations. Deferral of directors fees under the plan does not affect the net assets of the fund. Certain officers of the Company are also officers and/or directors of Founders or its affiliates, which pay their compensation. However, the fund pays a portion of the cost of the services performed by the Companys Chief Compliance Officer and her staff. During the period ended June 30, 2009, the fund was charged $3,667 for these services, which is included in miscellaneous expenses. The affairs of the fund, including services provided by Founders, are subject to the supervision and general oversight of the Companys Board of Directors. (e) A 1% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance, including redemptions made through use of the funds exchange privilege, subject to certain exceptions. During the period ended June 30, 2009, redemption fees charged and retained by the fund amounted to $267. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, financial futures and forward contracts, during the period ended June 30, 2009, amounted to $20,019,214 and $22,401,043, respectively. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in deriv- 34 ative agreements.The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively.All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Statement of Statement of Assets and Assets and Liabilities Derivative Liabilities Derivative Derivatives Location Assets ($) Location Liabilities ($) Equity contracts Receivables, Net  Payables,  AssetsUnrealized Net Assets appreciation Unrealized depreciation Foreign exchange Receivables 16 Payables  contracts Gross fair value of derivatives contracts 16  The effect of derivative instruments in the Statement of Operations the period ended June 30, 2009 is shown below: Amount of realized gain or (loss) on derivatives ($) Foreign Exchange Derivatives Options Futures Contracts Swaps Total Equity contracts  (92,247)   Foreign exchange contracts   (24,215)  Total   Change in unrealized appreciation or (depreciation) on derivatives ($) Foreign Exchange Derivatives Options Futures Contracts Swaps Total Equity contracts      Foreign exchange contracts   16  16 Total   16  16 The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended June 30, 2009, the average notional value of equity contracts was $232,003, which represented .73% of average net assets. The average notional value of foreign exchange contracts was $206,780, which represented .65% of average net assets. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk (including equity price risk, interest rate risk and foreign currency exchange risk) as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equiv-alents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses, which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. At June 30, 2009, there were no financial futures contracts outstanding. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contracts increases between the date the forward contracts are opened and the date the forward contracts are closed.The 36 fund realizes a gain if the value of the contracts decreases between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contracts decreases between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts increases between those dates.The fund is also exposed to credit risk associated with counterparty nonperformance on forward contracts, which is typically limited to the unrealized gain on each open contract. The following summarizes open forward contracts at June 30, 2009: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) Appreciation ($) Sales: Japanese Yen, expiring 7/2/2009 4,859,477 50,467 50,451 16 At June 30, 2009, accumulated net unrealized depreciation on investments was $791,141, consisting of $3,711,798 gross unrealized appreciation and $4,502,939 gross unrealized depreciation. At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements. At a meeting of the Board of Directors held on May 13, 2009, the Board approved, effective on or about September 1, 2009, the appointment of Dreyfus to replace Founders as the funds investment adviser. There will be no changes to the services to be provided to the fund as a result of the appointment of Dreyfus as the funds investment adviser. The Fund 37 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) At a meeting of the board of directors of Dreyfus Funds, Inc. (the Funds and, in reference to any one of the Funds portfolios, a Fund) held on May 13, 2009, the Funds directors unanimously approved a new investment advisory agreement (the New Management Agreement) between each of the Funds andThe Dreyfus Corporation (Dreyfus) for a term commencing on or about September 1, 2009 (the Effective Date) and ending April 4, 2010. At their May 13, 2009 meeting, the Funds directors also unanimously approved the continuation of the Investment Advisory Agreement (the Current Management Agreement) between each of the Funds and Founders Asset Management LLC (Founders), the Funds current investment adviser, for a term ending on the earlier of the Effective Date or April 4, 2010. Founders is an indirect, wholly-owned subsidiary of Dreyfus, which is a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon).The boards appointment of Dreyfus to replace Founders as the investment adviser to the Funds relates to a larger process currently underway at BNY Mellon to restructure and consolidate its mutual fund business within Dreyfus. The board of directors of the Funds (board) is comprised entirely of individuals who have no affiliation with Founders or Dreyfus or any affiliates of Founders or Dreyfus (the directors). Prior to the directors May 2009 meeting, Founders and Dreyfus had provided the directors with extensive materials related to the renewal of the Current Management Agreement and the approval of the New Management Agreement (collectively the Agreements), including performance and expense information for other investment companies with similar investment objectives to each Fund derived from data compiled by Lipper Inc., an independent third party (Lipper). During their meeting, the directors discussed the proposed continuance of the Current Management Agreement and the approval of the New Management Agreement with senior management personnel of Founders and Dreyfus. At the conclusion of these discussions, the 38 directors and their independent counsel met in a private session at which no representatives of Founders or Dreyfus were present, to continue their discussion of the Agreements. In determining to continue the Current Management Agreement and to approve the New Management Agreement, the directors considered all factors which they believed to be relevant, including the following: Nature, Extent and Quality of Services Provided by Founders and to be Provided by Founders and Dreyfus The directors recognized that they have had the opportunity to evaluate the investment and non-investment related services which Founders and its affiliates have provided to the Funds primarily through their quarterly review of all of the operations of the Funds during Fund board and committee meetings held throughout the past months. At each such meeting, extensive discussions of Fund operations are held with senior management personnel of Founders and a large volume of documentation with respect to these operations is provided to and reviewed by the directors. Such discussions and documentation afford the directors the continual opportunity to evaluate the nature, extent, and quality of the services provided by Founders and its affiliates to the Funds. The directors further recognized that under the New Management Agreement, the investment advisory and other services to be provided to the Funds by Dreyfus will be virtually identical to those provided by Founders, since there will be no change in the portfolio management of the Funds as a result of the new contractual arrangement. The directors noted that the terms and conditions of the New Management Agreement are substantially identical to the terms and conditions of the Current Management Agreement, except that the fee schedule for Dreyfus Global Growth Fund has been reduced in the New Management Agreement to reflect a fee waiver implemented by Founders on June 1, 2009. The Fund 39 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) The directors were satisfied that Founders is managing and Dreyfus will continue to manage the investment of the assets of the Funds in accordance with each Funds respective investment objective, policies and restrictions, subject to the directors overall supervision. The directors considered that Founders provides and Dreyfus will continue to provide many non-investment related services to the Funds in fulfilling their respective responsibilities under the Agreements. Following their discussion and review, the directors reached the following conclusions: That the breadth and quality of investment advisory and other ser- vices being provided to the Funds by Founders under the Current Management Agreement are satisfactory, as evidenced in part by the performance records of the Funds, to which the directors gave significant attention as indicated below; and That the breadth and quality of investment advisory and other ser- vices to be provided to the Funds by Dreyfus under the New Management Agreement are anticipated to be substantially identical to the investment advisory and other services provided to the Funds by Founders, since there will be no change in the portfolio manage- ment of the Funds as a result of the new contractual arrangement; That the directors are satisfied with the portfolio management and trading services that have been and will continue to be provided to the Funds by Founders as the Funds current investment adviser and that will continue to be provided to the Funds by Dreyfus under the New Management Agreement; the directors also recognize that Founders or its affiliates have provided, and that Dreyfus and its affiliates will con- tinue to provide, the highest quality accounting, compliance and regulatory, administrative, underwriting, custody, shareholder, transfer agent and cash management services to the Funds, while charging fair, reasonable and competitive fees. 40 Investment Performance On a quarterly basis, the directors hold meetings with representatives of the portfolio management team for each Fund (usually a portfolio manager), during which each representative reviews, among other items, performance information, attribution analyses, and the portfolio managers investment outlook.The directors also receive written monthly and quarterly performance information for each Fund. The written quarterly reports include comparisons of each Funds performance with its respective Lipper category and one or more benchmark indexes for the most recent quarter and one-, three-, five-, and ten-year periods, as well as for the portfolio managers tenure. In conjunction with their consideration of renewal of the Current Management Agreement and the approval of the New Management Agreement, the directors received more detailed performance reports about each Fund from Lipper. These reports compared each Funds performance to both a relatively small group of similar funds selected by Lipper (the Lipper performance group), as well as to all funds in the applicable Lipper category (the Lipper performance universe). The performance of Passport Funds Class F shares placed in the fourth quintile of its Lipper international small/mid-value fund performance universe for the one-year period ended December 31, 2008, and in the fourth and fifth quintiles, respectively, of its Lipper performance universe for the three- and five-year periods ended December 31, 2008. The Fund underperformed its benchmark index for the one-, three-, and five-year periods ended March 31, 2009.While the Funds one-year performance results relative to its Lipper performance universe in 2008 were an improvement over its 2007 results, the directors stressed the importance to Founders and to Dreyfus of the need to continue to seek to improve the Funds performance record. The Fund 41 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) After consideration of all relevant information and data, the directors concluded that each Fund and its shareholders would continue to benefit from Founders and, thereafter, Dreyfuss investment management of the Fund.The directors further determined: That although certain of the Funds have experienced performance difficulties, Founders has focused its efforts upon improving the performance records of the Funds and Founders and, thereafter, Dreyfus will continue to seek improvement; and That the materials provided by Lipper demonstrated that most of the Funds maintained satisfactory performance quintile rankings in their respective comparison universes, with four of five Funds placing in the third quintile of their respective Lipper performance universes for the three-year period ended December 31, 2008, and three of five Funds placing in the top three quintiles of their respective Lipper performance universes for the one-year period ended December 31, 2008; in 2008, one of the Funds placed in the top quintile of its respective Lipper performance group and universe. Costs of the Services to be Provided and Profits to be Realized by Founders, Dreyfus, and Their Affiliates from Founders and Dreyfuss Relationships With the Funds The directors recognized that on a semiannual basis, they received information with respect to the Funds expenses. The directors carefully reviewed and discussed the expense ratios for the Class F shares of each Fund at the meetings at which these reports were presented. In conjunction with their consideration of renewal of the Funds Current Management Agreement,the approval of the New Management Agreement with Dreyfus, and the renewal of other service arrangements, the directors received detailed information from Lipper which compared each Funds management fees and other expenses with those of a group of similar funds selected by Lipper (the Lipper expense group), as well as summary information comparing each 42 Funds management fees and expenses with those of the funds in its Lipper performance universe with load structures similar to that of the Funds (the Lipper expense universe). The directors noted that for the period ended December 31, 2008, Passport Funds management fees ranked in the first (best) quintile of its Lipper expense group, with the Funds fees the second lowest of 12 peer funds. The Funds contractual management fees at a common asset level were determined by Lipper to be the fifth lowest of the 12 funds in its group.The Funds management fees were in the first quin-tile of its Lipper expense universe. The directors also considered information provided by Lipper with respect to the profitability of the investment management activities conducted by a number of publicly-held corporations, and were provided with extensive materials with respect to the profitability derived by Founders from providing investment advisory services to the Funds as a group and to each Fund individually. The directors also received and reviewed an analysis of estimated profitability to Dreyfus from providing services to the Funds under the New Management Agreement. The directors further considered certain indirect benefits received by Founders and its affiliates and to be received by Dreyfus and its affiliates as a result of having Founders and, thereafter, Dreyfus provide investment advisory services to the Funds.These included the following: Since Founders sub-advises and Dreyfus will sub-advise a non-Fund account in a style that is similar to that used for one of the Funds, and employees of Founders manage, and employees of Dreyfus will manage, other non-Fund accounts in their capacities as employees of their affiliates, Founders, Dreyfus, and their affiliates realize, and will realize, efficiencies in performing the portfolio management, trading and operational functions related to those non-Fund accounts; The Fund 43 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) The Funds brokerage transactions may be executed with brokers that provide research and brokerage services to Founders, Dreyfus, and their affiliates. These research and brokerage services may be useful to Founders, Dreyfus, and their affiliates in providing invest- ment advisory services to any of the clients they advise, including the Funds; and Affiliates of Founders and Dreyfus receive and will continue to receive various fees for providing accounting, underwriting, share- holder, transfer agency, custody and cash management services to the Funds. Founders also sub-advises one other mutual fund, and Dreyfus manages several mutual funds, that are in the same Lipper categories as a number of the Funds. The directors considered information concerning these accounts that was provided by Founders and Dreyfus. After deliberation and discussion of Fund fees and expenses, the directors determined: That upon review of the advisory fee structures of the Funds in comparison with the competitive expense groups and expense uni- verses selected by Lipper, the levels of investment advisory fees paid by the Funds to Founders and to be paid by the Funds to Dreyfus were deemed to be competitive; That the expense ratios of the Funds are competitive and that Founders continually reviews and Dreyfus will continually review each Funds total expense ratio in an effort to maintain Fund expense ratios at competitive levels; and That the comparative fee and expense information included in the materials provided by Lipper supports the determination that the advisory and other fees payable and to be payable by the Funds to Founders, Dreyfus and their affiliates are fair and reasonable and are essentially fees which would be similar to those that would have resulted solely from arms-length bargaining. 44 With respect to the profitability of Founders and Dreyfus, the directors reviewed the adviser profitability analysis provided by Lipper, which demonstrated that Founders 2008 profitability from providing management services to the Funds under the Current Management Agreement, and the estimated profitability to Dreyfus from providing services to the Funds under the New Management Agreement, were both reasonable in comparison to the entities included in the Lipper analysis. The directors were also advised by independent counsel of the profitability percentage ranges which court cases have found acceptable and determined that Founders profitability percentage and Dreyfuss estimated profitability percentage for providing management services to the Funds were reasonable. The directors concluded that Founders profits from providing management services to the Funds and Dreyfuss estimated profitability to be derived from providing such services were reasonable in relationship to the overall services which Founders provides and Dreyfus will provide. Economies of Scale The directors reviewed information provided by Founders and Dreyfus which summarized the extent, if any, that Founders, Dreyfus and the Funds would achieve certain economies of scale if the assets of the Funds were to increase. After review and discussion, the directors considered the extent to which economies of scale and common management are shared with each Fund, including the economies that would be realized from the growth of each Funds assets. After such consideration, the directors determined that all of the Funds have structured breakpoints in their advisory fees, which result in fee reductions as the assets of each Fund reach defined levels, and that such fee reductions, when implemented, would benefit all of the applicable Funds shareholders through decreases in the Funds expense ratio. The Fund 45 FACTORS CONSIDERED IN APPROVING ADVISORY AGREEMENTS (Unaudited) (continued) Dedication to Regulatory Requirements and Restrictions An important factor in the directors consideration of renewal of the Current Management Agreement with Founders and the approval of the New Management Agreement with Dreyfus included the directors recognition of the dedication by Founders and Dreyfus of stringent adherence to regulatory requirements and restrictions. The directors determined that Founders and Dreyfus are dedicated to compliance with all applicable rules and regulations and that the systems of controls which are in place to ensure that the service providers to the Funds, including Founders and Dreyfus, and the Funds themselves, maintain and will continue to maintain strict adherence to the law are excellent. Overall Conclusions The directors determined that they are satisfied with the performance of the Funds and with the quality of the advisory and other services being provided by Founders and those to be provided by Dreyfus and their respective affiliates to the Funds. The directors recognized that efforts are being and will continue to be made to improve each Funds performance and to maintain Fund expense ratios at reasonable and competitive levels. The directors concluded that continuation of the Current Management Agreement between each Fund and Founders, which would enable each Fund to continue to receive investment advisory services from Founders, is in the best interests of each Fund and its shareholders, the services to be performed under the Current Management Agreement are services required for the operations of the Funds, Founders has provided satisfactory investment management services to the Funds in the past, and the fees for the management services which Founders will perform will be fair and reasonable and within the range of what would have been negotiated at arms length in light of the circumstances. 46 The directors further concluded that the approval of the New Management Agreement between each Fund and Dreyfus is in the best interests of each Fund and its shareholders, the services to be performed under the New Management Agreement are services required for the operations of the Funds, the terms and conditions of the New Management Agreement will be substantially identical to the terms and conditions of the Current Management Agreement (with the exception of the reduction in Dreyfus Global Growth Funds fee schedule, discussed above), the individuals who are providing portfolio management services to the Funds under the Current Management Agreement immediately prior to the effectiveness of the New Management Agreement will continue to perform those services immediately following the effectiveness of the Agreement, and the fees for the advisory services which Dreyfus will perform will be fair and reasonable and within the range of what would have been negotiated at arms length in light of the circumstances. The Fund 47 NOTES ITEM 2. CODE OF ETHICS Not applicable to semiannual reports. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT Not applicable to semiannual reports. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES Not applicable to semiannual reports. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS Not applicable. ITEM 6. INVESTMENTS (a) Schedule I  Investments in securities of unaffiliated issuers is included as part of the reports to shareholders filed under Item 1 of this report on Form N-CSR. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There have been no material changes to the procedures applicable to Item 10. ITEM 11. CONTROLS AND PROCEDURES (a) Based on an evaluation of the Funds Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report, the Funds Principal Executive Officer (PEO) and Principal Financial Officer (PFO) have concluded that the Funds Disclosure Controls and Procedures provide reasonable assurance that information required to be disclosed by the Funds in the report is recorded, processed, summarized, and reported within required time periods, and that information required to be disclosed in the report is accumulated and communicated to the Funds management, including the Funds PEO and PFO, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. (b) During the quarter ended June 30, 2009 there has been no change in the Funds internal control over financial reporting that has materially affected, or that is reasonably likely to materially affect, the Funds internal control over financial reporting. ITEM 12. EXHIBITS (a)(1) Not applicable to semiannual reports. (a)(2) Attached hereto as Exhibit EX-99.CERT. (a)(3) Not applicable. (b) Attached hereto as Exhibit EX-99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS FUNDS, INC. By: /s/J. David Officer J. David Officer, President Date: August 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/J. David Officer J. David Officer, Principal Executive Officer Date: August 26, 2009 By: /s/Steven M. Anderson Steven M. Anderson, Principal Financial Officer Date: August 26, 2009
